

EXHIBIT 10.1


THIRD AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
(MAA II)


among


(i) MID-AMERICA APARTMENT COMMUNITIES, INC.,
a Tennessee corporation


and


(ii) MID-AMERICA APARTMENTS, LP,
a Tennessee limited partnership


and


PRUDENTIAL MULTIFAMILY MORTGAGE, INC.,
a Delaware corporation


and


FANNIE MAE


dated as of


January 4, 2010

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



 
Page
   
ARTICLE 1 DEFINITIONS
3
ARTICLE 2 THE VARIABLE FACILITY COMMITMENT
26
Section 2.01.
Variable Facility Commitment
26
Section 2.02.
Requests for Variable Advances
26
Section 2.03.
Maturity Date of Variable Advances
26
Section 2.04.
Interest on Variable Advances
27
Section 2.05.
Coupon Rates for Variable Advances
27
Section 2.06.
Variable Facility Note
28
Section 2.07.
[Intentionally Deleted.]
28
Section 2.08.
Reinstatement of Variable Commitment Upon Maturity of Fixed Facility Advances
28
Section 2.09.
Limitations on Right to Reborrow
28
Section 2.10.
Conditions Precedent to Reborrowing
29
ARTICLE 3 THE FIXED FACILITY COMMITMENT
30
Section 3.01.
Fixed Facility Commitment
30
Section 3.02.
Requests for Fixed Facility Advances
30
Section 3.03.
Maturity Date of Fixed Facility Advances; Amortization
30
Section 3.04.
Interest on Fixed Facility Advances
30
Section 3.05.
Coupon Rates for Fixed Facility Advances
30
Section 3.06.
Fixed Facility Note
31
Section 3.07.
Conversion of Commitment from Variable Facility Commitment to Fixed Facility
Commitment
31
Section 3.08.
Limitations on Right to Convert
31
Section 3.09.
Conditions Precedent to Conversion
31
Section 3.10.
[Intentionally Deleted.]
32
ARTICLE 4 RATE SETTING FOR THE ADVANCES
32
Section 4.01.
Rate Setting for an Advance
32
Section 4.02.
Advance Confirmation Instrument for Variable Advances
34
Section 4.03.
Breakage and Other Costs
34
ARTICLE 5 MAKING THE ADVANCES
34
Section 5.01.
Initial Advance
34
Section 5.02.
Future Advances
34
Section 5.03.
Conditions Precedent to Future Advances
35
Section 5.04.
Determination of Allocable Facility Amount and Valuations
36
Section 5.05.
Limitation on Advances
36
ARTICLE 6 ADDITIONS OF COLLATERAL
37
Section 6.01.
Right to Add Collateral
37
Section 6.02.
Procedure for Adding Collateral
37
Section 6.03.
Conditions Precedent to Addition of an Additional Mortgaged Property to the
Collateral Pool
38

 
 
i

--------------------------------------------------------------------------------

 


ARTICLE 7 RELEASES OF COLLATERAL
39
Section 7.01.
Right to Obtain Releases of Collateral
39
Section 7.02.
Procedure for Obtaining Releases of Collateral
39
Section 7.03.
Conditions Precedent to Release of Collateral Release Property from the
Collateral
42
Section 7.04.
Substitutions
43
Section 7.05.
Conditions Precedent to Letters of Credit
49
ARTICLE 8 EXPANSION OF CREDIT FACILITY
51
Section 8.01.
Right to Increase Commitment
51
Section 8.02.
Procedure for Obtaining Increases in Commitment
51
Section 8.03.
Conditions Precedent to Increase in Commitment
52
ARTICLE 9 PARTIAL TERMINATION OF FACILITIES
53
Section 9.01.
Right to Complete or Partial Termination of Facilities
53
Section 9.02.
Procedure for Complete or Partial Termination of Facilities
53
Section 9.03.
Conditions Precedent to Complete or Partial Termination of Facilities
53
ARTICLE 10 TERMINATION OF CREDIT FACILITY
54
Section 10.01.
Right to Terminate Credit Facility
54
Section 10.02.
Procedure for Terminating Credit Facility
54
Section 10.03.
Conditions Precedent to Termination of Credit Facility
55
ARTICLE 11 GENERAL CONDITIONS PRECEDENT TO ALL REQUESTS
55
Section 11.01.
Conditions Applicable to All Requests
55
Section 11.02.
Delivery of Closing Documents Relating to Collateral Addition Request,
Collateral Substitution Request, Credit Facility Expansion Request or Future
Advance Request
57
Section 11.03.
Delivery of Property-Related Documents
57
ARTICLE 12 REPRESENTATIONS AND WARRANTIES
58
Section 12.01.
Representations and Warranties of Borrower
58
Section 12.02.
Representations and Warranties of Borrower
62
Section 12.03.
Representations and Warranties of Lender
65
ARTICLE 13 AFFIRMATIVE COVENANTS OF THE BORROWER
66
Section 13.01.
Compliance with Agreements
66
Section 13.02.
Maintenance of Existence
66
Section 13.03.
Maintenance of REIT Status
66
Section 13.04.
Financial Statements; Accountants’ Reports; Other Information
66
Section 13.05.
Certificate of Compliance
69
Section 13.06.
Maintain Licenses
69
Section 13.07.
Access to Records; Discussions With Officers and Accountants
69
Section 13.08.
Inform Lender of Material Events
70
Section 13.09.
Intentionally Omitted
71
Section 13.10.
Inspection
71
Section 13.11.
Compliance with Applicable Laws
71
Section 13.12.
Warranty of Title
71
Section 13.13.
Defense of Actions
72
Section 13.14.
Alterations to the Mortgaged Properties
72
Section 13.15.
ERISA.
73

 
 
-ii-

--------------------------------------------------------------------------------

 


Section 13.16.
Loan Document Taxes
73
Section 13.17.
Further Assurances
73
Section 13.18.
Monitoring Compliance
73
Section 13.19.
Leases
74
Section 13.20.
Intentionally Omitted
74
Section 13.21.
Transfer of Ownership Interests of Borrower
74
Section 13.22.
Change in Senior Management
76
Section 13.23.
Date-Down Endorsements
76
Section 13.24.
Geographical Diversification
77
Section 13.25.
Ownership of Mortgaged Properties
77
ARTICLE 14 NEGATIVE COVENANTS OF THE BORROWER
77
Section 14.01.
Other Activities
77
Section 14.02.
Value of Security
77
Section 14.03.
Zoning
77
Section 14.04.
Liens
78
Section 14.05.
Sale
78
Section 14.06.
Indebtedness
78
Section 14.07.
Principal Place of Business
78
Section 14.08.
Frequency of Requests
78
Section 14.09.
Change in Property Management
79
Section 14.10.
Condominiums
79
Section 14.11.
Restrictions on Partnership Distributions
79
Section 14.12.
Lines of Business
79
Section 14.13.
Limitation on Unimproved Real Property and New Construction
79
Section 14.14.
Dividend Payout
79
ARTICLE 15 FINANCIAL COVENANTS OF THE BORROWER
80
Section 15.01.
Financial Definitions
80
Section 15.02.
[Intentionally Deleted]
84
Section 15.03.
Compliance with Loan to Value Ratios
84
Section 15.04.
Compliance with Concentration Test
84
Section 15.05.
Compliance with REIT’s Net Worth Test
84
Section 15.06.
Compliance with REIT’s Total Indebtedness to Consolidated Total Assets Ratio
84
Section 15.07.
Compliance with REIT’s Consolidated EBITDA to Interest Ratio
84
Section 15.08.
Compliance with REIT’s Consolidated EBITDA to Fixed Charge Ratio
84
ARTICLE 16 FEES
85
Section 16.01.
Standby Fee and Rate Preservation Fee
85
Section 16.02.
Origination Fees
85
Section 16.03.
Due Diligence Fees
85
Section 16.04.
Legal Fees and Expenses
86
Section 16.05.
MBS-Related Costs
86
Section 16.06.
Failure to Close any Request
86
Section 16.07.
Other Fees
86
ARTICLE 17 EVENTS OF DEFAULT
87
Section 17.01.
Events of Default
87

 
 
-iii-

--------------------------------------------------------------------------------

 


ARTICLE 18 REMEDIES
89
Section 18.01.
Remedies; Waivers
89
Section 18.02.
Waivers; Rescission of Declaration
90
Section 18.03.
Lender’s Right to Protect Collateral and Perform Covenants and Other Obligations
90
Section 18.04.
No Remedy Exclusive
90
Section 18.05.
No Waiver
90
Section 18.06.
No Notice
91
Section 18.07.
[Intentionally Deleted]
91
ARTICLE 19 RIGHTS OF FANNIE MAE
91
Section 19.01.
Special Pool Purchase Contract
91
Section 19.02.
Assignment of Rights
91
Section 19.03.
Release of Collateral
91
Section 19.04.
Replacement of Lender
92
Section 19.05.
Fannie Mae and Lender Fees and Expenses
92
Section 19.06.
Third-Party Beneficiary
92
ARTICLE 20 INSURANCE, REAL ESTATE TAXES AND REPLACEMENT RESERVES
92
Section 20.01.
Insurance and Real Estate Taxes
92
Section 20.02.
Replacement Reserves
92
ARTICLE 21 INTEREST RATE PROTECTION
93
Section 21.01.
Interest Rate Protection
93
Section 21.02.
Hedge Terms
94
Section 21.03.
Hedge Security Agreement; Delivery of Hedge Payments
94
Section 21.04.
Termination
94
Section 21.05.
Performance Under Hedge Documents
94
Section 21.06.
Approved Swaps
94
Section 21.07.
Approved Caps
95
ARTICLE 22 LIMITS ON PERSONAL LIABILITY
96
Section 22.01.
Personal Liability to Borrower
96
ARTICLE 23 MISCELLANEOUS PROVISIONS
97
Section 23.01.
Counterparts
97
Section 23.02.
Amendments, Changes and Modifications
97
Section 23.03.
Payment of Costs, Fees and Expenses
97
Section 23.04.
Payment Procedure
98
Section 23.05.
Payments on Business Days
98
Section 23.06.
Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial
99
Section 23.07.
Severability
100
Section 23.08.
Notices
100
Section 23.09.
Further Assurances and Corrective Instruments
102
Section 23.10.
Term of this Agreement
102
Section 23.11.
Assignments; Third-Party Rights
103
Section 23.12.
Headings
103
Section 23.13.
General Interpretive Principles
103
Section 23.14.
Interpretation
103
Section 23.15.
Standards for Decisions, Etc
103

 
 
-iv-

--------------------------------------------------------------------------------

 


Section 23.16.
Decisions in Writing
104
Section 23.17.
Joint and Several Liability
104


 
-v-

--------------------------------------------------------------------------------

 

EXHIBITS


Schedule I
Summary of Credit Facility Structure
Schedule II
Approved Swaps and Credit Enhancement Fee Schedule
Schedule III
Approved Caps
Exhibit A
Schedule of Mortgaged Properties and Initial Valuations
Exhibit B
Fixed Facility Note
Exhibit C
Intentionally Omitted
Exhibit D
Compliance Certificate
Exhibit E
Sample Facility Debt Service
Exhibit F
Organizational Certificate
Exhibit G
Intentionally Omitted
Exhibit H
Form of Future Advance and Revolving Credit Endorsement
Exhibit I
Variable Facility Note
Exhibit J
Tie-In Endorsement
Exhibit K
Conversion Request
Exhibit L
Conversion Amendment
Exhibit M
Rate Form
Exhibit N
Intentionally Omitted
Exhibit O
Advance Confirmation Instrument
Exhibit P
Future Advance Request
Exhibit Q
Collateral Addition Request
Exhibit R
Collateral Addition Description Package
Exhibit S
Collateral Addition Supporting Documents
Exhibit T
Collateral Release Request
Exhibit U
Confirmation of Obligations
Exhibit V
Credit Facility Expansion Request
Exhibit W
Variable Facility Termination Request
Exhibit X
Variable Facility Termination Document
Exhibit Y
Credit Facility Termination Request
Exhibit Z
Collateral Substitution Request
Exhibit AA
Schedule of Approved Property Management Agreements
Exhibit BB
Independent Unit Encumbrances
Exhibit CC
Reborrowing Request
Exhibit DD
Collateral Substitution Description Package
Exhibit EE
Collateral Substitution Supporting Documents
Exhibit FF
Reborrowing Amendment
Exhibit GG
Hedge Security Agreement
Exhibit HH
Form of Letter of Credit

 
 
-vi-

--------------------------------------------------------------------------------

 


THIRD AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
(MAA II)
 
THIS THIRD AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT is made as of
the 4th day of January, 2010, to be effective as of March 1, 2010 by and among
(i) (a) MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee corporation (the
“REIT”) and (b) MID-AMERICA APARTMENTS, L.P., a Tennessee limited partnership
(“OP”; the REIT and OP being collectively referred to as the “Borrower”), (ii)
PRUDENTIAL MULTIFAMILY MORTGAGE, INC., a Delaware corporation (“Lender”), and
(iii) FANNIE MAE, the body corporate duly organized under the Federal National
Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq.
 
RECITALS
 
A.           Borrower and Lender entered into that certain Master Credit
Facility Agreement dated as of August 22, 2002 (the “Original Agreement”),
pursuant to which Lender agreed to make credit available to Borrower under the
terms and conditions set forth in the Original Agreement.
 
B.           Borrower and Lender amended and restated the Original Agreement in
its entirety as set forth in that certain Amended and Restated Master Credit
Facility Agreement dated as of December 10, 2003 (the “First Amended and
Restated Agreement”), which First Amended and Restated Agreement was
subsequently amended and restated in its entirety as set forth in that certain
Second Amended and Restated Master Credit Facility Agreement dated as of March
30, 2004 (the “Second Amended and Restated Agreement”).
 
C.           All of the Lender’s right, title and interest in the Original
Agreement, the First Amended and Restated Agreement and the Second Amended and
Restated Agreement have been assigned to Fannie Mae pursuant to those certain
Assignments of Collateral Agreements and Other Loan Documents, dated as of
August 22, 2002, December 10, 2003 and March 31, 2004, respectively (together,
the “Assignment”).  Fannie Mae has not assumed any of the obligations of the
Lender under the First Amended and Restated Agreement, the Second Amended and
Restated Agreement or the Loan Documents as a result of the Assignment.  Fannie
Mae has designated the Lender as the servicer of the loans made under the
Original Agreement, the First Amended and Restated Agreement and the Second
Amended and Restated Agreement.  Lender is entering into this Agreement in its
capacity as the originator of any Future Advances made hereunder and as the
servicer of the loans set forth herein.
 
D.           Pursuant to various amendments to the Original Agreement, the First
Amended and Restated Agreement and the Second Amended and Restated Agreement,
among other things various Mortgaged Properties (each capitalized term used but
not defined has the meaning ascribed to such term in Article 1 of this
Agreement) were added to the Collateral Pool.

 
1

--------------------------------------------------------------------------------

 
 
E.           Borrower has requested that various terms and conditions of the
Second Amended and Restated Agreement be modified.  Borrower and Lender now wish
to amend and restate the Second Amended and Restated Agreement in its entirety.
 
F.           The REIT owns, directly and indirectly, ninety percent (90%) of the
voting interests in OP.
 
G.           Borrower owns Multifamily Residential Properties as more
particularly described in Exhibit A to this Agreement.
 
H.           Pursuant to the Original Agreement, Lender established a
$198,192,000 credit facility, comprised of a $0 Fixed Facility Commitment and a
$198,192,000 Variable Facility Commitment.
 
I.             Pursuant to various amendments to the Original Agreement, the
First Amended and Restated Agreement and the Second Amended and Restated
Agreement, Lender has increased the Credit Facility to $691,785,000, comprised
of a $691,785,000 Variable Facility Commitment.
 
J.             Borrower intends to convert $50,000,000 of the Variable Facility
Commitment to the Fixed Facility Commitment on March 1, 2010, which shall be
reflected herein below.
 
K.           To secure the obligations of Borrower under this Agreement and the
other Loan Documents issued in connection with the Credit Facility, Borrower has
created a Collateral Pool in favor of Lender.  The Collateral Pool also secures
Borrower’s obligations under that certain Third Amended and Restated Master
Credit Facility Agreement between Lender, Borrower and Mid-America Apartments of
Texas, L.P. dated as of March 30, 2004 (as amended, modified, restated and
supplemented from time to time, the “Other Credit Agreement”).  The Collateral
Pool is comprised of (i) Security Instruments on certain Multifamily Residential
Properties owned by Borrower and (ii) any other Security Documents executed by
Borrower pursuant to this Agreement or any other Loan Documents.
 
L.           Each of the Security Documents shall be cross-defaulted (i.e., a
default under any Security Document, under this Agreement or under the Other
Credit Agreement, shall constitute a default under each Security Document, and
this Agreement) and cross-collateralized (i.e., each Security Instrument shall
secure all of Borrower’s obligations under this Agreement, the other Loan
Documents issued in connection with the Credit Facility and the Other Credit
Agreement) and it is the intent of the parties to this Agreement that Lender may
accelerate any Note without the necessity to accelerate any other Note and that
in the exercise of its rights and remedies under the Loan Documents, Lender may,
except as provided in this Agreement, exercise and perfect any and all of its
rights in and under the Loan Documents with regard to any Mortgaged Property
without the necessity to exercise and perfect its rights and remedies with
respect to any other Mortgaged Property and that any such exercise shall be
without regard to the Allocable Facility Amount assigned to such Mortgaged
Property and that Lender may recover an amount equal to the full amount
outstanding in respect of any of the Notes in connection with such exercise and
any such amount shall be applied as determined by Lender pursuant to the terms
of this Agreement, the Other Credit Agreement, the Notes and the other Loan
Documents.

 
2

--------------------------------------------------------------------------------

 
 
M.           The provisions herein shall become effective as of March 1, 2010,
on which date each MBS backed by a Variable Advance Outstanding as of January 4,
2010 shall have rolled over.  The Second Amended and Restated Agreement shall
remain in effect until March 1, 2010.
 
NOW, THEREFORE, Borrower and Lender and Fannie Mae, in consideration of the
mutual promises and agreements contained in this Agreement, hereby agree to
amend and restate, in its entirety, the Second Amended and Restated Agreement as
follows:
 
ARTICLE 1
DEFINITIONS
 
For all purposes of this Agreement, the following terms shall have the
respective meanings set forth below:
 
“Acquiring Person” means a “person” or “group of persons” within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.
 
“Additional Collateral Due Diligence Fees” shall have the meaning set forth in
Section 16.03(b).
 
“Additional Mortgaged Property” means each Multifamily Residential Property
owned by Borrower (either in fee simple or as tenant under a ground lease)
meeting all of Lender’s requirements for similar loans anticipated to be sold to
Fannie Mae and added to the Collateral Pool after the Third Amended and Restated
Closing Date pursuant to Article 6.
 
“Advance” means a Variable Advance or a Fixed Facility Advance.
 
“Advance Confirmation Instrument” shall have the meaning set forth in Section
4.02.
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
(other than property management) and policies of that Person, whether through
the ownership of voting securities, partnership interests or by contract or
otherwise.
 
“Aggregate Debt Service Coverage Ratio for the Trailing 12 Month Period” means,
for any specified date, the ratio (expressed as a percentage) of—
 
 
(a)
the aggregate of the Net Operating Income for the Trailing 12 Month Period for
the Mortgaged Properties

 
to
 
(b)           the Facility Debt Service on the specified date.

 
3

--------------------------------------------------------------------------------

 
 
“Aggregate Loan to Value Ratio” means, for any specified date, the ratio
(expressed as a percentage) of—
 
(a)           the Advances Outstanding on the specified date,
 
to
 
 
(b)
the aggregate of the Valuations most recently obtained prior to the specified
date for all of the Mortgaged Properties.

 
“Agreement” means this Third Amended and Restated Master Credit Facility
Agreement, as it may be amended, supplemented or otherwise modified from time to
time, including all Recitals and Exhibits to this Agreement, each of which is
hereby incorporated into this Agreement by this reference.
 
“Allocable Facility Amount” means the portion of the Credit Facility allocated
to a particular Mortgaged Property by Lender in accordance with this Agreement.
 
 “Amortization Period” means, with respect to each Fixed Facility Advance, the
period of not less than twenty-five (25) years and not more than thirty (30)
years.
 
“Applicable Law” means (a) all applicable provisions of all constitutions,
statutes, rules, regulations and orders of all governmental bodies, all
Governmental Approvals and all orders, judgments and decrees of all courts and
arbitrators, (b) all zoning, building, environmental and other laws, ordinances,
rules, regulations and restrictions of any Governmental Authority affecting the
ownership, management, use, operation, maintenance or repair of any Mortgaged
Property, including the Americans with Disabilities Act (if applicable), the
Fair Housing Amendment Act of 1988 and Hazardous Materials Laws, (c) any
building permits or any conditions, easements, rights-of-way, covenants,
restrictions of record or any recorded or unrecorded agreement affecting or
concerning any Mortgaged Property including planned development permits,
condominium declarations, and reciprocal easement and regulatory agreements with
any Governmental Authority, (d) all laws, ordinances, rules and regulations,
whether in the form of rent control, rent stabilization or otherwise, that limit
or impose conditions on the amount of rent that may be collected from the units
of any Mortgaged Property, and (e) requirements of insurance companies or
similar organizations, affecting the operation or use of any Mortgaged Property
or the consummation of the transactions to be effected by this Agreement or any
of the other Loan Documents.
 
“Appraisal” means an appraisal of Multifamily Residential Property conforming to
the requirements of Lender for similar loans anticipated to be sold to Fannie
Mae and accepted by Lender.
 
“Appraised Value” means the value set forth in an Appraisal.
 
“Approved Caps” shall have the meaning set forth in Section 21.07.
 
“Approved Cap Schedule” means the schedule of Approved Caps attached to this
Agreement as Schedule III.

 
4

--------------------------------------------------------------------------------

 
 
“Approved Swaps and Credit Enhancement Fee Schedule” means the schedule of
Approved Swaps and Credit Enhancement Fees attached to this Agreement as
Schedule II.
 
“Borrower” means, individually and collectively, the REIT and OP.
 
“Business Day” means a day on which Fannie Mae is open for business.
 
“Calendar Quarter” means, with respect to any year, any of the following three
(3) month periods:  (a) January-February-March; (b) April-May-June; (c)
July-August-September; and (d) October-November-December.
 
“Cap” means an interest rate cap provided pursuant to, and satisfying the
requirements of, Article 21.
 
“Cap Rate” means, for each Mortgaged Property, a capitalization rate reasonably
selected by Lender for use in determining the Valuations, as disclosed to
Borrower from time to time.
 
“Cash Collateral Account” means the cash collateral account established pursuant
to the Cash Collateral Agreement.
 
“Cash Collateral Agreement” means a cash collateral, security and custody
agreement by and among Fannie Mae, Borrower and a collateral agent for Fannie
Mae.
 
“Cash Commitment” shall have the meaning set forth in Section 4.01(c).
 
“Cash Interest Rate” means, on the date of determination, a rate of interest,
per annum, established by Fannie Mae for loans purchased for cash by Fannie Mae
of similar characteristics then offered by Fannie Mae.
 
 “Change of Control” means the earliest to occur of: (a) the date on which the
REIT ceases for any reason whatsoever to be the sole general partner or managing
member of the OP or ceases to own, directly or indirectly, one hundred percent
(100%) of the sole general partner or managing member of the OP, or (b) the date
on which an Acquiring Person becomes (by acquisition, consolidation, merger or
otherwise), directly or indirectly, the beneficial owner of more than
twenty-five percent (25%) of the total Voting Equity Capital (or of any other
Securities or ownership interest) of any Borrower then outstanding, or (c) the
replacement (other than solely by reason of retirement at age sixty-five or
older, death or disability) of more than fifty percent (50%) (or such lesser
percentage as is required for decision-making by the board of directors or an
equivalent governing body) of the members of the board of directors or an
equivalent governing body) of the REIT or OP over a one (1) year period from the
directors who constituted such board of directors at the beginning of such
period and such replacement shall not have been approved by a vote of at least a
majority of the board of directors of the REIT or OP then still in office who
either were members of such board of directors at the beginning of such one (1)
year period or whose election as members of the board of directors was
previously so approved (it being understood and agreed that in the case of any
entity governed by a trustee, board of managers, or other similar governing
body, the foregoing clause (d) shall apply thereto by substituting such
governing body and the members thereof for the board of directors and members
thereof, respectively).

 
5

--------------------------------------------------------------------------------

 
 
“Closing Date” means the Initial Closing Date, the Third Amended and Restated
Closing Date and each date after the Initial Closing Date on which the funding
or other transaction requested in a request is required to take place.
 
“Collateral” means, the Mortgaged Properties and other collateral from time to
time or at any time encumbered by the Security Instruments, or any other
property securing Borrower’s obligations under the Loan Documents.
 
“Collateral Addition Fee” means, with respect to each Additional Mortgaged
Property added to the Collateral Pool in accordance with Article 6 —
 
(a)           65 basis points (0.65), multiplied by
 
 
(b)
Allocable Facility Amount of the Additional Mortgaged Property, as determined by
Lender;

 
Provided however, if a Collateral Addition Property is added to the Collateral
Pool in conjunction with such Mortgaged Property being released from the
collateral pool under the Other Credit Agreement, the Collateral Addition Fee
shall be waived for the aggregate of the first six (6) transactions which are
either Mortgaged Properties transferred from the Collateral Pool under this
Agreement to the collateral pool under the Other Credit Agreement, or Mortgaged
Properties transferred from the collateral pool under the Other Credit Agreement
to the Collateral Pool under this Agreement.
 
“Collateral Addition Loan Documents” means the Security Instrument covering an
Additional Mortgaged Property and any other documents, instruments or
certificates required by Lender in connection with the addition of the
Additional Mortgaged Property to the Collateral Pool pursuant to Article 6.
 
“Collateral Addition Request” shall have the meaning set forth in Section
6.02(a).
 
“Collateral Pool” means the aggregate total of the Collateral.
 
“Collateral Release Property” shall have the meaning set forth in Section
7.02(a).
 
“Collateral Release Request” shall have the meaning set forth in Section
7.02(a).
 
“Collateral Substitution Fee” means, with respect to any substitution effected
in accordance with Section 7.04, a fee equal to 65 basis points (0.65)
multiplied by the Allocable Facility Amount of the Substituted Mortgage Property
added to the Collateral Pool; provided however, if a Substituted Mortgaged
Property is added to the Collateral Pool in conjunction with such Mortgaged
Property being released from the collateral pool under the Other Credit
Agreement, the Collateral Substitution Fee shall be waived for the aggregate of
the first six (6) transactions which are either Mortgaged Properties transferred
from the Collateral Pool under this Agreement to the collateral pool under the
Other Credit Agreement, or Mortgaged Properties transferred from the collateral
pool under the Other Credit Agreement to the Collateral Pool under this
Agreement..

 
6

--------------------------------------------------------------------------------

 
 
“Commitment” means, at any time, the sum of the Fixed Facility Commitment and
the Variable Facility Commitment.
 
“Complete Fixed Facility Termination” shall have the meaning set forth in
Section 9.02(a).
 
“Complete Variable Facility Termination” shall have the meaning set forth in
Section 9.02(a).
 
“Compliance Certificate” means a certificate of Borrower in the form attached as
Exhibit D to this Agreement.
 
“Concentration Test” means (x) during the period Section 22.01(a) of this
Agreement is in effect, there shall be no concentration test when the aggregate
Advances Outstanding are $100,000,000 or less and (y) during the period Section
22.01(a) of this Agreement is no longer in effect or when the Aggregate Advances
Outstanding are greater than $100,000,000, the Concentration Test shall be:
 
(a)           Borrower shall at all times maintain the Collateral so that the
aggregate Valuations of any group of Mortgaged Properties located within a one
(1) mile radius shall not exceed twenty-five percent (25%) of the aggregate
Valuations of all Mortgaged Properties.
 
(b)           Borrower shall at all times maintain the Collateral so that the
Valuation of any one Mortgaged Property shall not exceed twenty percent (20%) of
the aggregate Valuations of all Mortgaged Properties.
 
“Conversion Documents” has the meaning specified in Section 3.07(b).
 
“Conversion Request” has the meaning specified in Section 3.07(a).
 
“Coupon Rate” means, with respect to a Variable Advance, the imputed interest
rate determined by Lender pursuant to Section 2.05 for the Variable Advance and,
with respect to a Fixed Facility Advance backed by an MBS, the interest rate
determined by Lender pursuant to Section 3.05 for the Fixed Facility Advance.
 
“Coverage and LTV Tests” mean, for any specified date, each of the following
financial tests:
 
 
(a)
The Aggregate Debt Service Coverage Ratio for the Trailing 12 Month Period is
not less than one hundred forty percent (140%).

 
(b)           The Aggregate Loan to Value Ratio does not exceed sixty-five
percent (65%) subject to the provisions of Section 15.03.
 
 
7

--------------------------------------------------------------------------------

 
 
“Credit Enhancement Fee” means the fee due from Borrower in consideration for
Fannie Mae’s providing credit enhancement of the Credit Enhanced Hedges, as more
particularly set forth on the Approved Swaps and Credit Enhancement Fee Schedule
attached to this Agreement.
 
“Credit Enhanced Hedge” means any Hedge executed by Borrower and assigned to
Lender which Fannie Mae has agreed to credit enhance.
 
“Credit Facility” means the Fixed Facility and the Variable Facility.
 
“Credit Facility Expansion” means an increase in the Commitment made in
accordance with Article 8.
 
“Credit Facility Expansion Loan Documents” means amendments to the Variable
Facility Note or the Fixed Facility Note, as the case may be, increasing the
amount of such Note to the amount of the Commitment, as expanded in accordance
with Article 8 and amendments to the Security Instruments, increasing the amount
secured by such Security Instruments to the amount of the Commitment.
 
“Credit Facility Expansion Request” shall have the meaning set forth in Section
8.02(a).
 
 “Credit Facility Termination Request” shall have the meaning set forth in
Section 10.02(a).
 
“Debt Service Coverage Ratio” means, for any Mortgaged Property, for any
specified date, the ratio (expressed as a percentage) of —
 
 
(a)
the aggregate of the Net Operating Income for the preceding twelve (12) month
period for the subject Mortgaged Property

 
to
 
 
(b)
the Facility Debt Service on the specified date, assuming, for the purpose of
calculating the Facility Debt Service for this definition, that Advances
Outstanding shall be the Allocable Facility Amount for the subject Mortgaged
Property.

 
“Discount” means, with respect to any Variable Advance, an amount equal to the
excess of —
 
(a)           the face amount of the MBS backed by the Variable Advance, over
 
(b)           the Price of the MBS backed by the Variable Advance.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 
8

--------------------------------------------------------------------------------

 
 
“Event of Default” means any event defined to be an “Event of Default” under
Article 17.
 
“Facility Debt Service” means, as of any specified date, the sum of:
 
 
(a)
the amount of interest and principal amortization, during the twelve (12) month
period immediately succeeding the specified date, with respect to the Advances
Outstanding on the specified date, except that, for these purposes:

 
(i)
(A)      with respect to Variable Advances (or portions thereof) that are not
part of the Hedge Requirement Amount, each Variable Advance (or portion thereof)
shall be deemed to require level monthly payments of principal and interest (at
the Coupon Rate for the Variable Advance (or portion thereof)) in an amount
necessary to fully amortize the original principal amount of the Variable
Advance (or portion thereof) over a thirty (30) year period, with such
amortization deemed to commence on the first day of the twelve (12) month
period; and

 
 
(B)      with respect to Variable Advances (or portions thereof) that are part
of the Hedge Requirement Amount (x) for which Borrower has obtained a Swap, each
such Variable Advance (or portion thereof) shall be deemed to require level
monthly payments of principal and interest at the Swap Rate in an amount
necessary to fully amortize the original principal amount of the Variable
Advance (or portion thereof) over a thirty (30) year period, with such
amortization deemed to commence on the first day of the twelve (12) month
period; or (y) for which Borrower has obtained a Cap, each such Variable Advance
(or portion thereof) shall be deemed to require level monthly payments of
principal and interest (at the lesser of the Coupon Rate and the stated price of
the relevant Cap) in an amount necessary to fully amortize the original
principal amount of the Variable Advance (or portion thereof) over a thirty (30)
year period, with such amortization deemed to commence on the first day of the
twelve (12) month period;

 
 
(ii)
each Fixed Facility Advance shall require level monthly payments of principal
and interest (at the Coupon Rate for a Fixed Facility Advance backed by an MBS
or the Cash Interest Rate for a Fixed Facility Advance with a cash execution) in
an amount necessary to fully amortize the original principal amount of the Fixed
Facility Advance over a thirty (30) year period, with such amortization to
commence on the first day of the twelve (12) month period;

 
 
(iii)
in connection with any Swap or Cap, the Swap Rate or the Cap Interest Rate shall
be calculated in accordance with Section 21.02(c) or Section 21.02(d),
respectively; and

 
 
9

--------------------------------------------------------------------------------

 
 
 
(b)
the amount of the Standby Fee and Rate Preservation Fee payable to Lender
pursuant to Section 16.01 during such twelve (12) month period (assuming, for
these purposes, that the Advances Outstanding throughout the twelve (12) month
period are always equal to the amount of Advances Outstanding on the specified
date).

 
Exhibit E to this Agreement contains an example of the determination of the
Facility Debt Service.
 
“Facility Termination Fee” means, with respect to a reduction in either the
Variable Facility Commitment or the Fixed Facility Commitment pursuant to
Article 9 or Article 10, an amount equal to the product obtained by multiplying
—
 
 
(a)
the reduction in the Variable Facility Commitment and any undrawn portion of the
Fixed Facility Commitment, by

 
(b)           18 basis points (0.18), by
 
(c)           the present value factor calculated using the following formula:
 
   1 - (1 + r)-n
r


                      [r = Yield Rate
 
n =           the number of years (counting any partial year as a full year)
remaining between the Closing Date for the reduction in the Commitment and the
Variable Facility Termination Date shown on the Summary of Credit Facility
Structure.
 
The “Yield Rate” means the rate, determined as of March 1, 2010, on the U.S.
Treasury security having a maturity closest to the applicable Variable Facility
Termination Date as shown on Schedule I.]
 
“Fannie Mae” means the body corporate duly organized under the Federal National
Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq.
 
“Financial Covenants” means the covenants set forth in Article 15.
 
“Fixed Facility” means the agreement of Lender to make Fixed Facility Advances
to Borrower pursuant to Section 3.01.
 
“Fixed Facility Advance” means a loan made by Lender to Borrower under the Fixed
Facility Commitment.
 
“Fixed Facility Availability Period” means the applicable fixed facility
availability period shown on the Summary of Credit Facility Structure attached
hereto.

 
10

--------------------------------------------------------------------------------

 
 
“Fixed Facility Commitment” means $50,000,000.00, subject to the conversion
taking place described in Recital J or $0 in the event that the conversion does
not take place, plus such amount as Borrower may elect to add to the Fixed
Facility Commitment in accordance with Article 3 or Article 8.
 
“Fixed Facility Fee” means the applicable fixed facility fee shown on the
Summary of Credit Facility Structure as adjusted, if applicable, as set forth in
Section 15.03 of this Agreement.
 
“Fixed Facility Note” means a promissory note, in the form attached as Exhibit B
to this Agreement, which will be issued by Borrower to Lender, concurrently with
the funding of each Fixed Facility Advance, to evidence Borrower’s obligation to
repay the Fixed Facility Advance.
 
“Future Advance” means an Advance made after the Third Amended and Restated
Closing Date.
 
“Future Advance Request” shall have the meaning set forth in Section 5.02.
 
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time, consistently applied.
 
“General Conditions” shall have the meaning set forth in Article 11.
 
“Geographical Diversification Requirements” means (a) (x) during the period
Section 22.01(a) of this Agreement is in effect, there shall be no Geographical
Diversification  Requirement when the aggregate Advances Outstanding are
$100,000,000 or less and (y) during the period Section 22.01(a) of this
Agreement is no longer in effect, at all times that aggregate Advances
Outstanding are $100,000,000 or less, a requirement that the Collateral Pool
consist of at least five (5) Mortgaged Properties located in at least four (4)
states, (b) at all times that aggregate Advances Outstanding are more than
$100,000,000 and equal to or less than $200,000,000, a requirement that the
Collateral Pool consist of at least seven (7) Mortgaged Properties located in at
least four (4) states, (c) at all times that aggregate Advances Outstanding are
more than $200,000,000 and equal to or less than $300,000,000, a requirement
that the Collateral Pool consist of at least twelve (12) Mortgaged Properties
located in at least six (6) states, and (d) at all times that aggregate Advances
Outstanding are more than $300,000,000, a requirement that the Collateral Pool
consist of at least twenty-five (25) Mortgaged Properties located in at least
seven (7) states.
 
“Governmental Approval” means an authorization, permit, consent, approval,
license, registration or exemption from registration or filing with, or report
to, any Governmental Authority.
 
“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.
 
“Gross Revenues” means, for any specified period and for any specified purpose,
with respect to any Multifamily Residential Property, all income in respect of
such Multifamily Residential Property determined in accordance with the
Underwriting Requirements based on the certified operating statement for such
specified period.

 
11

--------------------------------------------------------------------------------

 
 
“Hazardous Materials,” with respect to any Mortgaged Property, shall have the
meaning given that term in the Security Instrument encumbering the Mortgaged
Property.
 
“Hazardous Materials Law,” with respect to any Mortgaged Property, shall have
the meaning given that term in the Security Instrument encumbering the Mortgaged
Property.
 
“Hazardous Substance Activity” means any storage, holding, existence, release,
spill, leaking, pumping, pouring, injection, escaping, deposit, disposal,
dispersal, leaching, migration, use, treatment, emission, discharge, generation,
processing, abatement, removal, disposition, handling or transportation of any
Hazardous Materials from, under, into or on any Mortgaged Property in violation
of Hazardous Materials Laws, including the discharge of any Hazardous Materials
emanating from any Mortgaged Property in violation of Hazardous Materials Laws
through the air, soil, surface water, groundwater or property and also including
the abandonment or disposal of any barrels, containers and other receptacles
containing any Hazardous Materials from or on any Mortgaged Property in
violation of Hazardous Materials Laws, in each case whether sudden or nonsudden,
accidental or nonaccidental.
 
“Hedge” means a Swap, a Cap or a combination of a Swap and a Cap, or another
interest rate protection instrument satisfying the requirements of Article 21.
 
“Hedge Documents” has the meaning set forth in Section 21.02.
 
“Hedge Requirement Amount” means the amount by which the Variable Facility
Commitment exceeds, when added to the “Variable Facility Commitment” under the
Other Credit Facility, $441,756,000.
 
“Hedge Security Agreement” means, with respect to a Hedge, the Interest Rate
Hedge Security, Pledge and Assignment Agreement between Borrower and Lender, for
the benefit of Lender, in the form attached as Exhibit GG to this Agreement as
such agreement may be amended, modified, supplemented or restated from time to
time.
 
“Impositions” means, with respect to any Mortgaged Property, all (1) water and
sewer charges which, if not paid, may result in a lien on all or any part of the
Mortgaged Property, (2) premiums for fire and other hazard insurance, rent loss
insurance and such other insurance as Lender may require under any Security
Instrument, (3) Taxes, and (4) amounts for other charges and expenses which
Lender at any time reasonably deems necessary to protect the Mortgaged Property,
to prevent the imposition of liens on the Mortgaged Property, or otherwise to
protect Lender’s interests.
 
“Indebtedness” means, with respect to any Person, as of any specified date,
without duplication, all:
 
 
(a)
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than (i) current trade liabilities incurred
in the ordinary course of business and payable in accordance with customary
practices, and (ii) for construction of improvements to property, if such person
has a non-contingent contract to purchase such property);

 
 
12

--------------------------------------------------------------------------------

 
 
 
(b)
other indebtedness of such Person which is evidenced by a note, bond, debenture
or similar instrument;

 
 
(c)
obligations of such Person under any lease of property, real or personal, the
obligations of the lessee in respect of which are required by GAAP to be
capitalized on a balance sheet of the lessee or to be otherwise disclosed as
such in a note to such balance sheet;

 
 
(d)
obligations of such Person in respect of acceptances (as defined in Article 3 of
the Uniform Commercial Code of the District of Columbia) issued or created for
the account of such Person;

 
 
(e)
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment of such
liabilities; and

 
 
(f)
as to any Person (“guaranteeing person”), any obligation of (i) the guaranteeing
person or (ii) another Person (including any bank under any letter of credit) to
induce the creation of a primary obligation (as defined below) with respect to
which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing, or in effect guaranteeing, any
indebtedness, lease, dividend or other obligation (“primary obligations”) of any
third person (“primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
to (1) purchase any such primary obligation or any property constituting direct
or indirect security therefor, (2) advance or supply funds for the purchase or
payment of any such primary obligation or to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (3) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (4) otherwise assure or hold harmless the owner of any such
primary obligation against loss in respect of the primary obligation, provided,
however, that the term “Contingent Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Contingent Obligation of any guaranteeing person shall be deemed
to be the lesser of (i) an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
and (ii) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Contingent Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Contingent Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by
Owner in good faith.

 
 
13

--------------------------------------------------------------------------------

 
 
“Initial Advance” means the Variable Advance in the amount of $636,753,000,
subject to the conversion taking place described in Recital J, or $686,753,000
in the event that the conversion does not take place, and the Fixed Advance in
the amount of $50,000,000, subject to the conversion taking place described in
Recital J or $0 in the event that the conversion does not take place,
Outstanding as of the Third Amended and Restated Closing Date.
 
“Initial Closing Date” means August 22, 2002.
 
  “Initial Mortgaged Properties” means the Multifamily Residential Properties
described on Exhibit A to this Agreement and which represent the Multifamily
Residential Properties which comprise the Collateral Pool on the date hereof.
 
“Initial Security Instruments” means the Security Instruments covering the
Initial Mortgaged Properties.
 
“Initial Valuation” means, when used with reference to specified Collateral, the
Valuation initially performed for the Collateral as of the date on which the
Collateral was added to the Collateral Pool, as set forth in Exhibit A to this
Agreement.
 
“Insurance Policy” means, with respect to a Mortgaged Property, the insurance
coverage and insurance certificates evidencing such insurance required to be
maintained pursuant to the Security Instrument encumbering the Mortgaged
Property.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.  Each reference to the Internal Revenue Code shall be deemed to include
(a) any successor internal revenue law and (b) the applicable regulations
whether final, temporary or proposed.
 
“Issuer” shall have the meaning set forth in Section 7.05(a).
 
“Lease” means any lease, any sublease or subsublease, license, concession or
other agreement (whether written or oral and whether now or hereafter in effect)
pursuant to which any Person is granted a possessory interest in, or right to
use or occupy all or any portion of any space in any Mortgaged Property, and
every modification, amendment or other agreement relating to such lease,
sublease, subsublease or other agreement entered into in connection with such
lease, sublease, subsublease or other agreement, and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
 
“Lender” shall have the meaning set forth in the first paragraph of this
Agreement, but shall refer to any replacement Lender if the initial Lender is
replaced pursuant to the terms of Section 19.04.
 
“Letter of Credit” means a letter of credit issued by a financial institution
satisfactory to Fannie Mae, naming Fannie Mae as beneficiary in substantially
the same form and substance as attached hereto as Exhibit HH, or as otherwise
reasonably and customarily acceptable to Fannie Mae.

 
14

--------------------------------------------------------------------------------

 
 
“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance (including both consensual and non-consensual liens
and encumbrances).
 
“Loan Documents” means this Agreement, the Notes, the Advance Confirmation
Instruments for the Variable Advances, the Security Documents, all documents
executed by Borrower pursuant to the General Conditions set forth in Article 11
of this Agreement and any other documents executed by Borrower from time to time
in connection with this Agreement or the transactions contemplated by this
Agreement.
 
“Loan to Value Ratio” means, for a Mortgaged Property, for any specified date,
the ratio (expressed as a percentage) of —
 
 
(a)
the Allocable Facility Amount of the subject Mortgaged Property on the specified
date,

 
to
 
 
(b)
the Valuation most recently obtained prior to the specified date for the subject
Mortgaged Property.

 
“Loan Year” means the twelve (12) month period from the first day of the first
calendar month after the Initial Closing Date to and including the last day
before the first anniversary of the Initial Closing Date, and each twelve (12)
month period thereafter.
 
“Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, or circumstance or circumstances, whether or not
related, a material adverse change in or a materially adverse effect upon any of
(a) the business, operations, property or condition (financial or otherwise) of
Borrower, (b) the present or future ability of Borrower to perform the
Obligations for which it is liable, (c) the validity, priority, perfection or
enforceability of this Agreement or any other Loan Document or the rights or
remedies of Lender under any Loan Document, or (d) the value of, or Lender’s
ability to have recourse against, any Mortgaged Property.
 
“MBS” means a mortgage-backed security which is “backed” by an interest in the
Variable Facility Notes and the Fixed Facility Notes executed in connection with
a mortgage-backed security execution and the Collateral Pool securing the Notes,
which interest permits the holder of the MBS to participate in the Notes and the
Collateral Pool to the extent of such Advance.
 
“MBS Commitment” shall have the meaning set forth in Section 4.01(c).
 
“MBS Imputed Interest Rate” shall have the meaning set forth in Section 2.05(a).
 
“MBS Issue Date” means the date on which an MBS is issued by Fannie Mae.
 
“MBS Delivery Date” means the date on which an MBS is delivered by Fannie Mae.

 
15

--------------------------------------------------------------------------------

 
 
“MBS Pass-Through Rate” for a Fixed Facility Advance means the interest rate as
determined by Lender (rounded to three places) payable in respect of the MBS
issued pursuant to the MBS Commitment backed by the Fixed Facility Advance as
determined in accordance with Section 4.01.
 
“Mortgaged Properties” means, collectively, the Additional Mortgaged Properties,
the Substituted Mortgaged Properties and the Initial Mortgaged Properties, but
excluding each Collateral Release Property from and after the date of the
release of the Collateral Release Property from the Collateral Pool.
 
“Multifamily Residential Property” means a residential property, located in the
United States, containing five or more dwelling units in which not more than
twenty percent (20%) of the net rentable area is or will be rented to
non-residential tenants, and conforming to the requirements of Lender for
similar loans anticipated to be sold to Fannie Mae.
 
“Net Operating Income” means, for any specified period, with respect to any
Mortgaged Property, the aggregate net income during such period equal to Gross
Revenues during such period less the aggregate Operating Expenses during such
period.  If a Mortgaged Property is not owned by a Borrower or an Affiliate of a
Borrower for the entire specified period, the Net Operating Income for the
Mortgaged Property for the time within the specified period during which the
Mortgaged Property was owned by a Borrower or an Affiliate of a Borrower shall
be the Mortgaged Property’s pro forma net operating income determined by Lender
in accordance with the underwriting procedures set forth by Lender for similar
loans anticipated to be sold to Fannie Mae.
 
“Note” means any Fixed Facility Note or the Variable Facility Note.
 
“Obligations” means the aggregate of the obligations of Borrower under this
Agreement and the other Loan Documents.
 
“Operating Expenses” means, for any period, with respect to any Multifamily
Residential Property, all expenses in respect of the Multifamily Residential
Property, as determined by Lender based on the certified operating statement for
such specified period as adjusted to provide for the following: (i) all
appropriate types of expenses, including a management fee and deposits to the
Replacement Reserves (whether funded or not), are included in the total
operating expense figure; (ii) upward adjustments to individual line item
expenses to reflect market norms or actual costs and correct any unusually low
expense items, which could not be replicated by a different owner or manager
(e.g., a market rate management fee will be included regardless of whether or
not a management fee is charged, market rate payroll will be included regardless
of whether shared payroll provides for economies, etc.); and (iii) downward
adjustments to individual line item expenses to reflect unique or aberrant costs
(e.g., non-recurring capital costs, non-operating borrower expenses, etc.).
 
“Organizational Certificate” means a certificate of Borrower in the form
attached as Exhibit F to this Agreement.

 
16

--------------------------------------------------------------------------------

 
 
“Organizational Documents” means all certificates, instruments and other
documents pursuant to which an organization is organized or operates, including
but not limited to, (a) with respect to a corporation, its articles of
incorporation and bylaws, (b) with respect to a limited partnership, its limited
partnership certificate and partnership agreement, (c) with respect to a general
partnership or joint venture, its partnership or joint venture agreement and (d)
with respect to a limited liability company, its articles of organization and
operating agreement.
 
 “Outstanding” means, when used in connection with promissory notes, other debt
instruments or Advances, for a specified date, promissory notes or other debt
instruments which have been issued, or Advances which have been made, but have
not been repaid in full as of the specified date.
 
“Ownership Interests” means, with respect to any entity, any ownership interests
in the entity and any economic rights (such as a right to distributions, net
cash flow or net income) to which the owner of such ownership interests is
entitled.
 
“PBGC”  means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permits” means all permits, or similar licenses or approvals issued and/or
required by an applicable Governmental Authority or any Applicable Law in
connection with the ownership, use, occupancy, leasing, management, operation,
repair, maintenance or rehabilitation of any Mortgaged Property or Borrower’s
business.
 
“Permitted Investments” means the following (excluding the exceptions set out in
under the heading, “Exclusions from Permitted Investments” below):
 
(a)           Government Obligations.  Direct obligations of, and obligations on
which the full and timely payment of principal and interest is unconditionally
guaranteed by, the full faith and credit of the United States of America.  These
obligations must be rated in the Highest Rating Category.
 
(b)           Bank Deposits.  Interest-bearing negotiable certificates of
deposit, interest-bearing time deposits, interest-bearing savings accounts or
bankers’ acceptances, issued by a Qualified Financial Institution whose
unsecured short-term obligations are rated in the Highest Rating Category. 
Interest-bearing negotiable certificates of deposit, interest-bearing time
deposits or interest-bearing savings accounts, issued by a Qualified Financial
Institution, if such deposits or accounts are fully insured by the Federal
Deposit Insurance Corporation.
 
(c)           Money Market Funds.  Money market mutual funds registered under
the Investment Company Act of 1940 approved in writing by Fannie Mae, which
shall be invested solely in government or treasury obligations.
 
(d)           Any other Investment Approved by Fannie Mae.  Any other investment
approved by Fannie Mae.

 
17

--------------------------------------------------------------------------------

 


Exclusions From Permitted Investments.
 
Permitted Investments may not include any of the following:
 
(1)           Any investment with a final maturity or any agreement with a term
greater than thirty (30) days from the date of the investment.  This exclusion
does not apply to (a) obligations that provide for the optional or mandatory
tender, at par, by the holder at least once within thirty (30) days of the date
of purchase, and (b) Government Obligations irrevocably deposited with a bond
trustee for the defeasance of Bonds pursuant to a bond trust indenture.
 
(2)           Any obligation (other than obligations described in paragraphs (a)
and (b)) with a purchase price greater or less than the par value of such
obligation.
 
(3)           Mortgage-backed securities, real estate mortgage investment
conduits or collateralized mortgage obligations.
 
(4)           Interest-only or principal-only stripped securities.
 
(5)           Obligations bearing interest at inverse floating rates.
 
(6)           Any investment which may be prepaid or called at a price less than
its purchase price prior to stated maturity.
 
(7)           Any investment the interest rate on which is variable, and is
established other than by reference to a single interest rate index plus a
single fixed spread, if any, and which interest rate moves proportionately with
that index.
 
(8)           Any investment to which Standard & Poor has added an “r”
highlighter (denotes a derivative, hybrid and certain other obligations Standard
& Poor believes may experience high volatility or high variability in expected
returns as a result of noncredit risks).
 
“Permitted Liens” means, with respect to a Mortgaged Property, (a) the
exceptions to title to the Mortgaged Property set forth in the Title Insurance
Policy for the Mortgaged Property which are approved by Lender, (b) the Security
Instrument encumbering the Mortgaged Property, (c) any other Liens approved by
Lender, and (d) Leases.
 
“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).
 
“Potential Event of Default” means any event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.
 
“Price” means, with respect to an Advance, the proceeds of the sale of the MBS
backed by the Advance.
 
“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.

 
18

--------------------------------------------------------------------------------

 
 
“Property Delivery Deadline” shall have the meaning set forth in Section
7.04(b)(iv)(B).
 
“Qualified Financial Institution” means any of the following having a senior
unsecured debt rating in the Highest Rating Category and approved by Fannie Mae:
 
(a)           bank or trust company organized under the laws of any state of the
United States of America,
 
(b)           national banking association,
 
(c)           savings bank, a savings and loan association, or an insurance
company or association chartered or organized under the laws of any state of the
United States of America,
 
(d)           federal branch or agency pursuant to the International Banking Act
of 1978 or any successor provisions of law or a domestic branch or agency of a
foreign bank which branch or agency is duly licensed or authorized to do
business under the laws of any state or territory of the United States of
America,
 
(e)           government bond dealer reporting to, trading with, and recognized
as a primary dealer by the Federal Reserve Bank of New York, and
 
(f)           securities dealer approved in writing by Fannie Mae the
liquidation of which is subject to the Securities Investors Protection
Corporation or other similar corporation.
 
For the purposes of this definition, “Highest Rating Category” shall mean a
Standard & Poor rating category of “A-1+” for instruments having a term of one
year or less and “AAA” for instruments having a term of greater than one year,
and a Moody’s rating category of “P-1” for instruments having a term of one year
or less and “Aaa” for instruments having a term greater than one year.
 
“Rate Form” shall have the meaning set forth in Section 4.01(c).
 
“Rate Preservation Fee” means, an amount equal to the product obtained by
multiplying:  (a) 1/12, by (b) 15 basis points (0.15), by (c) the Reserved
Amount.  The Rate Preservation Fee shall be paid monthly in arrears.
 
“Rate Setting Date” shall have the meaning set forth in Section 4.01(b).
 
“Reborrowing Documents” shall have the meaning set forth in Section 2.08(b).
 
“Reborrowing Request” shall have the meaning set forth in Section 2.08(a).
 
“REIT” means Mid-America Apartment Communities, Inc., a Tennessee corporation.

 
19

--------------------------------------------------------------------------------

 
 
“Release Fee” means, with respect to each Mortgaged Property released from the
Collateral Pool pursuant to Article 7, a fee equal to $15,000.  Provided
however, if a Collateral Release Property is released from the Collateral Pool
in conjunction with such Mortgaged Property being added to the collateral pool
under the Other Credit Agreement, the Release Fee shall be waived for the
aggregate of the first three (3) transactions which are either Mortgaged
Properties transferred from the Collateral Pool under this Agreement to the
collateral pool under the Other Credit Agreement, or Mortgaged Properties
transferred from the collateral pool under the Other Credit Agreement to the
Collateral Pool under this Agreement.
 
“Release Price” shall have the meaning set forth in Section 7.02(c).
 
“Rent Roll” means, with respect to any Multifamily Residential Property, a rent
roll prepared and certified by the owner of the Multifamily Residential Property
on a form approved by Lender and substantially the same as what has previously
been submitted by Borrower to Lender.
 
“Replacement Reserve Agreement” means a Replacement Reserve and Security
Agreement, reasonably required by Lender, and completed in accordance with the
requirements of Lender for similar loans anticipated to be sold to Fannie Mae,
as the same may be amended, modified or supplemented from time to time.
 
“Request” means a Collateral Addition Request, a Collateral Substitution
Request, a Collateral Release Request, a Conversion Request, a Credit Facility
Expansion Request, a Credit Facility Termination Request, a Future Advance
Request, a Reborrowing Request or a Variable Facility Termination Request.
 
“Reserved Amount” means $0.  The Fixed Facility Fee and the Variable Facility
Fee shall not increase with respect to the Reserved Amount in the event of an
Expansion for so long as Borrower timely pays the Rate Preservation Fee on the
Reserved Amount.
 
“Revolving Credit Endorsement” means an endorsement to a Title Insurance Policy
which contains substantially the same coverages, and is subject to substantially
the same or fewer exceptions (or such other exceptions as Lender may approve),
as the form attached as Exhibit H to this Agreement.
 
“Security” means a “security” as set forth in Section 2(1) of the Securities Act
of 1933, as amended.
 
“Security Documents” means the Security Instruments, the Hedge Security
Agreement, the Replacement Reserve Agreements and any other documents executed
by Borrower from time to time to secure Borrower’s obligations under the Loan
Documents.
 
“Security Instrument” means, for each Mortgaged Property, a separate Multifamily
Mortgage, Deed of Trust or Deed to Secure Debt, Assignment of Leases and Rents
and Security Agreement given by Borrower to or for the benefit of Lender to
secure the obligations of Borrower under the Loan Documents.  With respect to
each Mortgaged Property owned by Borrower, the Security Instrument shall be
substantially in the form published by Fannie Mae for use in the state in which
the Mortgaged Property is located.  The amount secured by the Security
Instrument shall be equal to the Commitment in effect from time to time.

 
20

--------------------------------------------------------------------------------

 
 
“Senior Management” means (a) the Chief Executive Officer, Chairman of the
Board, President, Chief Financial Officer and Chief Operating Officer of the
REIT or OP and (b) any other individuals with responsibility for any of the
functions typically performed in a corporation by the officers described in
clause (a).
 
“Single-Purpose” means, with respect to a Person which is any form of
partnership or corporation or limited liability company, that such Person at all
times since its formation:
 
 
(a)
has been a duly formed and existing partnership, corporation or limited
liability company, as the case may be;

 
 
(b)
has been duly qualified in each jurisdiction in which such qualification was at
such time necessary for the conduct of its business;

 
 
(c)
has complied with the provisions of its organizational documents and the laws of
its jurisdiction of formation in all respects;

 
 
(d)
has observed all customary formalities regarding its partnership or corporate
existence, as the case may be;

 
 
(e)
has accurately maintained its financial statements, accounting records and other
partnership or corporate documents separate from those of any other Person;

 
 
(f)
has not commingled its assets or funds with those of any other Person;

 
 
(g)
has accurately maintained its own bank accounts and books and accounts separate
from those of any other Person;

 
 
(h)
has paid its own liabilities from its own separate assets;

 
 
(i)
has identified itself in all dealings with creditors (other than trade creditors
in the ordinary course of business and creditors for the construction of
improvements to property on which such Person has a non-contingent contract to
purchase such property) under its own name and as a separate and distinct
entity;

 
 
(j)
has not identified itself as being a division or a part of any other Person;

 
 
(k)
has not identified any other Person as being a division or a part of such
Person;

 
 
(l)
has been adequately capitalized in light of its contemplated business
operations;

 
 
(m)
has not assumed, guaranteed or become obligated for the liabilities of any other
Person (except in connection with the Credit Facility or the endorsement of
negotiable instruments in the ordinary course of business) or held out its
credit as being available to satisfy the obligations of any other Person;

 
 
21

--------------------------------------------------------------------------------

 
 
 
(n)
has not acquired obligations or securities of any other Person;

 
 
(o)
in relation to Borrower, except for loans made in the ordinary course of
business to Affiliates, has not made loans or advances to any other Person;

 
 
(p)
has not entered into and was not a party to any transaction with any Affiliate
of such Person, except in the ordinary course of business and on terms which are
no less favorable to such Person than would be obtained in a comparable
arm’s-length transaction with an unrelated third party;

 
 
(q)
has conducted its own business in its own name;

 
 
(r)
has paid the salaries of its own employees, if any, and maintained a sufficient
number of employees in light of its contemplated business operations;

 
 
(s)
has allocated fairly and reasonably any overhead for shared office space;

 
 
(t)
has not pledged its assets for the benefit of any other entity or made any loans
or advances to any person or entity;

 
 
(u)
has not engaged in a non-exempt prohibited transaction described in Section 406
of ERISA or Section 4975 of the Internal Revenue Code;

 
 
(v)
has not acquired obligations or securities of its partners or Affiliates; and

 
 
(w)
has corrected any known misunderstanding regarding its separate identity.

 
“SMSA” means a “standard metropolitan statistical area,” as defined from time to
time by the United States Office of Management and Budget.
 
“Standby Fee” means, for any month, an amount equal to the sum obtained by
adding the product of (a) 1/12, by (b) the amount shown as the Standby Fee on
the Summary of Credit Facility Structure, by (c) the Unused Capacity.
 
“Subsequent Hedge” has the meaning set forth in Section 21.01.
 
“Subsidiary” means, when used with reference to a specified Person, (a) any
Person that, directly or indirectly, through one (1) or more intermediaries, is
controlled by the specified Person, (b) any Person of which the specified Person
is, directly or indirectly, the owner of more than fifty percent (50%) of any
voting class of Ownership Interests or (c) any Person (A) which is a partnership
and (B) of which the specified Person is a general partner and owns more than
fifty percent (50%) of the partnership interests.
 
“Substitute Cash Collateral” has the meaning set forth in Section 7.02.
 
“Substituted Mortgaged Property” means each Multifamily Residential Property
owned by Borrower (either in fee simple or as tenant under a ground lease
meeting all of the requirements of Lender for similar loans anticipated to be
sold to Fannie Mae) and added to the Collateral Pool after the Third Amended and
Restated Closing Date in connection with a substitution of Collateral as
permitted by Section 7.04 of this Agreement.

 
22

--------------------------------------------------------------------------------

 
 
“Summary of Credit Facility Structure” means the summary of credit facility
structure attached to this Agreement as Schedule I.
 
“Surveys” means the as-built surveys of the Mortgaged Properties prepared in
accordance with Lender’s requirements for similar loans that are anticipated to
be sold to Fannie Mae.
 
“Swap” means an interest rate swap provided pursuant to and satisfying the
requirements of Article 21 of this Agreement.
 
“Swap Rate” has the meaning set forth in Section 21.02.
 
“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including all assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Mortgaged Properties.
 
“Term of this Agreement” shall be determined as provided in Section 23.10 to
this Agreement.
 
“Termination Date” means, at any time during which Fixed Facility Advances are
Outstanding, the latest maturity date for any Fixed Facility Advance
Outstanding, and, at any time during which Fixed Facility Advances are not
Outstanding, the Variable Facility Termination Date, but in no event later than
December 1, 2018.
 
“Third Amended and Restated Closing Date” means March 1, 2010.
 
“Three-Month LIBOR Rate” means the London interbank offered rate for three (3)
month U.S. dollar deposits, as such rate is reported in The Wall Street
Journal.  In the event that a rate is not published for Three-Month LIBOR, then
the nearest equivalent duration London interbank offered rate for U.S. Dollar
deposits shall be selected by Lender for similar loans that are anticipated to
be sold to Fannie Mae.  If the publication of Three-Month LIBOR is discontinued,
Lender shall determine such rate from another equivalent source selected by
Lender for similar loans that are anticipated to be sold to Fannie Mae.
 
“Tie-In Endorsement” means an endorsement to a Title Insurance Policy which
contains substantially the same coverages, and is subject to substantially the
same or fewer exceptions (or such other exceptions as Lender may approve), as
the form attached as Exhibit J to this Agreement.
 
“Title Company” means Fidelity National Title Insurance Company of New York.

 
23

--------------------------------------------------------------------------------

 
 
“Title Insurance Policies” means the mortgagee’s policies of title insurance
issued by the Title Company from time to time relating to each of the Security
Instruments, conforming to Lender’s requirements for similar loans anticipated
to be sold to Fannie Mae, together with such endorsements, coinsurance,
reinsurance and direct access agreements with respect to such policies as Lender
may, from time to time, consider necessary or appropriate, including Revolving
Credit Endorsements, if available, and with a limit of liability under the
policy (subject to the limitations contained in the Conditions of the policy
relating to a Determination and Extent of Liability) equal to the Commitment
(taking into account Tie-In Endorsements).
 
“Trailing 12 Month Period” means, for any specified date, the twelve (12) month
period ending with the last day of the most recent Calendar Quarter for which
financial statements have been delivered by Borrower to Lender pursuant to
Section 13.04(c) and Section 13.04(d).
 
“Transfer” means (a) a sale, assignment, lease, pledge, transfer or other
disposition (whether voluntary or by operation of law) of, or the granting or
creating of a lien, encumbrance or security interest in, any estate, rights,
title or interest in a Mortgaged Property, or any portion thereof, or (b) a
sale, assignment, pledge, transfer or other disposition of any interest in
Borrower, or (c) the issuance or other creation of new ownership interests in
Borrower other than (i) sales of the stock of the REIT on the New York Stock
Exchange or (ii) private placements of ownership interests in Borrower that do
not result in a Change of Control or any other partnership, corporation, real
estate investment trust or other entity that has a direct or indirect ownership
interest in Borrower, or (d) a merger or consolidation of Borrower into another
entity or of another entity into Borrower, or (e) the reconstitution of Borrower
from one type of entity to another type of entity, or (f) the amendment,
modification or any other change in the governing instrument or instruments of
such Person which has the effect of changing the relative powers, rights,
privileges, voting rights or economic interests of the ownership interests in
such Person.  “Transfer” does not include (A) a conveyance of the Mortgaged
Property at a judicial or non-judicial foreclosure sale under any Security
Instrument or (B) the Mortgaged Property becoming part of a bankruptcy estate by
operation of law under the United States Bankruptcy Code.
 
“Underwriting Requirements” means Lender’s overall underwriting requirements for
Multifamily Residential Properties in connection with loans anticipated to be
sold to Fannie Mae, pursuant to Fannie Mae’s then current guidelines, including,
without limitation, requirements relating to Appraisals, physical needs
assessments, environmental site assessments, and exit strategies, as such
requirements may be amended, modified, updated, superseded, supplemented or
replaced from time to time.
 
“Unused Capacity” means, for any month, the sum of the daily average during such
month of (a) the undrawn amount of the Variable Facility Commitment available
under Article 2 of this Agreement for the making of Variable Advances plus (b)
the undrawn amount of the Fixed Facility Commitment available under Article 3 of
this Agreement for the making of Fixed Facility Advances, without regard to any
unclosed Requests or to the fact that a Request must satisfy conditions
precedent.
 
“Valuation” means, for any specified date, with respect to a Multifamily
Residential Property, (a) if an Appraisal of the Multifamily Residential
Property was more recently obtained than a Cap Rate for the Multifamily
Residential Property, the Appraised Value of such Multifamily Residential
Property, or (b) if a Cap Rate for the Multifamily Residential Property was more
recently obtained than an Appraisal of the Multifamily Residential Property, the
value derived by dividing—
 
 
24

--------------------------------------------------------------------------------

 
 
 
(i)
the Net Operating Income of such Multifamily Residential Property for the
Trailing 12 Month Period, by

 
 
(ii)
the most recent Cap Rate determined by Lender.

 
Notwithstanding the foregoing, any Valuation for a Multifamily Residential
Property calculated for a date occurring before the first anniversary of the
date on which the Multifamily Residential Property becomes a part of the
Collateral Pool shall equal the Appraised Value of such Multifamily Residential
Property, unless Lender determines that changed market or property conditions
warrant that the value be determined as set forth in the preceding sentence.
 
“Variable Advance” means a loan made by Lender to Borrower under the Variable
Facility Commitment.
 
“Variable Facility” means the agreement of Lender to make Advances to Borrower
pursuant to Section 2.01.
 
“Variable Facility Availability Period” means the period beginning on the
Initial Closing Date and ending on the ninetieth (90th) day before the
applicable Variable Facility Termination Date.
 
“Variable Facility Commitment” means an aggregate amount of
$641,785,000, subject to the conversion taking place described in Recital J or
$691,785,000 in the event that the conversion does not take place, which shall
be evidenced by the Variable Facility Note in the form attached hereto as
Exhibit I, plus such amount as the Borrower may elect to add to the Variable
Facility Commitment in accordance with Article 8, and plus such amount as the
Borrower may elect to reborrow in accordance with Section 2.08, less such amount
as the Borrower may elect to convert from the Variable Facility Commitment to
the Fixed Facility Commitment in accordance with Article 3 and less such amount
by which the Borrower may elect to reduce the Variable Facility Commitment in
accordance with Article 9.
 
“Variable Facility Fee” means the applicable variable facility fee shown on  the
Summary of Credit Facility Structure as adjusted, if applicable, as set forth in
Section 15.03 of this Agreement.
 
“Variable Facility Note” means, the promissory note, in the form attached as
Exhibit I to this Agreement, which has been issued by Borrower to Lender to
evidence Borrower’s obligation to repay Variable Advances.
 
“Variable Facility Termination Date” means the variable facility termination
date shown on the Summary of Credit Facility Structure attached hereto.
 
“Voting Equity Capital” means Securities or partnership interests of any class
or classes, the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the board of directors (or
Persons performing similar functions).

 
25

--------------------------------------------------------------------------------

 
 
ARTICLE 2
THE VARIABLE FACILITY COMMITMENT
 
Section 2.01.    Variable Facility Commitment.
    
Subject to the terms, conditions and limitations of this Agreement, Lender
agrees to make Variable Advances to Borrower from time to time during the
applicable Variable Facility Availability Period.  The aggregate unpaid
principal balance of the Variable Advances Outstanding at any time shall not
exceed the Variable Facility Commitment.  Subject to the terms, conditions and
limitations of this Agreement, Borrower may re-borrow any amounts under the
Variable Facility which it has previously borrowed and repaid under the Variable
Facility.
 
Section 2.02.    Requests for Variable Advances.
 
Borrower shall request a Variable Advance by giving Lender a Future Advance
Request in accordance with Section 5.02.
 
Section 2.03.    Maturity Date of Variable Advances.
 
Regardless of the date on which a Variable Advance is made, the maturity date of
each Variable Advance shall be a date selected by Borrower in its Request for
the Variable Advance, which date shall be the last day of a calendar month
occurring:
 
(a)           no earlier than the date which completes three (3) full months
after the Closing Date for the Variable Advance; and
 
(b)           no later than the date which completes nine (9) full months after
the Closing Date for the Variable Advance; provided that Borrower may request,
and Lender may in its discretion consent, to an MBS term of one (1) or two (2)
full months in order to facilitate a release, substitution or addition of
Mortgaged Properties to the Collateral Pool (for a fee to be determined by
Lender at the time of the maturity date of the Outstanding MBS “backed” by the
Variable Advance).  The entire unpaid amount of each Variable Advance shall be
due and payable by the Borrower to the Lender on the maturity date of any
Outstanding MBS “backed” by the Variable Advance unless, not less than five (5)
Business Days prior to the maturity date of the Outstanding MBS “backed” by the
Variable Advance, the Borrower has requested in writing either (i) that the
maturing MBS “backed” by the Variable Advance be refinanced with a new MBS
“backed” by the Variable Advance using the Rate Form or (ii) that the Variable
Advance relating to the maturing MBS “backed” by the Variable Advance be
converted to a Fixed Facility Advance pursuant to Section 3.07.
 
For these purposes, a year shall be deemed to consist of twelve (12) thirty (30)
day months.  For example, the date which completes three (3) full months after
September 15 shall be December 15; and the date which completes three (3) full
months after November 30 shall be February 28.

 
26

--------------------------------------------------------------------------------

 
 
Section 2.04.    Interest on Variable Advances.
 
(a)           Discount.  Each Variable Advance shall be a discount loan.  The
original stated principal amount of a Variable Advance shall be the sum of the
Price of the Variable Advance and the Discount of the Variable Advance.  The
Price and Discount of each Variable Advance shall be determined in accordance
with the procedures set out in Section 4.01.  The proceeds of the Variable
Advance made available by Lender to Borrower will equal the Price of the
Variable Advance.  Borrower shall pay to Lender, in advance of Lender making a
Variable Advance requested by Borrower, the entire Discount for the Variable
Advance.
 
(b)           Partial Month Interest.  Notwithstanding anything to the contrary
in this Section 2.04, if a Variable Advance is not made on the first (1st) day
of a calendar month, and the related MBS Issue Date for the MBS backed by the
Variable Advance is the first (1st) day of the month following the month in
which the Variable Advance is made, Borrower shall pay interest on the original
stated principal amount of the Variable Advance for the partial month period
commencing on the Closing Date for the Variable Advance and ending on the last
day of the calendar month in which the Closing Date occurs, at a rate per annum
equal to the greater of (i) the Coupon Rate for the Variable Advance as
determined in accordance with Section 2.05(b) and (ii) a rate determined by
Lender, based on Lender’s cost of funds and approved in advance, in writing, by
Borrower, pursuant to the procedures mutually agreed upon by Borrower and
Lender.
 
(c)           Variable Facility Fee.  In addition to paying the Discount and the
partial month interest, if any, Borrower shall pay monthly installments of the
Variable Facility Fee to Lender on account of each Variable Advance over the
whole number of calendar months that the MBS backed by the Variable Advance is
to run from the MBS Issue Date to the maturity date of the MBS.  The Variable
Facility Fee shall be payable in advance, in accordance with the terms of the
Variable Facility Note.  The first installment shall be payable on or prior to
the Closing Date for the Variable Advance and shall apply to the first full
calendar month of the MBS backed by the Variable Advance.  Subsequent
installments shall be payable on the first day of each calendar month,
commencing on the first day of the second full calendar month of such MBS, until
the maturity of such MBS.  Each installment of the Variable Facility Fee shall
be in an amount equal to the product of multiplying (i) the Variable Facility
Fee, by (ii) the amount of the Variable Advance, by (iii) one-twelfth (1/12).
 
Section 2.05.    Coupon Rates for Variable Advances.
 
The Coupon Rate for a Variable Advance shall be a rate, per annum, as follows:
 
(a)           The Coupon Rate for a Variable Advance shall equal the sum of (i)
an interest rate as determined by Lender pursuant to Section 4.01 of this
Agreement (rounded to three places) payable for the MBS pursuant to the MBS
Commitment backed by the Variable Advance (“MBS Imputed Interest Rate”) and (ii)
the Variable Facility Fee.

 
27

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything to the contrary in this Section 2.05, if
a Variable Advance is not made on the first day of a calendar month, and the MBS
Issue Date for the MBS backed by the Variable Advance is the first day of the
month following the month in which the Variable Advance is made, the Coupon Rate
for such Variable Advance for such period shall be the greater of (i) the rate
for the Variable Advance determined in accordance with subsection (a) of this
Section 2.05 and (ii) a rate determined by Lender, based on Lender’s cost of
funds, and approved in advance, in writing, by Borrower, pursuant to procedures
mutually agreed upon by Borrower and Lender.
 
Section 2.06.    Variable Facility Note.
 
The obligation of Borrower to repay the Variable Advances will be evidenced by
the Variable Facility Note.  The Variable Facility Note shall be payable to the
order of Lender and shall be made in the amount of the Variable Facility
Commitment.
 
Section 2.07.    [Intentionally Deleted.]
 
Section 2.08.    Reinstatement of Variable Commitment Upon Maturity of Fixed
Facility Advances.
 
If any Fixed Facility Advance matures prior to the end of the Variable Facility
Availability Period, Borrower may elect to reborrow any or all of such maturing
Fixed Facility Advance as a Variable Advance and to increase the Variable
Commitment by an amount equal to the amount desired to be reborrowed by Borrower
on the following terms and conditions:
 
(a)           Request.  In order to reborrow all or a portion of a maturing
Fixed Facility Advance, Borrower shall deliver a written request for such
reborrowing (the “Reborrowing Request”) to Lender, in the form attached as
Exhibit CC hereto.
 
(b)           Closing.  If none of the limitations contained in Section 2.09 are
violated, and all conditions contained in Section 2.10 are satisfied, Lender
shall permit the requested reborrowing, at a Closing to be held at offices
designated by Lender on the maturity date of the Fixed Facility Advance to be
reborrowed (or on such other date to which Borrower and Lender may agree), by
executing and delivering, at the sole cost and expense of Borrower, an amendment
to this Agreement, in the form attached as Exhibit R hereto, together with an
amendment to each Security Document (if required by Lender) and other applicable
Loan Documents, in form and substance satisfactory to Lender, reflecting the
reborrowing.  The documents and instruments referred to in the preceding
sentence are referred to in this Article 2 as the “Reborrowing Documents.”
 
Section 2.09.    Limitations on Right to Reborrow.
 
The right of Borrower to reborrow all or a portion of a maturing Fixed Facility
Advance is subject to the following limitations:
 
(a)           Closing Date.  The Closing Date shall occur during the Variable
Facility Availability Period.
 
(b)           Minimum Request.  Each Request for a reborrowing shall be in the
minimum amount of $5,000,000.

 
28

--------------------------------------------------------------------------------

 
 
(c)           Limitation on Reborrowing.  In no event will a reborrowing of a
Fixed Facility Advance be permitted if the Fixed Facility Advance is prepaid
prior to its Maturity Date
 
Section 2.10.    Conditions Precedent to Reborrowing.
 
The reborrowing of all or a portion of a maturing Fixed Facility Advance is
subject to the satisfaction of the following conditions precedent:
 
(a)           After giving effect to the requested reborrowing, the Coverage and
LTV Tests will be satisfied; notwithstanding the foregoing, if the test set
forth in this Section 2.10(a) is not satisfied after the reborrowing, such
reborrowing may be permitted by Lender if the reborrowing improves the
Collateral Pool based on factors that are consistent with Lender’s Underwriting
Requirements and results in improvement in one or both of the following areas:
the then current Aggregate Debt Service Coverage Ratio for the Trailing 12 Month
Period or the then current Aggregate Loan to Value Ratio.  Notwithstanding the
foregoing, under no circumstances shall the Aggregate Loan to Value Ratio exceed
ninety percent (90%);
 
(b)           Payment by Borrower in full of the maturing Fixed Facility Advance
which Borrower has designated for reborrowing, together with any other amounts
due with respect to the repayment of such Fixed Facility Advance;
 
(c)           If required by Lender, the receipt by Lender of an endorsement to
each Title Insurance Policy, amending the effective date of the Title Insurance
Policy to the Closing Date of the reborrowing and showing no additional
exceptions to coverage other than the exceptions shown on the last Closing Date
with respect to which the Title Insurance Policy was endorsed, Permitted Liens
and other exceptions approved by Lender;
 
(d)           Receipt by Lender of one (1) or more counterparts of each
Reborrowing Document, dated as of the Closing Date, signed by each of the
parties (other than Lender) who is a party to such Reborrowing Document;
 
(e)           In the event that Fannie Mae is no longer in the business of
purchasing loans of the type and size of the loans evidenced by this Agreement
without  requiring interest rate protection, Borrower shall make arrangements
for such interest rate protection.  Such protection shall be a Hedge satisfying
the requirements of Article 21 with respect to any amounts reborrowed pursuant
to Section 2.08, Section 2.09 and Section 2.10 of this Agreement; and
 
(f)           The satisfaction of all applicable General Conditions set forth in
Article 11.

 
29

--------------------------------------------------------------------------------

 
 
ARTICLE 3
THE FIXED FACILITY COMMITMENT
 
Section 3.01.    Fixed Facility Commitment.
 
Subject to the terms, conditions and limitations set forth in this Article 3,
Lender agrees to make Fixed Facility Advances to Borrower from time to time
during the Fixed Facility Availability Period.  Subject to the provisions of
Section 5.05, Fixed Facility Advances may be a cash execution or an MBS
execution as available and offered to Borrower by Lender.  The aggregate
original principal of the Fixed Facility Advances shall not exceed the Fixed
Facility Commitment.  The borrowing of a Fixed Facility Advance shall
permanently reduce the Fixed Facility Commitment by the original principal
amount of the Fixed Facility Advance.  Borrower may not re-borrow any part of
the Fixed Facility Advance which it has previously borrowed and repaid,
provided, however, that a Fixed Facility Advance that matures prior to the end
of the Variable Facility Availability Period may be reborrowed as a Variable
Advance pursuant to the terms of Section 2.08 of this Agreement.
 
Section 3.02.    Requests for Fixed Facility Advances.
    
Borrower shall request a Fixed Facility Advance by giving Lender a Future
Advance Request in accordance with Section 5.02, as applicable.
 
Section 3.03.    Maturity Date of Fixed Facility Advances; Amortization.
 
The maturity date of each Fixed Facility Advance shall be the maturity date
selected by Borrower, provided that subject to the Fixed Facility Availability
Period set forth on Schedule I such Maturity Date shall not be earlier than the
date five (5) years after the date of such Advance and shall not be later than
December 1, 2018.  The principal of each Fixed Facility Advance shall, at the
election of Borrower, which election shall be made at the time of the first
Conversion Request or Credit Facility Expansion Request relating to a Fixed
Facility Commitment (which election shall apply to all Fixed Facility Advances),
be amortized on a thirty (30) year schedule or shall require payments of
interest only.
 
Section 3.04.    Interest on Fixed Facility Advances.
 
(a)           Advances.  Each Fixed Facility Advance shall be a cash execution
or an MBS execution and shall bear interest at a rate, per annum, equal to the
sum of (i) the Cash Interest Rate (for a cash execution) or the MBS Pass-Through
Rate (for an MBS execution) for such Fixed Facility Advance and (ii) the Fixed
Facility Fee.
 
(b)           Partial Month Interest.  Notwithstanding anything to the contrary
in this Section 3.04, if a Fixed Facility Advance is not made on the first day
of a calendar month, Borrower shall pay interest on the original stated
principal amount of such Advance for the partial month period commencing on the
Closing Date for such Advance and ending on the last day of the calendar month
in which the Closing Date occurs.  Borrower shall pay interest for such partial
month on any such Advance at a rate per annum equal to the greater of (A) the
interest rate described in the applicable Note, and (B) a rate determined by
Lender, based on Lender’s cost of funds and approved in advance, in writing, by
Borrower.
 
Section 3.05.    Coupon Rates for Fixed Facility Advances.
 
The Coupon Rate for a Fixed Facility Advance backed by an MBS shall be the rate
of interest applicable to such Fixed Facility Advance pursuant to Section 3.04.

 
30

--------------------------------------------------------------------------------

 
 
Section 3.06.    Fixed Facility Note.
 
The obligation of Borrower to repay a Fixed Facility Advance will be evidenced
by a Fixed Facility Note.  The Fixed Facility Notes shall be payable to the
order of Lender and shall be made in the original principal amount of each Fixed
Facility Advance.
 
Section 3.07.    Conversion of Commitment from Variable Facility Commitment to
Fixed Facility Commitment.
 
Borrower shall have the right, from time to time during the Fixed Facility
Availability Period, to convert all or a portion of a Variable Facility
Commitment to the Fixed Facility Commitment, in which event the Variable
Facility Commitment shall be reduced by, and the Fixed Facility Commitment shall
be increased by, the amount of the conversion.
 
(a)           Request.  In order to convert all or a portion of the Variable
Facility Commitment to the Fixed Facility Commitment, Borrower shall deliver a
written request for a conversion (“Conversion Request”) to Lender, in the form
attached as Exhibit K to this Agreement.  Each Conversion Request shall be
accompanied by a designation of the amount of the conversion and a designation
of any Variable Advances Outstanding which will be prepaid on or before the
Closing Date for the conversion as required by Section 3.08(c).
 
(b)           Closing.  If none of the limitations contained in Section 3.08 is
violated, and all conditions contained in Section 3.09 are satisfied, Lender
shall permit the requested conversion, at a closing to be held at offices
designated by Lender on a Closing Date selected by Lender, and occurring within
thirty (30) Business Days after Lender’s receipt of the Conversion Request (or
on such other date to which Borrower and Lender may agree), by executing and
delivering, all at the sole cost and expense of Borrower, an amendment to this
Agreement, in the form attached as Exhibit L to this Agreement, together with an
amendment to each Security Document and other applicable Loan Documents, in form
and substance satisfactory to Lender, reflecting the change in the Fixed
Facility Commitment and the Variable Facility Commitment.  The documents and
instruments referred to in the preceding sentence are referred to in this
Article 3 as the “Conversion Documents.”
 
Section 3.08.    Limitations on Right to Convert.
 
The right of Borrower to convert all or a portion of the Variable Facility
Commitment to the Fixed Facility Commitment is subject to the following
limitations:
 
(a)           Closing Date.  The Closing Date shall occur during the Fixed
Facility Availability Period.
 
(b)           Minimum Request.  Each Request for a conversion shall be in the
minimum amount of $5,000,000.
 
(c)           Obligation to Prepay Variable Advances.  If, after the conversion,
the aggregate unpaid principal balance of all Variable Advances Outstanding will
exceed the Variable Facility Commitment, Borrower shall be obligated to prepay,
as a condition precedent to the conversion, an amount of Variable Advances
Outstanding which is at least equal to the amount of the excess.

 
31

--------------------------------------------------------------------------------

 
 
Section 3.09.    Conditions Precedent to Conversion.
 
The conversion of all or a portion of the Variable Facility Commitment to the
Fixed Facility Commitment is subject to the satisfaction of the following
conditions precedent on or before the Closing Date:
 
(a)           After giving effect to the requested conversion, the Coverage and
LTV Tests will be satisfied; notwithstanding the foregoing, if the test set
forth in this Section 3.09(a) is not satisfied after the conversion, such
conversion may be permitted by Lender if the conversion improves the Collateral
Pool based on factors that are consistent with Lender’s Underwriting
Requirements and result in improvement in one or both of the following
areas:  the then current Aggregate Debt Service Coverage Ratio for the Trailing
12 Month Period or the then current Aggregate Loan to Value
Ratio.  Notwithstanding the foregoing, under no circumstances shall the
Aggregate Loan to Value Ratio exceed ninety percent (90%);
 
(b)           Prepayment by Borrower in full of any Variable Advances
Outstanding which Borrower has designated for payment, together with any
associated prepayment premiums and other amounts due with respect to the
prepayment of such Variable Advances;
 
(c)           If required by Lender, the receipt by Lender of an endorsement to
each Title Insurance Policy, amending the effective date of the Title Insurance
Policy to the Closing Date and showing no additional exceptions to coverage
other than the exceptions shown on the last Closing Date with respect to which
the Title Insurance Policy was endorsed, Permitted Liens and other exceptions
approved by Lender;
 
(d)           Receipt by Lender of one (1) or more counterparts of each
Conversion Document, dated as of the Closing Date, signed by each of the parties
(other than Lender) who is a party to such Conversion Document; and
 
(e)           The satisfaction of all applicable General Conditions set forth in
Article 11.
 
Section 3.10.    [Intentionally Deleted.]
 
ARTICLE 4
RATE SETTING FOR THE ADVANCES
 
Section 4.01.    Rate Setting for an Advance.
 
Rates for an Advance shall be set in accordance with the following procedures:
 
(a)           Preliminary, Nonbinding Quote.  At Borrower’s request Lender shall
quote an estimate of the MBS Pass Through Rate (for a proposed Fixed Facility
Advance with an MBS execution), the Cash Interest Rate (for a proposed Fixed
Facility Advance with a cash execution), or MBS Imputed Interest Rate (for a
proposed Variable Advance).  Lender’s quote shall be based on (i) a solicitation
of bids from institutional investors selected by Lender, in the case of a
proposed Variable Advance or a Fixed Facility Advance with an MBS execution, or
the rate quoted by Fannie Mae, in the case of a proposed Fixed Facility Advance
with a cash execution, and (ii) the proposed terms and amount of the Advance
selected by Borrower.  The quote shall not be binding upon Lender.

 
32

--------------------------------------------------------------------------------

 
 
(b)           Rate Setting.  If Borrower satisfies all of the conditions to
Lender’s obligation to make the Advance in accordance with Article 5, then
Borrower may request that Lender submit to Borrower a completed draft Rate Form
in the form attached as Exhibit M to this Agreement (“Rate Form”). The draft
Rate Form shall specify the proposed maximum interest rate for such Advance
(“Maximum Annual Interest Rate”) and other terms set forth therein.  If the
draft Rate Form is approved by Borrower, Borrower shall execute and return the
approved Rate Form to Lender before 4:00 p.m. Eastern Standard Time or Eastern
Daylight Savings Time, as applicable, on any Business Day (“Rate Setting Date”).
 
(c)           Rate Confirmation.
 
(i)           Variable Advances.  In the case of Variable Advances, within one
(1) Business Day after receipt of the Rate Form approved and executed by
Borrower and upon satisfaction of all of the conditions to Lender’s obligation
to make the Variable Advance, Lender shall solicit bids from institutional
investors selected by Lender, based on the information in the Rate Form and,
provided the actual Coupon Rate would be at or below the Maximum Annual Interest
Rate, shall obtain a commitment (“MBS Commitment”) for the purchase of an
MBS  having the bid terms described in the related Rate Form.  Lender shall then
complete and sign the Rate Form thereby confirming the terms set forth therein
and shall immediately deliver the Rate Form to Borrower to be countersigned.
 
(ii)           Fixed Facility Advances with Cash Execution.  In the case of
Fixed Facility Advances with a cash execution, within one (1) Business Day after
receipt of the draft Rate Form executed by Borrower and upon satisfaction of all
of the conditions to Lender’s obligation to make such Advance (or for
conversion, as applicable), Lender shall seek to obtain a commitment from Fannie
Mae (“Cash Commitment”) for the purchase of the proposed Fixed Facility Advance
having the terms described in the related draft Rate Form.  If Lender obtains a
Cash Commitment on terms equivalent (or better than) the terms in the draft Rate
Form, Lender shall then complete and sign the Rate Form thereby confirming the
terms set forth therein and shall immediately deliver the confirmed Rate Form to
Borrower to be countersigned.
 
(iii)           Fixed Facility Advances with MBS Execution.  In the case of
Fixed Facility Advances with an MBS execution, within one (1) Business Day after
receipt of the Rate Form and upon satisfaction of all of the conditions to
Lender’s obligation to make such Fixed Facility Advance (or for conversion, as
applicable), Lender shall solicit bids from institutional investors selected by
Lender based on the information in the Rate Form.  If Lender obtains an MBS
Commitment on terms equivalent (or better than) the terms in the draft Rate
Form, Lender shall then complete and countersign the Rate Form thereby
confirming the terms set forth therein, and shall immediately deliver by
facsimile transmission the Rate Form to Borrower to be countersigned.
 

 
33

--------------------------------------------------------------------------------

 
 
Section 4.02.    Advance Confirmation Instrument for Variable Advances.
 
On or before the Closing Date for a Variable Advance, Borrower executes and
delivers to Lender an instrument (“Advance Confirmation Instrument”), in the
form attached as Exhibit O to this Agreement, confirming the amount, term, MBS
Issue Date, MBS Delivery Date, MBS Imputed Interest Rate, Variable Facility Fee,
Coupon Rate, Discount, Price and Closing Date for the Advance, and Borrower’s
obligation to repay the Advance in accordance with the terms of the Notes and
this Agreement.  Upon the funding of the Variable Advance, Lender shall note the
date of funding in the appropriate space at the foot of the Advance Confirmation
Instrument and deliver a copy of the completed Advance Confirmation Instrument
to Borrower.  Lender’s failure to do so shall not invalidate the Advance
Confirmation Instrument or otherwise affect in any way any obligation of
Borrower to repay Variable Advances in accordance with the Advance Confirmation
Instrument, the Variable Facility Note or the other Loan Documents, but is
merely meant to facilitate evidencing the date of funding and to confirm that
the Advance Confirmation Instrument is not effective until the date of funding.
 
Section 4.03.    Breakage and Other Costs.
 
In the event that Lender obtains an MBS Commitment or Cash Commitment and Lender
fails to fulfill the MBS Commitment or Cash Commitment because the Advance is
not made (or the conversion does not occur, as applicable) for a reason other
than the default of Lender to make the Advance, Borrower shall pay all
reasonable out-of-pocket costs payable to the potential investor and other
reasonable costs, fees and damages incurred by Lender in connection with its
failure to fulfill the MBS Commitment or Cash Commitment.  Lender reserves the
right to require that Borrower post a deposit at the time the MBS Commitment or
Cash Commitment is obtained.  The deposit referred to in the preceding sentence
shall be refundable to Borrower upon the delivery of the related MBS or purchase
of the Note by Fannie Mae, as applicable.
 
ARTICLE 5
MAKING THE ADVANCES
 
Section 5.01.    Initial Advance.
 
Lender has made the Initial Advance.
 
Section 5.02.    Future Advances.
 
In order to obtain a Future Advance, Borrower may from time to time deliver a
written request for a Future Advance (“Future Advance Request”) to Lender, in
the form attached as Exhibit P to this Agreement.  Each Future Advance Request
shall be accompanied by (a) a designation of the amount of the Future Advance
requested, and (b) a designation of the maturity date of the Advance.  Each
Future Advance Request shall be in the minimum amount of $3,000,000.  If all
conditions contained in Section 5.03 are satisfied, Lender shall make the
requested Future Advance, at a closing to be held at offices designated by
Lender on a Closing Date selected by Lender, and occurring on a date selected by
Borrower, which date shall be not more than three (3) Business Days, after
Borrower’s receipt of the Rate Form (or on such other date to which Borrower and
Lender may agree).  Lender reserves the right to require that Borrower post a
deposit at the time the MBS Commitment or Cash Commitment is obtained as an
additional condition to Lender’s obligation to make the Future Advance.  The
deposit referred to in the preceding sentence shall be refundable to Borrower
upon the delivery of the related MBS or purchase of the Note by Fannie Mae, as
applicable.

 
34

--------------------------------------------------------------------------------

 
 
Section 5.03.    Conditions Precedent to Future Advances.
 
The obligation of Lender to make a requested Future Advance is subject to the
following conditions precedent:
 
(a)           The receipt by Lender of a Future Advance Request;
 
(b)           Lender has delivered the Rate Form for the Future Advance to
Borrower;
 
(c)           After giving effect to the requested Future Advance, the Coverage
and LTV Tests will be satisfied; notwithstanding the foregoing, if the test set
forth in this Section 5.03(c) is not satisfied after the Future Advance, such
Future Advance may be permitted by Lender if the Future Advance improves the
Collateral Pool based on factors that are consistent with Lender’s Underwriting
Requirements and results in improvement in one or both of the following areas:
the then current Aggregate Debt Service Coverage Ratio for the Trailing 12 Month
Period or the then current Aggregate Loan to Value Ratio.  Notwithstanding the
foregoing, under no circumstances shall the Aggregate Loan to Value Ratio exceed
ninety percent (90%);
 
(d)           If the Advance is a Fixed Facility Advance, delivery of a Fixed
Facility Note, duly executed by Borrower, in the amount of the Advance,
reflecting all of the terms of the Fixed Facility Advance;
 
(e)           If the Advance is a Variable Advance, delivery of the Advance
Confirmation Instrument, duly executed by Borrower;
 
(f)           If required by Lender, for any Title Insurance Policy not
containing a Revolving Credit Endorsement, the receipt by Lender of an
endorsement to the Title Insurance Policy, amending the effective date of the
Title Insurance Policy to the Closing Date and showing no additional exceptions
to coverage other than the exceptions shown on the last Closing Date with
respect to which the Title Insurance Policy was endorsed, Permitted Liens, and
other exceptions approved by Lender;
 
(g)           If the Advance is a Variable Advance, the receipt by Lender of the
first installment of Variable Facility Fee for the Variable Advance and the
entire Discount for the Variable Advance payable by Borrower pursuant to Section
2.04;
 
(h)           Receipt by Lender of a Cash Commitment or MBS Commitment, as
applicable;
 
(i)           The receipt by Lender of all legal fees and expenses payable by
Borrower in connection with the Future Advance pursuant to Section 16.04(b); and

 
35

--------------------------------------------------------------------------------

 
 
(j)           If the Advance is a Variable Advance requiring a Hedge pursuant to
the terms of Article 21, receipt by Lender at least five (5) days prior to the
Closing Date for such Advance, of the confirmation of a Hedge commitment with
respect to such Advance;
 
(k)           If applicable, receipt by Lender of Hedge Documents effective as
of the Closing Date;
 
(l)           The satisfaction of all applicable General Conditions set forth in
Article 11.
 
Section 5.04.    Determination of Allocable Facility Amount and Valuations.
 
Lender has determined the initial Allocable Facility Amount and initial
Valuation for each Initial Mortgaged Property on the Closing Date such Mortgaged
Property was added to the Collateral Pool.  Once each Calendar Quarter, within
twenty (20) Business Days after Borrower has delivered to Lender the reports
required in Section 13.04, Lender shall determine the Aggregate Debt Service
Coverage Ratio for the Trailing 12 Month Period and the Aggregate Loan to Value
Ratio.  If Lender reasonably decides that changed market or property conditions
warrant, Lender may (a) request an Appraisal of the relevant Mortgaged
Properties and/or (b) determine new Allocable Facility Amounts and Valuations at
any other times.  Lender shall also redetermine Allocable Facility Amounts as
necessary to take account of any addition, release or substitution of Collateral
or other event which invalidates the outstanding determinations.  Lender shall
determine Cap Rates when determining Valuations on the basis of its internal
survey and analysis of cap rates for comparable sales in the vicinity of the
Mortgaged Property, with such adjustments as Lender deems appropriate and shall
not be obligated to use any information provided by Borrower.  Lender shall
promptly disclose its determinations to Borrower.  Until redetermined, the
Allocable Facility Amounts and Valuations determined by Lender shall remain in
effect.  In performing a Valuation of a Multifamily Residential Property to be
added to the Collateral Pool, Lender shall be entitled to obtain an
Appraisal.  Lender shall also have the right to obtain an Appraisal in
connection with the redetermination of a Valuation of a Mortgaged Property, but
only if Lender is unable to determine a Cap Rate for such Mortgaged Property and
then only if Lender has not obtained an Appraisal for  such Mortgaged Property
within the prior year.
 
Section 5.05.    Limitation on Advances.
 
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, any Future Advance (other than a rollover of an MBS backed by a
Variable Advance), whether a Variable Advance or a Fixed Facility Advance, and
any conversion of an Advance or any refinance of an Advance shall be subject to
the precondition that the Lender must confirm with Fannie Mae that Fannie Mae is
generally offering to purchase in the marketplace Advances of the execution type
requested by Borrower at the time of the Request and at the time of the Rate
Setting Date for the requested Advance.  In the event Fannie Mae is not
purchasing Advances of the type requested by Borrower, Fannie Mae agrees to
offer, to the extent available from Fannie Mae, alternative Advance executions
based on the types of executions Fannie Mae is generally offering to purchase in
the marketplace at that time.  Any alternative execution offered would be
subject to mutually agreeable documentation necessary to implement the terms and
conditions of such alternative execution.

 
36

--------------------------------------------------------------------------------

 
 
ARTICLE 6
ADDITIONS OF COLLATERAL
 
Section 6.01.    Right to Add Collateral.
 
Subject to the terms and conditions of this Article 6, Borrower shall have the
right, from time to time during the Term of this Agreement, to add Multifamily
Residential Properties to the Collateral Pool in accordance with the provisions
of this Article 6.
 
Section 6.02.    Procedure for Adding Collateral.
 
The procedure for adding Collateral set forth in this Section 6.02 shall apply
to all additions of Collateral in connection with this Agreement, including but
not limited to additions of Collateral in connection with substitutions of
Collateral and expansion of the Credit Facility.
 
(a)           Request.  Borrower may, not more than eight (8) times per Calendar
Year, deliver a written request (“Collateral Addition Request”) to Lender, in
the form attached as Exhibit Q to this Agreement, to add one (1) or more
Additional Mortgaged Properties to the Collateral Pool.  Each Collateral
Addition Request shall be accompanied by the following:
 
(i)           The information relating to the proposed Additional Mortgaged
Property required by the form attached as Exhibit R to this Agreement
(“Collateral Addition Description Package”), as amended from time to time to
comply with Lender’s Underwriting Requirements; and
 
(ii)           The payment of all Additional Collateral Due Diligence Fees
pursuant to Section 16.03(b).
 
(b)           Additional Information.  Borrower shall promptly deliver to Lender
any additional information concerning the proposed Additional Mortgaged Property
that Lender may from time to time reasonably request.
 
(c)           Underwriting.  Lender shall evaluate the proposed Additional
Mortgaged Property, and shall make underwriting determinations as to the
Aggregate Debt Service Coverage Ratio for the Trailing 12 Month Period and the
Aggregate Loan to Value Ratio applicable to the Collateral Pool, on the basis of
the lesser of (i) if purchased by Borrower within twelve (12) months of the
related Collateral Addition Request, the acquisition price of the proposed
Additional Mortgaged Property or (ii) a Valuation made with respect to the
proposed Additional Mortgaged Property, and otherwise in accordance with the
Underwriting Requirements, including applicable underwriting floors.  Within
thirty (30) days after receipt of (A) the Collateral Addition Request for the
proposed Additional Mortgaged Property and (B) all reports, certificates and
documents set forth on Exhibit S to this Agreement, including a zoning analysis
undertaken in accordance with the Underwriting Requirements, Lender shall notify
Borrower whether or not it shall consent to the addition of the proposed
Additional Mortgaged Property to the Collateral Pool and, if it shall so
consent, shall set forth the Aggregate Debt Service Coverage Ratios for the
Trailing 12 Month Period and the Aggregate Loan to Value Ratio which it
estimates shall result from the addition of the proposed Additional Mortgaged
Property to the Collateral Pool.  If Lender declines to consent to the addition
of the proposed Additional Mortgaged Property to the Collateral Pool, Lender
shall include, in its notice, a brief statement of the reasons for doing so.
Within five (5) Business Days after receipt of Lender’s notice that it shall
consent to the addition of the proposed Additional Mortgaged Property to the
Collateral Pool, Borrower shall notify Lender whether or not it elects to cause
the proposed Additional Mortgaged Property to be added to the Collateral
Pool.  If Borrower fails to respond within the period of five (5) Business Days,
it shall be conclusively deemed to have elected not to cause the proposed
Additional Mortgaged Property to be added to the Collateral Pool.

 
37

--------------------------------------------------------------------------------

 
 
(d)           Closing.  If, pursuant to subsection (c), Lender consents to the
addition of the proposed Additional Mortgaged Property to the Collateral Pool,
Borrower timely elects to cause the proposed Additional Mortgaged Property to be
added to the Collateral Pool and all conditions contained in Section 6.03 are
satisfied, Lender shall permit the proposed Additional Mortgaged Property to be
added to the Collateral Pool, at a closing to be held at offices designated by
Lender on a Closing Date selected by Lender, and occurring within thirty (30)
Business Days after Lender’s receipt of Borrower’s election (or on such other
date to which Borrower and Lender may agree).
 
Section 6.03.    Conditions Precedent to Addition of an Additional Mortgaged
Property to the Collateral Pool.
 
The addition of an Additional Mortgaged Property to the Collateral Pool on the
Closing Date applicable to the Additional Mortgaged Property is subject to the
satisfaction of the following conditions precedent:
 
(a)           The proposed Additional Mortgaged Property has a Debt Service
Coverage Ratio for the Trailing 12 Month Period of not less than one hundred
forty percent (140%) and a Loan to Value Ratio of not more than sixty-five
percent (65%) and immediately after giving effect to the requested addition, the
Coverage and LTV Tests will be satisfied.  Notwithstanding the foregoing, if any
of the tests set forth above in Section 6.03(a) or the Geographical
Diversification Requirements or Concentration Test are not satisfied after the
addition of a proposed Additional Mortgaged Property, such addition may be
permitted by Lender if the addition improves the Collateral Pool based on
factors that are consistent with Lender’s Underwriting Requirements and results
in improvement in one or both of the following areas:  the then current
Aggregate Debt Service Coverage Ratio for the Trailing 12 Month Period or the
then current Aggregate Loan to Value Ratio.  Notwithstanding the foregoing,
under no circumstances shall the Aggregate Loan to Value Ratio exceed ninety
percent (90%).
 
(b)           The receipt by Lender of the Collateral Addition Fee, except as
provided in Section 16.02(b), and all legal fees and expenses payable by
Borrower in connection with the Collateral Addition pursuant to Section
16.04(b);

 
38

--------------------------------------------------------------------------------

 
 
(c)           The delivery to the Title Company, with fully executed
instructions directing the Title Company to file and/or record in all applicable
jurisdictions, all applicable Collateral Addition Loan Documents required by
Lender, including duly executed and delivered original copies of any Security
Instruments and UCC-1 Financing Statements covering the portion of the
Additional Mortgaged Property comprised of personal property, and other
appropriate documents, in form and substance satisfactory to Lender and in form
proper for recordation, as may be necessary in the opinion of Lender to perfect
the Lien created by the applicable additional Security Instrument, and any other
Collateral Addition Loan Document creating a Lien in favor of Lender, and the
payment of all taxes, fees and other charges payable in connection with such
execution, delivery, recording and filing;
 
(d)           If required by Lender, amendments to the Notes and the Security
Instruments, reflecting the addition of the Additional Mortgaged Property to the
Collateral Pool and, as to any Security Instrument so amended, the receipt by
Lender of an endorsement to the Title Insurance Policy insuring the Security
Instrument, amending the effective date of the Title Insurance Policy to the
Closing Date and showing no additional exceptions to coverage other than the
exceptions shown on the last Closing Date with respect to which the Title
Insurance Policy was endorsed, Permitted Liens and other exceptions approved by
Lender;
 
(e)           If the Title Insurance Policy for the Additional Mortgaged
Property contains a Tie-In Endorsement, an endorsement to each other Title
Insurance Policy containing a Tie-In Endorsement, adding a reference to the
Additional Mortgaged Property; and
 
(f)           The satisfaction of all applicable General Conditions set forth in
Article 11.
 
ARTICLE 7
RELEASES OF COLLATERAL
 
Section 7.01.    Right to Obtain Releases of Collateral.
 
Subject to the terms and conditions of this Article 7, Borrower shall have the
right to obtain a release of Collateral from the Collateral Pool in accordance
with the provisions of this Article 7.
 
Section 7.02.    Procedure for Obtaining Releases of Collateral.
 
(a)           Request.  In order to obtain a release of Collateral from the
Collateral Pool, Borrower may, not more than once each calendar month, deliver a
written request for the release of Collateral from the Collateral Pool
(“Collateral Release Request”) to Lender, in the form attached as Exhibit T to
this Agreement.  The Collateral Release Request shall not result in a
termination of all or any part of the Credit Facility.  Borrower may only
terminate all or any part of the Credit Facility by delivering a Variable
Facility Termination Request or Credit Facility Termination Request pursuant to
Article 9 or Article 10.  The Collateral Release Request shall be accompanied by
(and shall not be effective unless it is accompanied by) the name, address and
location of the Mortgaged Property to be released from the Collateral Pool
(“Collateral Release Property”).

 
39

--------------------------------------------------------------------------------

 
 
(b)           Closing.  If all conditions contained in Section 7.03 are
satisfied, Lender shall cause the Collateral Release Property to be released
from the Collateral Pool, at a closing to be held at offices designated by
Lender on a Closing Date selected by Lender, and occurring within thirty (30)
days after Lender’s receipt of the Collateral Release Request (or on such other
date to which Borrower and Lender may agree, by executing and delivering, and
causing all applicable parties to execute and deliver, all at the sole cost and
expense of Borrower, instruments, in the form customarily used by Lender for
releases in the jurisdiction governing the perfection of the security interest
being released, releasing the applicable Security Instrument as a Lien on the
Collateral Release Property, and UCC-3 Termination Statements terminating the
UCC-1 Financing Statements perfecting a Lien on the portion of the Collateral
Release Property comprised of personal property and such other documents and
instruments as Borrower may reasonably request evidencing the release of the
applicable Collateral from any lien securing the Obligations (including a
termination of any restriction on the use of any accounts relating to the
Collateral Release Property) and the release and return to Borrower of any and
all escrowed amounts relating thereto.  The instruments referred to in the
preceding sentence are referred to in this Article 7 as the “Collateral Release
Documents.”  At Lender’s option, Borrower shall prepare the Collateral Release
Documents and submit them to Lender for its review.
 
(c)           Release Price.  The “Release Price” for each Mortgaged Property
means (i) during the period Section 22.01(a) of this Agreement is in effect the
greater of (A) the Allocable Facility Amount for the Mortgaged Property to be
released and (B) the amount, if any, of Advances Outstanding which are required
to be repaid by Borrower to Lender in connection with the proposed release of
the Mortgaged Property from the Collateral Pool, so that, immediately after the
release, subject to the provisions of Section 7.03(a), the Coverage and LTV
Tests will be satisfied and neither the Aggregate Debt Service Coverage Ratios
for the Trailing 12 Month Period will be reduced nor the Aggregate Loan to Value
Ratio for the Trailing 12 Month Period will be increased as a result of such
release and (ii) at all times after Section 22.01(a) of this Agreement is no
longer in effect the greater of (A) one hundred twenty-five percent (125%) of
the Allocable Facility Amount for the Mortgaged Property to be released and (B)
the amount, if any, of Advances Outstanding which are required to be repaid by
Borrower to Lender in connection with the proposed release of the Mortgaged
Property from the Collateral Pool, so that, immediately after the release,
subject to the provisions of Section 7.03(a), the Coverage and LTV Tests will be
satisfied and neither the Aggregate Debt Service Coverage Ratios for the
Trailing 12 Month Period will be reduced nor the Aggregate Loan to Value Ratio
for the Trailing 12 Month Period will be increased as a result of such
release.  In addition to the Release Price, Borrower shall pay to Lender all
associated prepayment premiums and other amounts due under the Notes and any
Advance Confirmation Instruments evidencing the Advances being repaid.
 
(d)           Application of Release Price.    Notwithstanding the terms in any
Note, the application of any amount received from Borrower that is  less than
all amounts due and payable shall be applied as follows:
 
(i)           The Release Price for the Collateral Release Property shall be
applied in the order selected by Borrower, provided that (A) any amount of the
Outstanding Advances which Borrower elects to prepay must be prepaid in full, or
if the Release Price is not sufficient to do so, the amount of the Outstanding
Advances shall be only partially prepaid; (B) any prepayment is permitted under
the applicable Note; (C) any prepayment premium due and owing is paid; and (D)
interest must be paid through the end of the month for a Fixed Facility Advance
Outstanding and further, with respect to a Variable Advance Outstanding, for the
entire term of the Variable Advance Outstanding.

 
40

--------------------------------------------------------------------------------

 
 
(ii)           If Borrower does not give Lender direction with respect to
the  application of the Release Price or if such direction does not comply with
the provisions of 7.02(d)(i) above, then the Release Price shall be applied:
 
(A)           First,  against any Variable Advance Outstanding so long as the
prepayment is permitted under the Variable Facility Note and this Agreement (and
any prepayment premium due and owing is paid), until any Variable Advance is no
longer Outstanding (provided that, in the event there are multiple Variable
Advances Outstanding, Lender shall determine the order of application of the
Release Price taking into account factors including the unpaid principal balance
of the Variable Advance, and which Variable Advance Outstanding has the lowest
prepayment costs or highest interest rate); and
 
(B)           then against any Fixed Facility Advance Outstanding so long as the
prepayment is permitted under the applicable Fixed Note (and any prepayment
premium due and owing is paid) (provided that, in the event there are multiple
Fixed Facility Advances Outstanding, Lender shall determine the order of
application of the Release Price taking into account factors including the
unpaid principal balances of the Fixed Notes, and which Fixed Note Outstanding
has the lowest prepayment costs or the highest interest rate).
 
(iii)          In the event Borrower desires to release a Collateral Release
Property on a date other than the last Business Day of the month and apply the
Release Price to a Fixed Facility Advance Outstanding, or on a date other than a
rollover date for the Variable Advance Outstanding and apply the Release Price
to the Variable Advance Outstanding, the Release Price or the remainder of the
Release Price, if any, shall be held by Lender (or its appointed collateral
agent) in an interest bearing account in the name of Lender in Permitted
Investments as substitute Collateral (“Substitute Cash Collateral”), in
accordance with a security agreement (if required by Lender) and other documents
in form and substance acceptable to Lender.  Any portion of the Release Price
held as Substitute Cash Collateral may be released if, immediately after giving
effect to the release, each of the conditions set forth in Section 7.03(a) below
shall have been satisfied.  Any Substitute Cash Collateral shall be applied, as
applicable, on the last Business Day of the month or the rollover date as
described above, in the order provided in Section 7.02(d) above.

 
41

--------------------------------------------------------------------------------

 
 
Section 7.03.    Conditions Precedent to Release of Collateral Release Property
from the Collateral.
 
The obligation of Lender to release a Collateral Release Property from the
Collateral Pool by executing and delivering the Collateral Release Documents on
the Closing Date, are subject to the satisfaction of the following conditions
precedent on or before the Closing Date:
 
(a)           Immediately after giving effect to the requested release, the
Coverage and LTV Tests will be satisfied.  Notwithstanding the foregoing, if any
of the tests set forth above in this (a) or the Geographical Diversification
Requirements or Concentration Test are not satisfied after the release of a
Mortgaged Property, such release may be permitted by Lender if the release
improves the Collateral Pool based on factors that are consistent with Lender’s
Underwriting Requirements and results in improvement in one or both of the
following areas: the then current Aggregate Debt Service Coverage Ratio for the
Trailing 12 Month Period or the then current Aggregate Loan to Value Ratio.
 
(b)           Receipt by Lender of the Release Price;
 
(c)           Receipt by Lender of the Release Fee for the Collateral Release
Property and all legal fees and expenses payable by Borrower in connection with
the release pursuant to Section 16.04(b);
 
(d)           Receipt by Lender on the Closing Date of one (1) or more
counterparts of each Collateral Release Document, dated as of the Closing Date,
signed by each of the parties (other than Lender) who is a party to such
Collateral Release Document;
 
(e)           If required by Lender, amendments to the Notes and the Security
Instruments, reflecting the release of the Collateral Release Property from the
Collateral Pool and, as to any Security Instrument so amended, the receipt by
Lender of an endorsement to the Title Insurance Policy insuring the Security
Instrument, amending the effective date of the Title Insurance Policy to the
Closing Date and showing no additional exceptions to coverage other than the
exceptions shown on the last Closing Date with respect to which the Title
Insurance Policy was endorsed, Permitted Liens, and other exceptions approved by
Lender;
 
(f)           If Lender determines the Collateral Release Property to be one
phase of a project, and one or more other phases of the project are Mortgaged
Properties which will remain in the Collateral Pool (“Remaining Mortgaged
Properties”), Lender must determine that the Remaining Mortgaged Properties can
be operated separately from the Collateral Release Property and any other phases
of the project which are not Mortgaged Properties.  In making this
determination, Lender shall evaluate whether the Remaining Mortgaged Properties
comply with the Lender’s Underwriting Requirements, which, as of the date of
this Agreement, require, among other things, that a phase which constitutes
collateral for a loan made in accordance with the Underwriting Requirements (i)
have adequate ingress and egress to existing public roadways, either by location
of the phase on a dedicated, all-weather road or by access to such a road by
means of a satisfactory easement, (ii) have access which is sufficiently
attractive and direct from major thoroughfares to be conducive to continued good
marketing, (iii) have a location which is not (A) inferior to other phases, (B)
such that inadequate maintenance of other phases would have a significant
negative impact on the phase, and (C) such that the phase is visible only after
passing through the other phases of the project and (iv) comply with such other
issues as are dictated by prudent practice;

 
42

--------------------------------------------------------------------------------

 
 
(g)           Receipt by Lender of endorsements to the Tie-In Endorsements of
the Title Insurance Policies, if deemed necessary by Lender, to reflect the
release;
 
(h)           Receipt by Lender on the Closing Date of a writing, dated as of
the Closing Date, signed by Borrower, in the form attached as Exhibit U to this
Agreement, pursuant to which Borrower confirms that its obligations under the
Loan Documents are not adversely affected by the release of the Collateral
Release Property from the Collateral;
 
(i)           The remaining Mortgaged Properties in the Collateral Pool shall
satisfy the then-existing Geographical Diversification Requirements;
 
(j)           The satisfaction of all applicable General Conditions set forth in
Article 11;
 
(k)           Notwithstanding the other provisions of this Section 7.03, no
release of any of the Mortgaged Properties shall be made unless Borrower has
provided title insurance, taking into account Tie-In Endorsements, to Lender in
respect of each of the remaining Mortgaged Properties in the Collateral Pool in
an amount equal to one hundred twenty-five percent (125%) of the Initial
Valuation of each of such remaining Mortgaged Properties;
 
(l)           Notwithstanding the other provisions of this Section 7.03, at no
time shall the Collateral Pool consist solely of the Mortgaged Property commonly
known as Brier Creek Phase I.
 
Section 7.04.    Substitutions.
 
(a)           Right to Substitute Collateral.  Subject to the terms, conditions
and limitations of this Section 7.04 and Article 7, Borrower shall have the
right, from time to time during the Term of this Agreement, to add one (1) or
more Multifamily Residential Properties to the Collateral Pool in substitution
of one (1) or more Mortgaged Properties then in the Collateral Pool in
accordance with the provisions of this Section 7.04 (“Substituted Mortgaged
Property”).
 
(b)           Procedure for Substituting Collateral.
 
 (i)           Request.  Borrower may deliver a written request (“Collateral
Substitution Request”) to Lender, in the form attached as Exhibit Z to this
Agreement, to add one (1) or more Multifamily Residential Properties to the
Collateral Pool in substitution of one (1) or more Mortgaged Properties then in
the Collateral Pool.  Each Collateral Substitution Request shall be accompanied
by the following:
 
 (A)           The information relating to the proposed Substituted Mortgaged
Property required by the form attached as Exhibit DD to this Agreement
(“Collateral Substitution Description Package”), as amended from time to time to
comply with Lender’s Underwriting Requirements;

 
43

--------------------------------------------------------------------------------

 
 
(B)           The payment of all Additional Collateral Due Diligence Fees
pursuant to Section 16.03(b).
 
(C)           A statement whether the addition of the proposed Substituted
Mortgaged Property will occur simultaneously with the release of the proposed
Collateral Release Property and, if not, Borrower shall specify the proposed
date on which the proposed Substituted Mortgaged Property will be added to the
Collateral Pool which, in no event, shall be a date which is more than ninety
(90) days after the proposed date of the release of the proposed Collateral
Release Property.
 
(ii)          Additional Information.  Borrower shall promptly deliver to Lender
any additional information concerning the proposed Substituted Mortgaged
Property and the proposed Collateral Release Property that Lender may from time
to time reasonably request.
 
(iii)         Underwriting.
 
(A)           Lender shall evaluate the proposed Substituted Mortgaged Property,
and shall make underwriting determinations as to (1) the Aggregate Debt Service
Coverage Ratios and the Aggregate Loan to Value Ratio immediately prior to and
immediately after giving effect to the proposed substitution, and (2) the
Valuation and the Net Operating Income for the Trailing 12 Month Period for both
the proposed Substituted Mortgaged Property and the proposed Collateral Release
Property.  Notwithstanding anything to the contrary contained herein, for
purposes of making such underwriting determinations with respect to the proposed
Substituted Mortgaged Property, such determinations shall be made on the basis
of a Valuation made with respect to the proposed Substituted Mortgaged Property,
and otherwise in accordance with Lender’s Underwriting Requirements, including
applicable underwriting floors.
 
(B)           Within thirty (30) days after receipt of (1) the Collateral
Substitution Request for the proposed Substituted Mortgaged Property and the
proposed Collateral Release Property and (2) all reports, certificates and
documents set forth on Exhibit EE to this Agreement, including a zoning analysis
undertaken in accordance with the Underwriting Requirements, Lender shall notify
Borrower whether or not the proposed Substituted Mortgaged Property meets the
Coverage and LTV Tests and Underwriting Requirements required by this Section
7.04(b)(iii), and therefore whether or not it shall consent to the addition of
the proposed Substituted Mortgaged Property to the Collateral Pool in
substitution of the proposed Collateral Release Property and, if it shall so
consent, shall set forth the Aggregate Debt Service Coverage Ratios and the
Aggregate Loan to Value Ratio which it estimates shall result from the
substitution of the proposed Substituted Mortgaged Property into the Collateral
Pool in replacement of the proposed Collateral Release Property.

 
44

--------------------------------------------------------------------------------

 
 
(C)           If the proposed Substituted Mortgaged Property does not meet the
Coverage and LTV Tests and Underwriting Requirements required by this Section
7.04(b)(iii), and therefore Lender does not consent to the substitution of the
proposed Substituted Mortgaged Property into the Collateral Pool in replacement
of the proposed Collateral Release Property, Lender shall include, in its
notice, a brief statement of the reasons for doing so.  Within five (5) Business
Days after receipt of Lender’s notice that it shall consent to the substitution
of the proposed Substituted Mortgaged Property into the Collateral Pool in
replacement of the proposed Collateral Release Property, Borrower shall notify
Lender whether or not they elect to cause such substitution to occur.  If
Borrower fails to respond within the period of five (5) Business Days, they
shall be conclusively deemed to have elected  not to cause the proposed
substitution to occur.
 
(iv)         Closing.  If, pursuant to this Section 7.04, Lender consents to the
substitution of the proposed Substituted Mortgaged Property into the Collateral
Pool in replacement of the proposed Collateral Release Property, Borrower timely
elects to cause such substitution to occur and all conditions contained in
Section 7.04(c) are satisfied, Lender shall permit the proposed Substituted
Mortgaged Property to be substituted into the Collateral Pool in replacement of
the proposed Collateral Release Property, at a closing to be held at offices
designated by Lender on a Closing Date selected by Lender, and occurring —
 
(A)           if the substitution of the proposed Substituted Collateral
Property is to occur simultaneously with the release of the proposed Collateral
Release Property, within thirty (30) days after Lender’s receipt of Borrower’s
election (or on such other date to which Borrower and Lender may agree); or
 
(B)           if the substitution of the proposed Substituted Collateral
Property is to occur subsequent to the release of the Collateral Release
Property, within ninety (90) days after the release of the Collateral Release
Property (the “Property Delivery Deadline”) (provided such date may be extended
an additional ninety (90) days if Borrower provides evidence satisfactory to
Lender of Borrower’s diligent efforts in finding a suitable proposed Substituted
Mortgaged Property)  in accordance with Section 7.02(c).
 
If, in the case of clause (B), the addition of the proposed Substituted
Mortgaged Property to the Collateral Pool does not occur within ninety (90) days
or such longer period as approved by Lender, in its sole discretion, after the
release of the Collateral Release Property in accordance with such clause (B),
then Borrower shall have waived its right to substitute such Collateral Release
Property with the proposed Substituted Mortgaged Property, the Release Price
shall be determined pursuant to Section 7.02(c) and Borrower shall comply with
the requirement set forth in Section 7.03.  Such Release Price, or the
applicable portion thereof, shall be credited under this Agreement and/or be
immediately due and payable by Borrower to Lender to reduce the Advances
Outstanding as required by, and in the manner set forth in, Section 7.02(d).

 
45

--------------------------------------------------------------------------------

 
 
(c)           Conditions Precedent to Substitution of a Substituted Mortgaged
Property into the Collateral Pool.  The substitution of a Substituted Mortgaged
Property into the Collateral Pool in replacement of a Collateral Release
Property on the Closing Date is subject to the satisfaction of the following
conditions precedent:
 
(i)           (A) The proposed Substituted Mortgaged Property has a Debt Service
Coverage Ratio for the Trailing 12 Month Period of not less than one hundred
forty percent (140%) and a Loan to Value Ratio of not more than sixty-five
percent (65%) and (B) immediately after giving effect to the requested
substitution, the Coverage and LTV Tests will be satisfied.  Notwithstanding the
foregoing, if any of the tests set forth above in this Section 7.04(c)(i) or the
Geographical Diversification Requirements or Concentration Test are not
satisfied after the substitution of a proposed Substituted Mortgaged Property,
such substitution may be permitted by Lender if the substitution improves the
Collateral Pool based on factors that are consistent with Lender’s Underwriting
Requirements and results in improvement in one or more of the following areas:
the then current Valuation of the Mortgaged Properties, the then current
Aggregate Debt Service Coverage Ratio, or the then current Aggregate Loan to
Value Ratio.
 
(ii)          Lender shall have made the determination, as a part of the
underwriting evaluations made in accordance with Section 7.04(b)(iii), that
provided that the Aggregate Debt Service Coverage Ratio for the Trailing 12
Month Period immediately prior to and after the substitution is less than one
hundred sixty-five percent (165%), (A)  the Aggregate Debt Service Coverage
Ratio for the Trailing 12 Month Period immediately after giving effect to the
proposed substitution will be equal to or higher than the Aggregate Debt Service
Coverage Ratio for the Trailing 12 Month Period immediately prior to the
proposed substitution, and (B) the Aggregate Loan to Value Ratio immediately
after giving effect to the proposed substitution will be equal to or less than
the Aggregate Loan to Ratio immediately prior to giving effect to the proposed
substitution;
 
(iii)         With respect to the release of the proposed Collateral Release
Property, Borrower shall have complied with Section 7.03 (other than clause (b)
with respect to the requirement pertaining to Release Price);
 
(iv)         The receipt by Lender of the Collateral Substitution Fee and all
legal fees and expenses payable by Borrower in connection with the substitution
pursuant to Section 16.04(b);
 
(v)          The delivery to the Title Company, with fully executed instructions
directing the Title Company to file and/or record in all applicable
jurisdictions, all applicable Collateral Substitution Loan Documents required by
Lender, including duly executed and delivered original copies of any Security
Instruments and UCC-1 Financing Statements covering the portion of the
Substituted Mortgaged Property comprised of personal property, and other
appropriate documents, in form and substance satisfactory to Lender and in form
proper for recordation, as may be necessary in the opinion of Lender to perfect
the Lien created by the applicable additional Security Instrument, and any other
Collateral Substitution Loan Document creating a Lien in favor of Lender, and
the payment of all taxes, fees and other charges payable in connection with such
execution, delivery, recording and filing;

 
46

--------------------------------------------------------------------------------

 
 
(vi)           If required by Lender, amendments to the Notes and the Security
Instruments, reflecting the addition of the Substituted Mortgaged Property to
the Collateral Pool and, as to any Security Instrument so amended, the receipt
by Lender of an endorsement to the Title Insurance Policy insuring the Security
Instrument, amending the effective date of the Title Insurance Policy to the
Closing Date and showing no additional exceptions to coverage other than
Permitted Liens;
 
(vii)          If the Title Insurance Policy for the Substituted Mortgaged
Property contains a Tie-In Endorsement, and endorsement to each other Title
Insurance Policy containing a Tie-In Endorsement, adding a reference to the
Substituted Mortgaged Property;
 
(viii)         The delivery to Lender of additional collateral or the repayment
of Advances Outstanding to the extent required pursuant to Section 7.04(d); and
 
(ix)           The satisfaction of all General Conditions set forth in Article
11.
 
(d)          Substitution Deposit.
 
(i)           The Deposit.         If the Addition of the proposed Substituted
Mortgaged Property is to occur subsequent to the release of the Collateral
Release Property pursuant to Section 7.04(b), at the Closing Date of the release
of the Collateral Release Property, Borrower shall deposit with Lender the
“Substitution Deposit” described in Section 7.04(d)(ii) in the form of cash or,
in lieu of (and/or in addition to) depositing cash for the Substitution Deposit,
Borrower may post a Letter of Credit in accordance with the terms of Section
7.05 of this Agreement, having a face amount equal to the Substitution Deposit
(or such lesser amount that has been deposited in cash).  Funds deposited in
cash shall be invested and reinvested by it in the name of Lender in Permitted
Investments.
 
(ii)          Substitution Deposit Amount. The “Substitution Deposit” for each
proposed Substitution shall be an amount equal to the sum of:
 
(A)           the Release Price relating to the Collateral Release Property,
plus
 
(B)           any and all of the yield maintenance, fee maintenance or the
prepayment premium, as applicable, through (1) for Fixed Facility Advances, the
end of the month in which the Property Delivery Deadline occurs as if the
Release Price relating to the Collateral Release Property were to be prepaid in
such month and (2) for Variable Advances, the next rollover date for such
Variable Advance (provided that a Variable Facility Note for a Variable Advance
shall be deemed paid or partially paid, as applicable, as of the next maturity
date of the MBS backed by a Variable Advance after the Property Delivery
Deadline) as if the Release Price relating to the Collateral Release Property
were to be prepaid at the next rollover date, plus

 
47

--------------------------------------------------------------------------------

 
 
(C)           for any Fixed Facility Advance, interest on all or a portion of
the applicable Advance relating to the Release Price through the end of the
month in which the Property Delivery Deadline occurs.  Borrower shall also be
obligated to make any regularly scheduled payments of principal and interest due
under all Notes Outstanding  during any period between the closing of the
Collateral Release Property and the earlier of the closing of the Substituted
Mortgaged Property and the date of prepayment of all or a portion of the Note
relating to the Release Price, plus
 
(D)           costs, expenses and fees of Lender pertaining to the substitution
(the “Substitution Cost Deposit”).  The Substitution Cost Deposit shall be used
by Lender to cover all reasonable out-of-pocket costs and expenses incurred by
Lender and Fannie Mae, including any out-of-pocket reasonable legal fees and
expenses incurred by Fannie Mae and Lender in connection with such substitution
whether or not such substitution actually closes.
 
If a substitution of the last remaining asset is taking place and the amounts in
(A), (B) and (C) above are not sufficient to pay off the full amount owing under
the Notes Outstanding, then the cash collateral or Letter of Credit must include
(1) any yield maintenance that would be due to the extent that the Fixed
Facility Notes must be prepaid to effect a release at that time, and (2) the
Facility Termination Fee that would be due to the extent that the Variable
Facility Note must be prepaid to effect a release at that time, and (3) the full
amount of the principal and interest owing under all Notes Outstanding;
 
With respect to the Substitution Deposit, in determining which Notes shall be
prepaid, the order of application shall be governed by Section 7.02(d).
 
(iii)           Failure to Close Substitution.  If the Addition of the proposed
Substituted Mortgaged Property does not occur by the Property Delivery Deadline
in accordance with Section 7.04(b), then such Borrower shall have irrevocably
waived its right to substitute such Collateral Release Property with the
proposed Substituted Mortgaged Property, and the release of the Collateral
Release Property shall be deemed to be a release pursuant to Section 7.02 and
shall trigger a prepayment of the Notes, together with all yield maintenance,
fee maintenance or prepayment premium then due in connection with such
payment.  Any Advances being prepaid shall be deemed to be prepaid (A) as of the
end of the month in which the Property Delivery Deadline falls with respect to a
Fixed Facility Advance, and (B) as of the next rollover date with respect to a
Variable Advance.  In such event, Borrower shall pay Lender all amounts that
would be payable under Section 7.02 upon such a release and prepayment, and such
payment shall be applied in the manner prescribed for Release Prices pursuant to
Section 7.02(c).  The Substitution Deposit shall be retained by Lender and
applied against such payment.  Any portion of the Substitution Deposit not
needed to make such payment shall be promptly refunded to the applicable
Borrower after the Property Delivery Deadline.

 
48

--------------------------------------------------------------------------------

 
 
(iv)           Substitution Deposit Disbursement.  At closing of the
substitution, Lender shall disburse or return the Substitution Deposit, as
applicable (less any portion of the Substitution Cost Deposit used by Lender to
cover all reasonable out-of-pocket costs and expenses incurred by Lender and
Fannie Mae, including any out-of-pocket reasonable legal fees and expenses
incurred by Fannie Mae and Lender in connection with such substitution),
directly to Borrower at such time as the conditions precedent for the
Substitution have been satisfied, which must occur no later than the Property
Delivery Deadline.  Notwithstanding the foregoing, in the event that Borrower
adds a Substituted Mortgaged Property to the Collateral Pool prior to the
Property Delivery Deadline but the Addition of such Additional Mortgaged
Property has not in and of itself satisfied the requirements of Section 7.04(b),
the Substitution Deposit shall be reduced by the Allocable Credit Facility
Amount of such Additional Mortgaged Property as determined by Lender, and such
reduction in the Substitution Deposit shall be returned to Borrower, or in the
case of a Letter of Credit, such Letter of Credit shall be reduced by such
reduction in the Substitution Deposit.  If Borrower has not completely satisfied
the requirements to close the substitution by the Property Delivery Deadline,
the terms of Section 7.04(d)(iii) shall apply with respect to the remaining
Substitution Deposit.
 
(e)           Restriction on Borrowings.  If the Addition of the Substituted
Mortgaged Property to the Collateral Pool and the release of the Collateral
Release Property from the Collateral Pool do not occur simultaneously (i.e.,
within thirty (30) days), then, until the Addition of the Substituted Mortgaged
Property to the Collateral Pool, no Future Advance will be permitted except and
unless after the release of the Collateral Release Property all conditions of
Section 7.03 have been satisfied.  
 
Section 7.05.    Conditions Precedent to Letters of Credit.
 
The right or requirement of Borrower to provide a Letter of Credit in connection
with this Agreement is subject to Lender’s determination that each of the
following conditions precedent has been satisfied:
 
(a)           Letter of Credit Requirements.  Any Letter of Credit shall be
issued by a financial institution satisfactory to Fannie Mae (the “Issuer”).  If
Borrower provides Lender with a Letter of Credit pursuant to this Agreement, the
Letter of Credit shall be in form and substance satisfactory to Lender and
Lender shall be entitled, upon occurrence of circumstances in (b), to draw under
such Letter of Credit solely upon presentation of a sight draft to the
Issuer.  Any Letter of Credit shall be for a term of at least three hundred
sixty-four (364) days (provided that in connection with a substitution, the term
of any Letter of Credit shall be until the date five (5) days after the Property
Delivery Deadline).  
 
(b)           Draws Under Letter of Credit.  Lender shall have the right to draw
monies under the Letter of Credit:
 
(i)           upon the occurrence of (A) an Event of Default, or (B) a Potential
Event of Default of which Borrower has knowledge has occurred and continued for
ten (10) days;
 
(ii)           if thirty (30) days prior to the expiration of the Letter of
Credit, either the Letter of Credit has not been extended for a term of at least
three hundred sixty four (364) days (provided that in connection with a
substitution, the term of any Letter of Credit shall be at least until the date
five (5) days after the Property Delivery Deadline) or Borrower has not replaced
the Letter of Credit with substitute cash collateral in the amount required by
Lender; or
 
 
49

--------------------------------------------------------------------------------

 


(iii)         upon the downgrading of the ratings of the long-term or short-term
debt obligations of the Issuer below a level satisfactory to Fannie Mae;
provided that Borrower shall have fifteen (15) days after written notice of such
downgrading to deliver to Lender either (A) an acceptable replacement Letter of
Credit or (B) Substitute Cash Collateral in the amount required by Lender.
 
(c)           Deposit to Cash Collateral Account.  If Lender draws under the
Letter of Credit pursuant to Section 7.05(b)(ii) or Section 7.05(b)(iii) above,
Lender shall deposit such draw monies into a Cash Collateral Account established
pursuant to a Cash Collateral Agreement entered into the first time Lender draws
any such monies.  Lender shall hold the Letter of Credit drawn monies in the
Cash Collateral Account until the earliest of the following events occurs:
 
(i)           Borrower presents an acceptable replacement Letter of Credit and
Lender agrees, in its sole discretion, to accept such Letter of Credit (provided
that any agreement by Lender to accept a replacement Letter of Credit will be
conditioned upon Borrower’s payment of all administrative and legal costs
incurred by Lender and Fannie Mae in connection with the replacement of the
Letter of Credit.)
 
(ii)          the applicable provisions of this Agreement pursuant to which the
Letter of Credit was provided are satisfied;
 
(iii)         Borrower pays all amounts due and payable under the Loan Documents
and Lender releases the liens of all Security Instruments;
 
(iv)         Lender, in its sole discretion, consents to Borrower's request to
apply the funds to the principal balance of a Note specified by Borrower and any
prepayment premium due in connection with such application; or
 
(v)          an Event of Default occurs and Lender elects to apply the proceeds
as described below in Section 7.05(e);
 
(d)           During any period that Lender holds the cash proceeds resulting
from a draw on any Letter of Credit, Lender will not pay interest to, or on
behalf of, Borrower in connection with such funds.
 
(e)           Default Draws.  If Lender draws under the Letter of Credit
pursuant to Section 7.05(b)(i) above, Lender shall have the right to use monies
drawn under the Letter of Credit for any of the following purposes:
 
(i)           to pay any amounts required to be paid by Borrower under the Loan
Documents (including, without limitation, any amounts required to be paid to
Lender under this Agreement);
 
(ii)          to (on Borrower’s behalf, or on its own behalf if Lender becomes
the owner of the Mortgaged Property) pre-pay any Note in whole or in part,
including any prepayment premium or yield maintenance;

 
50

--------------------------------------------------------------------------------

 

(iii)         to make improvements or repairs to any Mortgaged Property which
Lender determines are necessary to ensure that the Mortgaged Property meets the
requirements set forth in the Loan Documents; or
 
(iv)         deposit monies into the Cash Collateral Account.
 
(f)           Legal Opinion.  Prior to or simultaneous with the delivery of any
new Letter of Credit (but not the extension of any existing Letter of Credit),
Borrower shall cause the Issuer’s counsel to deliver a legal opinion reasonably
satisfactory in form and substance as approved by Lender.
 
ARTICLE 8
EXPANSION OF CREDIT FACILITY
 
Section 8.01.        Right to Increase Commitment.
 
Subject to the terms, conditions and limitations of this Article 8, Borrower
shall have the right, at any time or from time to time during the Fixed Facility
Availability Period, to increase the Fixed Facility Commitment, the Variable
Facility Commitment, or both. As of the date hereof, the Commitment has been
fully increased.  Either Commitment may be increased by the addition of
Collateral to the Collateral Pool and/or increases in the value of the Mortgaged
Properties.  Borrower’s right to increase the Commitment is subject to the
following limitations:
 
(a)           Maximum Amount of Increase in Commitment.  Notwithstanding the
terms of this Agreement and Section 8.01 of the Other Credit Agreement, Borrower
shall have the right, to increase the Commitment by an additional $0 (to a
maximum Commitment of $691,785,000.00).  Borrower hereby agrees that the total
commitment, when added to the commitment of Lender to Borrower under the Other
Credit Agreement, shall not exceed $934,978,000.
 
(b)           Minimum Request.  Each Request for an increase in the Commitment
shall be in the minimum amount of $3,000,000.
 
(c)           Terms and Conditions.  The terms and conditions (including
pricing, other than in respect of an increase in the Commitment in an amount
equal to or less than the Reserved Amount on which the Rate Preservation Fee has
been paid, in which case the terms and conditions, including pricing, shall be
as set forth in this Agreement) applicable to any increase in the Commitment
shall be acceptable to Lender in its discretion.
 
Section 8.02.        Procedure for Obtaining Increases in Commitment.
 
(a)           Request.  In order to obtain an increase in the Commitment,
Borrower shall deliver a written request for an increase (a “Credit Facility
Expansion Request”) to Lender, in the form attached as Exhibit V to this
Agreement.  Each Credit Facility Expansion Request shall be accompanied by the
following:
 
(i)           A designation of the amount of the proposed increase;

 
51

--------------------------------------------------------------------------------

 

(ii)          A designation of the increase in the Fixed Facility Credit
Commitment and the Variable Facility Credit Commitment;
 
(iii)         If any Multifamily Residential Properties are proposed to be added
to the Collateral Pool, a list of such Multifamily Residential Properties and
evidence of compliance with the requirements of Article 6 in connection with
such addition;
 
(iv)        [Intentionally Deleted];
 
(v)          A request that Lender inform Borrower of the Fixed Facility Fee and
the Variable Facility Fee to apply to Advances drawn from such increase in the
Commitment.
 
(b)           Closing.  If all conditions contained in Section 8.03 are
satisfied, Lender shall permit the requested increase in the Commitment, at a
closing to be held at offices designated by Lender on a Closing Date selected by
Lender, and occurring within fifteen (15) Business Days after Lender’s receipt
of the Credit Facility Expansion Request (or on such other date to which
Borrower and Lender may agree).
 
Section 8.03.        Conditions Precedent to Increase in Commitment.
 
The right of Borrower to increase the Commitment is subject to the satisfaction
of the following conditions precedent on or before the Closing Date:
 
(a)           After giving effect to the requested increase, subject to the
terms of Section 15.03 of this Agreement, the Coverage and LTV Tests will be
satisfied;
 
(b)           Payment by Borrower of the Expansion Origination Fee in accordance
with Section 16.02(b) and all legal fees and expenses payable by Borrower in
connection with the expansion of the Commitment pursuant to Section 16.04(b);
 
(c)           The receipt by Lender of an endorsement to each Title Insurance
Policy, amending the effective date of the Title Insurance Policy to the Closing
Date, increasing the limits of liability to the Commitment, as increased under
this Article 8, showing no additional exceptions to coverage other than the
exceptions shown on the last Closing Date with respect to which the Title
Insurance Policy was endorsed, Permitted Liens, and other exceptions approved by
Lender, together with any reinsurance agreements required by Lender;
 
(d)           The receipt by Lender of fully executed original copies of all
Credit Facility Expansion Loan Documents, each of which shall be in full force
and effect, and in form and substance satisfactory to Lender in all respects;
 
(e)           if determined necessary by Lender, Borrower’s agreement to such
geographical diversification requirements as Lender may determine; and
 
(f)           The satisfaction of all applicable General Conditions set forth in
Article 11.

 
52

--------------------------------------------------------------------------------

 

ARTICLE 9
PARTIAL TERMINATION OF FACILITIES
 
Section 9.01.        Right to Complete or Partial Termination of Facilities.
 
Subject to the terms and conditions of this Article 9, Borrower shall have the
right to permanently reduce the Variable Facility Commitment and the Fixed
Facility Commitment in accordance with the provisions of this Article 9.
 
Section 9.02.        Procedure for Complete or Partial Termination of
Facilities.
 
(a)           Request. In order to permanently reduce the Variable Facility
Commitment or the Fixed Facility Commitment, Borrower may deliver a written
request for the reduction (“Facility Termination Request”) to Lender, in the
form attached as Exhibit W to this Agreement.  A permanent reduction of the
Variable Facility Commitment to $0 shall be referred to as a “Complete Variable
Facility Termination.”  A permanent reduction of the Fixed Facility Commitment
to $0 shall be referred to as a “Complete Fixed Facility Termination.”   The
Facility Termination Request shall be accompanied by the following:
 
(i)           A designation of the proposed amount of the reduction in the
Variable Facility Commitment or Fixed Facility Commitment, as the case may be;
and
 
(ii)          Unless there is a Complete Variable Facility Termination, or a
Complete Fixed Facility Termination, a designation by Borrower of any Variable
Advances which will be prepaid or Fixed Facility Advances which will be prepaid
or defeased, as the case may be.
 
Any release of Collateral, whether or not made in connection with a Facility
Termination Request, must comply with all conditions to a release which are set
forth in Article 7.
 
(b)           Closing.  If all conditions contained in Section 9.03 are
satisfied, Lender shall permit the Variable Facility Commitment or Fixed
Facility Commitment as the case may be, to be reduced to the amount designated
by Borrower, at a closing to be held at offices designated by Lender on a
Closing Date selected by Lender, within fifteen (15) Business Days after
Lender’s receipt of the Facility Termination Request (or on such other date to
which Borrower and Lender may agree), by executing and delivering a counterpart
of an amendment to this Agreement, in the form attached as Exhibit X to this
Agreement, evidencing the reduction in the Facility Commitment. The document
referred to in the preceding sentence is referred to in this Article 9 as the
“Facility Termination Document.”
 
Section 9.03.        Conditions Precedent to Complete or Partial Termination of
Facilities.
 
The right of Borrower to reduce the Facility Commitment and the obligation of
Lender to execute the Facility Termination Document, are subject to the
satisfaction of the following conditions precedent on or before the Closing
Date:
 
 
53

--------------------------------------------------------------------------------

 

(a)           Payment by Borrower in full of all of the Variable Advances
Outstanding and Fixed Facility Advances Outstanding, as the case may be,
required to be paid in order that the aggregate unpaid principal balance of all
Variable Advances Outstanding and Fixed Facility Advances Outstanding, as the
case may be, is not greater than the Variable Facility Commitment and Fixed
Facility Commitment, as the case may be, including any associated prepayment
premiums or other amounts due under the Notes (but if Borrower is not required
to prepay all of the Variable Advances or Fixed Facility Advances Outstanding,
as the case may be, Borrower shall have the right to select which of the
Variable Advances or Fixed Facility Advances, as the case may be, shall be
repaid);
 
(b)           Payment by Borrower of the Facility Termination Fee;
 
(c)           Receipt by Lender on the Closing Date of one (1) or more
counterparts of the Facility Termination Document, dated as of the Closing Date,
signed by each of the parties (other than Lender) who is a party to such
Facility Termination Document; and
 
(d)           The satisfaction of all applicable General Conditions set forth in
Article 11.
 
ARTICLE 10
TERMINATION OF CREDIT FACILITY
 
Section 10.01.     Right to Terminate Credit Facility.
 
Subject to the terms and conditions of this Article 10, Borrower shall have the
right to terminate this Agreement and the Credit Facility and receive a release
of all of the Collateral from the Collateral Pool in accordance with the
provisions of this Article 10.
 
Section 10.02.     Procedure for Terminating Credit Facility.
 
(a)           Request.  In order to terminate this Agreement and the Credit
Facility, Borrower shall deliver a written request for the termination (“Credit
Facility Termination Request”) to Lender, in the form attached as Exhibit Y to
this Agreement.
 
(b)           Closing.  If all conditions contained in Section 10.03 are
satisfied, this Agreement shall terminate, and Lender shall cause all of the
Collateral to be released from the Collateral Pool, at a closing to be held at
offices designated by Lender on a Closing Date selected by Lender, within thirty
(30) Business Days after Lender’s receipt of the Credit Facility Termination
Request (or on such other date to which Borrower and Lender may agree), by
executing and delivering, and causing all applicable parties to execute and
deliver, all at the sole cost and expense of Borrower, (i) instruments, in the
form customarily used by Lender for releases in the jurisdictions in which the
Mortgaged Properties are located, releasing all of the Security Instruments as a
Lien on the Mortgaged Properties, (ii) UCC-3 Termination Statements terminating
all of the UCC-1 Financing Statements perfecting a Lien on the personal property
located on the Mortgaged Properties, in form customarily used in the
jurisdiction governing the perfection of the security interest being released,
(iii) such other documents and instruments as Borrower may reasonably request
evidencing the release of the Collateral from any lien securing the Obligations
(including a termination of any restriction on the use of any accounts relating
to the Collateral) and the release and return to Borrower of any and all
escrowed amounts relating thereto, (iv) instruments releasing Borrower from its
obligations under this Agreement and any and all other Loan Documents, and (v)
the Notes, each marked paid and canceled.  The instruments referred to in the
preceding sentence are referred to in this Article 10 as the “Facility
Termination Documents.”

 
54

--------------------------------------------------------------------------------

 

Section 10.03.     Conditions Precedent to Termination of Credit Facility.
 
The right of Borrower to terminate this Agreement and the Credit Facility and to
receive a release of all of the Collateral from the Collateral Pool and Lender’s
obligation to execute and deliver the Facility Termination Documents on the
Closing Date are subject to the following conditions precedent:
 
(a)           Payment by Borrower in full of all of the Notes Outstanding on the
Closing Date, including any associated prepayment premiums or other amounts due
under the Notes and all other amounts owing by Borrower to Lender under this
Agreement;
 
(b)           [Intentionally Deleted];
 
(c)           Payment of the Facility Termination Fee; and
 
(d)           The satisfaction of all applicable General Conditions set forth in
Article 11.
 
ARTICLE 11
GENERAL CONDITIONS PRECEDENT TO ALL REQUESTS
 
The obligation of Lender to close the transaction requested in a Request shall
be subject to the following conditions precedent (“General Conditions”) in
addition to any other conditions precedent set forth in this Agreement:
 
Section 11.01.     Conditions Applicable to All Requests.
 
Each of the following conditions precedent shall apply to all Requests:
 
(a)           Payment of Expenses.  The payment by Borrower of Lender’s
reasonable fees and expenses payable in accordance with this Agreement.
 
(b)           No Material Adverse Change.  Except in connection with a Credit
Facility Termination Request, there has been no material adverse change in the
financial condition, business or prospects of Borrower since the Third Amended
and Restated Closing Date.
 
(c)           No Default.  Except in connection with a Credit Facility
Termination Request, there shall exist no Event of Default or Potential Event of
Default  in each case under Section 17.01(b)-Section 17.01(k) and Section
17.01(m) or, in any material respect, under Section 17.01(a), Section 17.01(l)
or Section 17.01(n) (it being understood and agreed that any default comparable
to the Events of Default listed in Section 17.01(b)-Section 17.01(k) and Section
17.01(m) in the other Loan Documents will be treated to be material) on the
Closing Date for the Request and, after giving effect to the transaction
requested in the Request, no Event of Default or Potential Event of Default
shall have occurred.

 
55

--------------------------------------------------------------------------------

 

(d)           No Insolvency.  Except in connection with a Credit Facility
Termination Request, receipt by Lender on the Closing Date for the Request of
evidence satisfactory to Lender that Borrower is not insolvent (within the
meaning of any applicable federal or state laws relating to bankruptcy or
fraudulent transfers) or will be rendered insolvent by the transactions
contemplated by the Loan Documents, including the making of a Future Advance,
or, after giving effect to such transactions, will be left with an unreasonably
small capital with which to engage in its business or undertakings, or will have
intended to incur, or believe that it has incurred, debts beyond its ability to
pay such debts as they mature or will have intended to hinder, delay or defraud
any existing or future creditor.
 
(e)           No Untrue Statements.  The Loan Documents shall not contain any
untrue or misleading statement of a material fact and shall not fail to state a
material fact necessary in order to make the information contained therein not
misleading.
 
(f)           Representations and Warranties.  Except in connection with a
Credit Facility Termination Request, all representations and warranties made by
Borrower in the Loan Documents shall be true and correct in all material
respects on the Closing Date for the Request with the same force and effect as
if such representations and warranties had been made on and as of the Closing
Date for the Request.
 
(g)           No Condemnation or Casualty.  Except in connection with a Credit
Facility Termination Request, there shall not be pending or threatened any
condemnation or other taking, whether direct or indirect, against any Mortgaged
Property and there shall not have occurred any casualty to any improvements
located on any Mortgaged Property, which casualty would have a material adverse
effect on the continued operations of such Mortgaged Property.
 
(h)           Geographic and Concentration Tests.  Except in connection with a
Credit Facility Termination Request, the Collateral Pool satisfies the
Geographical Diversification Requirement and Concentration Test.
 
(i)           Delivery of Closing Documents.  The receipt by Lender of the
following, each dated as of the Closing Date for the Request, in form and
substance satisfactory to Lender in all respects:
 
(i)           A Compliance Certificate;
 
(ii)          An Organizational Certificate; and
 
(iii)         Such other documents, instruments, approvals (and, if requested by
Lender, certified duplicates of executed copies thereof) and opinions as Lender
may reasonably request.
 
(j)           Covenants.  Except in connection with a Credit Facility
Termination Request, Borrower is in full compliance with each of the covenants
set forth in Article 13, Article 14 and Article 15 of this Agreement, without
giving effect to any notice and cure rights of Borrower.

 
56

--------------------------------------------------------------------------------

 

Section 11.02.     Delivery of Closing Documents Relating to Collateral Addition
Request, Collateral Substitution Request, Credit Facility Expansion Request or
Future Advance Request.
 
With respect to the closing of a Collateral Addition Request, a Collateral
Substitution Request, or a Credit Facility Expansion Request, it shall be a
condition precedent that Lender receives each of the following, each dated as of
the Closing Date for the Request, in form and substance satisfactory to Lender
in all respects:
 
(a)           Loan Documents.  Fully executed original copies of each Loan
Document required to be executed in connection with the Request, duly executed
and delivered by the parties thereto (other than Lender), each of which shall be
in full force and effect.
 
(b)           Opinion.  Favorable opinions of counsel to Borrower, as to the due
organization and qualification of Borrower, the due authorization, execution,
delivery and enforceability of each Loan Document executed in connection with
the Request and such other matters as Lender may reasonably require.
 
Section 11.03.     Delivery of Property-Related Documents.
 
With respect to each of the Mortgaged Properties to be made part of the
Collateral Pool on the Closing Date of a Collateral Addition Request or a
Collateral Substitution Request, it shall be a condition precedent that Lender
receive each of the following, each dated as of the Closing Date of a Collateral
Addition Request or a Collateral Substitution Request, as the case may be, in
form and substance satisfactory to Lender in all respects:
 
(a)           A favorable opinion of local counsel to Borrower or Lender as to
the enforceability of the Security Instrument, and any other Loan Documents,
executed in connection with the Request.
 
(b)           A commitment for the Title Insurance Policy applicable to the
Mortgaged Property and a pro forma Title Insurance Policy based on the
Commitment.
 
(c)           The Insurance Policy (or a certified copy of the Insurance Policy)
applicable to the Mortgaged Property.
 
(d)           The Survey applicable to the Mortgaged Property.
 
(e)           Evidence satisfactory to Lender of compliance of the Mortgaged
Property with Applicable Laws.
 
(f)           An Appraisal of the Mortgaged Property.
 
(g)           A Replacement Reserve Agreement, providing for the establishment
of a replacement reserve account, to be pledged to Lender, in which the owner
shall (unless waived by Lender) periodically deposit amounts for replacements
for improvements at the Mortgaged Property and as additional security for
Borrower’s obligations under the Loan Documents.

 
57

--------------------------------------------------------------------------------

 

(h)           A Completion/Repair and Security Agreement, together with required
escrows, on the standard form required by Lender.
 
(i)           An Assignment of Management Agreement, on the standard form
required by Lender.
 
(j)           An Assignment of Leases and Rents, if Lender determines one to be
necessary or desirable, provided that the provisions of any such assignment
shall be substantively identical to those in the Security Instrument covering
the Collateral, with such modifications as may be necessitated by applicable
state or local law.
 
ARTICLE 12
REPRESENTATIONS AND WARRANTIES
 
Section 12.01.      Representations and Warranties of Borrower.
 
Borrower hereby represents and warrants to Lender as follows:
 
(a)           Due Organization; Qualification.
 
(i)           The REIT is qualified to transact business and is in good standing
in the State of Tennessee.  Borrower is qualified to transact business and is in
good standing in the State in which it is organized and in each other
jurisdiction in which such qualification and/or standing is necessary to the
conduct of its business and where the failure to be so qualified would adversely
affect the validity of, the enforceability of, or the ability of Borrower to
perform the Obligations under this Agreement and the other Loan
Documents.  Borrower is qualified to transact business and is in good standing
in each State in which it owns a Mortgaged Property.
 
(ii)          Borrower’s principal place of business, principal office and
office where it keeps its books and records as to the Collateral is located at
the address set out in Section 23.08.
 
(b)           Power and Authority.  Borrower has the requisite power and
authority (i) to own its properties and to carry on its business as now
conducted and as contemplated to be conducted in connection with the performance
of the Obligations hereunder and under the other Loan Documents and (ii) to
execute and deliver this Agreement and the other Loan Documents and to carry out
the transactions contemplated by this Agreement and the other Loan Documents.
 
(c)           Due Authorization.  The execution, delivery and performance of
this Agreement and the other Loan Documents have been duly authorized by all
necessary action and proceedings by or on behalf of Borrower, and no further
approvals or filings of any kind, including any approval of or filing with any
Governmental Authority, are required by or on behalf of Borrower as a condition
to the valid execution, delivery and performance by Borrower of this Agreement
or any of the other Loan Documents.

 
58

--------------------------------------------------------------------------------

 

(d)           Valid and Binding Obligations.  This Agreement and the other Loan
Documents have been duly authorized, executed and delivered by Borrower and
constitute the legal, valid and binding obligations of Borrower, enforceable
against Borrower in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles affecting the
enforcement of creditors’ rights generally or by equitable principles or by the
exercise of discretion by any court.
 
(e)           Non-contravention; No Liens.  Neither the execution and delivery
of this Agreement and the other Loan Documents, nor the fulfillment of or
compliance with the terms and conditions of this Agreement and the other Loan
Documents nor the performance of the Obligations:
 
(i)           does or will conflict with or result in any breach or violation of
any Applicable Law enacted or issued by any Governmental Authority or other
agency having jurisdiction over Borrower, any of the Mortgaged Properties or any
other portion of the Collateral or other assets of Borrower, or any judgment or
order applicable to Borrower or to which Borrower, any of the Mortgaged
Properties or other assets of Borrower is subject;
 
(ii)          does or will conflict with or result in any material breach or
violation of, or constitute a default under, any of the terms, conditions or
provisions of Borrower’s Organizational Documents, any indenture, existing
agreement or other instrument to which Borrower is a party or to which Borrower,
any of the Mortgaged Properties or any other portion of the Collateral or other
assets of Borrower is subject;
 
(iii)         does or will result in or require the creation of any Lien on all
or any portion of the Collateral or any of the Mortgaged Properties, except for
the Permitted Liens; or
 
(iv)        does or will require the consent or approval of any creditor of
Borrower, any Governmental Authority or any other Person except such consents or
approvals which have already been obtained.
 
(f)           Pending Litigation or other Proceedings.  There is no pending or,
to the best knowledge of Borrower, threatened action, suit, proceeding or
investigation, at law or in equity, before any court, board, body or official of
any Governmental Authority or arbitrator against or affecting any Mortgaged
Property or any other portion of the Collateral or other assets of Borrower,
which, if decided adversely to Borrower, would have, or may reasonably be
expected to have, a Material Adverse Effect.  Borrower is not in default with
respect to any order of any Governmental Authority.
 
(g)           Solvency.  Borrower is not insolvent and will not be rendered
insolvent by the transactions contemplated by this Agreement or the other Loan
Documents and after giving effect to such transactions, Borrower will not be
left with an unreasonably small amount of capital with which to engage in its
business or undertakings, nor will Borrower has incurred, have intended to
incur, or believe that it has incurred, debts beyond its ability to pay such
debts as they mature.  Borrower did not receive less than a reasonably
equivalent value in exchange for incurrence of the Obligations.  There (i) is no
contemplated, pending or, to the best of Borrower’s knowledge, threatened
bankruptcy, reorganization, receivership, insolvency or like proceeding, whether
voluntary or involuntary, affecting Borrower or any of the Mortgaged Properties
and (ii) has been no assertion or exercise of jurisdiction over Borrower or any
of the Mortgaged Properties by any court empowered to exercise bankruptcy
powers.
 
59

--------------------------------------------------------------------------------


 
(h)           No Contractual Defaults.  There are no defaults by Borrower or, to
the knowledge of Borrower, by any other Person under any contract to which
Borrower is a party relating to any Mortgaged Property, including any
management, rental, service, supply, security, maintenance or similar contract,
other than defaults which do not have, and are not reasonably expected to have,
a Material Adverse Effect.  Neither Borrower nor, to the knowledge of Borrower,
any other Person, has received notice or has any knowledge of any existing
circumstances in respect of which it could receive any notice of default or
breach in respect of any contracts affecting or concerning any Mortgaged
Property.
 
(i)           Compliance with the Loan Documents.  Borrower is in compliance
with all provisions of the Loan Documents to which it is a party or by which it
is bound.  The representations and warranties made by Borrower in the Loan
Documents are true, complete and correct as of the Closing Date and do not
contain any untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
 
(j)           ERISA.
 
(i)           Borrower is not an “employee benefit plan” as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and the assets of Borrower do not constitute “plan assets” of one or
more such plans within the meaning of 29 Code of Federal Regulations (“C.F.R.”)
Section 2510.3-101 or the Advances from Lender to Borrower described hereunder
are exempt from the restrictions of Section 406(a)(1)(A) through (D) of ERISA as
well as from the taxes imposed by Section 4975(a) and (b) of the Internal
Revenue Code of 1986, as amended (“Code”), by reason of Department of Labor
Prohibited Transaction Exemption 96-23 (“INHAM Exemption”).
 
(ii)          Borrower is not a “governmental plan” within the meaning of
Section 3(32) of ERISA.
 
(iii)         Borrower and transactions with Borrower are not subject to state
statutes regulating investments and fiduciary obligations with respect to
governmental plans.
 
(iv)         One or more of the following circumstances is/are true:
 
(A)        Equity interests in Borrower are publicly offered securities within
the meaning of 29 C.F.R. Section 2510.3-101(b)(2).
 
60

--------------------------------------------------------------------------------


 
(B)         Less than twenty-five percent (25%) of all equity interests in
Borrower are held by “benefit plan investors” within the meaning of 29 C.F.R.
Section 2510.3-101(f)(2).
 
(C)         Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. Section 2510.3-101(c) or (e).
 
(D)         The Advances are exempt from the restrictions of Section
406(a)(1)(A) through (D) of ERISA as well as from the taxes imposed by Section
4975(a) and (b) of the Code.
 
(k)           Financial Information.  The financial projections relating to
Borrower and delivered to Lender on or prior to the date hereof, if any, were
prepared on the basis of assumptions believed by Borrower, in good faith at the
time of preparation, to be reasonable and Borrower is not aware of any fact or
information that would lead it to believe that such assumptions are incorrect or
misleading in any material respect; provided, however, that no representation or
warranty is made that any result set forth in such financial projections shall
be achieved.  The financial statements of Borrower which have been furnished to
Lender are complete and accurate in all material respects and present fairly the
financial condition of Borrower, as of its date in accordance with GAAP, applied
on a consistent basis, and since the date of the most recent of such financial
statements no event has occurred which would have, or may reasonably be expected
to have a Material Adverse Effect, and there has not been any material
transaction entered into by Borrower other than transactions in the ordinary
course of business.  Borrower has no material contingent obligations which are
not otherwise disclosed in its most recent financial statements.
 
(l)           Accuracy of Information.  No information, statement or report
furnished in writing to Lender by Borrower in connection with this Agreement or
any other Loan Document or in connection with the consummation of the
transactions contemplated hereby and thereby contains any material misstatement
of fact or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading; and the representations and warranties of Borrower and the
statements, information and descriptions contained in Borrower’s closing
certificates, as of the Closing Date, are true, correct and complete in all
material respects, do not contain any untrue statement or misleading statement
of a material fact, and do not omit to state a material fact required to be
stated therein or necessary to make the certifications, representations,
warranties, statements, information and descriptions contained therein, in light
of the circumstances under which they were made, not misleading; and the
estimates and the assumptions contained herein and in any certificate of
Borrower delivered as of the Closing Date are reasonable and based on the best
information available to Borrower.
 
(m)           No Conflicts of Interest.  To the best knowledge of Borrower, no
member, officer, agent or employee of Lender has been or is in any manner
interested, directly or indirectly, in that Person’s own name, or in the name of
any other Person, in the Loan Documents, Borrower or any Mortgaged Property, in
any contract for property or materials to be furnished or used in connection
with such Mortgaged Property or in any aspect of the transactions contemplated
by the Loan Documents.
 
61

--------------------------------------------------------------------------------


 
(n)           Governmental Approvals.  No Governmental Approval not already
obtained or made is required for the execution and delivery of this Agreement or
any other Loan Document or the performance of the terms and provisions hereof or
thereof by Borrower.
 
(o)           Governmental Orders.  Borrower is not presently under any cease or
desist order or other orders of a similar nature, temporary or permanent, of any
Governmental Authority which would have the effect of preventing or hindering
performance of its duties hereunder, nor are there any proceedings presently in
progress or to its knowledge contemplated which would, if successful, lead to
the issuance of any such order.
 
(p)           No Reliance.  Borrower acknowledges, represents and warrants that
it understands the nature and structure of the transactions contemplated by this
Agreement and the other Loan Documents, that it is familiar with the provisions
of all of the documents and instruments relating to such transactions; that it
understands the risks inherent in such transactions, including the risk of loss
of all or any of the Mortgaged Properties; and that it has not relied on Lender
or Fannie Mae for any guidance or expertise in analyzing the financial or other
consequences of the transactions contemplated by this Agreement or any other
Loan Document or otherwise relied on Lender or Fannie Mae in any manner in
connection with interpreting, entering into or otherwise in connection with this
Agreement, any other Loan Document or any of the matters contemplated hereby or
thereby.
 
(q)           Compliance with Applicable Law.  Borrower is in compliance with
Applicable Law, including all Governmental Approvals, if any, except for such
items of noncompliance that, singly or in the aggregate, have not had and are
not reasonably expected to cause, a Material Adverse Effect.
 
(r)           Contracts with Affiliates.  Except as otherwise approved in
writing by Lender, Borrower has not entered into and is not a party to any
contract, lease or other agreement with any Affiliate of Borrower for the
provision of any service, materials or supplies to any Mortgaged Property
(including any contract, lease or agreement for the provision of property
management services, cable television services or equipment, gas, electric or
other utilities, security services or equipment, laundry services or equipment
or telephone services or equipment).  Lender hereby approves the property
management agreements set forth on Exhibit AA to this Agreement.
 
(s)           Lines of Business.  Borrower is not engaged in any businesses
other than the acquisition, ownership, development, construction, leasing,
financing or management of Multifamily Residential Properties, and the conduct
of these businesses does not violate the Organizational Documents pursuant to
which it is formed.
 
(t)           Status as a Real Estate Investment Trust.  The REIT is qualified,
and is taxed as, a real estate investment trust under Subchapter M of the
Internal Revenue Code, and is not engaged in any activities which would
jeopardize such qualification and tax treatment.
 
Section 12.02.      Representations and Warranties of Borrower.
 
Borrower hereby represents and warrants to Lender as follows with respect to
each of the Mortgaged Properties:
 
62

--------------------------------------------------------------------------------


 
(a)           Title.  Borrower has good, valid, marketable and indefeasible
title to each Mortgaged Property (either in fee simple or as tenant under a
ground lease meeting all of Lender’s Underwriting Requirements), free and clear
of all Liens whatsoever except the Permitted Liens.  Each Security Instrument,
if and when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create a valid, perfected first lien on the Mortgaged Property
intended to be encumbered thereby (including the Leases related to such
Mortgaged Property and the rents and all rights to collect rents under such
Leases), subject only to Permitted Liens.  Except for any Permitted Liens, there
are no Liens or claims for work, labor or materials affecting any Mortgaged
Property which are or may be prior to, subordinate to, or of equal priority
with, the Liens created by the Loan Documents.  The Permitted Liens do not have,
and may not reasonably be expected to have, a Material Adverse Effect.
 
(b)           Impositions.  Borrower has filed all property and similar tax
returns required to have been filed by it with respect to each Mortgaged
Property and has paid and discharged, or caused to be paid and discharged, all
installments for the payment of all Taxes due to date, and all other material
Impositions imposed against, affecting or relating to each Mortgaged Property
other than those which have not become due, together with any fine, penalty,
interest or cost for nonpayment pursuant to such returns or pursuant to any
assessment received by it, provided, however, that if Borrower contests in good
faith and by appropriate proceeding the validity or applicability of any
Imposition, provides to Lender security in such amount and in such form as
Lender may reasonably require, then compliance with the Imposition in question
shall be suspended during the pendency of such contest.  Borrower has no
knowledge of any new proposed Tax, levy or other governmental or private
assessment or charge in respect of any Mortgaged Property which has not been
disclosed in writing to Lender.
 
(c)           Zoning.  Each Mortgaged Property complies in all material respects
with all Applicable Laws affecting such Mortgaged Property.  Without limiting
the foregoing, all material Permits, including certificates of occupancy, to the
extent issued by the relevant jurisdiction, have been issued and are in full
force and effect. Neither Borrower nor, to the knowledge of Borrower, any former
owner of any Mortgaged Property, has received any written notification or threat
of any actions or proceedings regarding the noncompliance or nonconformity of
any Mortgaged Property with any Applicable Laws or Permits, nor is Borrower
otherwise aware of any such pending actions or proceedings.
 
(d)           Leases.  Borrower has delivered to Lender a true and correct copy
of their form apartment lease for each Mortgaged Property (and, with respect to
leases executed prior to the date on which Borrower first owned the Mortgaged
Property, the form apartment lease used for such leases), and each Lease with
respect to such Mortgaged Property is in the form thereof, with no material
modifications thereto, except as previously disclosed in writing to
Lender.  Except as set forth in a Rent Roll, no Lease for any unit in any
Mortgaged Property (i) is for a term in excess of one (1) year, including any
renewal or extension period unless such renewal or extension period is subject
to termination by Borrower upon not more than thirty (30) days’ written notice,
(ii) provides for prepayment of more than one (1) month’s rent, or (iii) was
entered into in other than the ordinary course of business.
 
63

--------------------------------------------------------------------------------


 
(e)           Rent Roll.  Borrower has executed and delivered to Lender a Rent
Roll for each Mortgaged Property, each dated as of and delivered within thirty
(30) days prior to the Closing Date.  Each Rent Roll sets forth each and every
unit subject to a Lease which is in full force and effect as of the date of such
Rent Roll.  The information set forth on each Rent Roll is true, correct and
complete in all material respects as of its date and there has occurred no
material adverse change in the information shown on any Rent Roll from the date
of each such Rent Roll to the Closing Date.  Except as disclosed in the Rent
Roll with respect to each Mortgaged Property or otherwise previously disclosed
in writing to Lender, no Lease is in effect as of the date of the Rent Roll with
respect to such Mortgaged Property.
 
(f)           Status of Landlord under Leases.  Except for any assignment of
leases and rents which is a Permitted Lien or which is to be released in
connection with the consummation of the transactions contemplated by this
Agreement, Borrower is the owner and holder of the landlord’s interest under
each of the Leases of units in each Mortgaged Property and there are no prior
outstanding assignments of any such Lease, or any portion of the rents,
additional rents, charges, issues or profits due and payable or to become due
and payable thereunder.
 
(g)           Enforceability of Leases.  Each Lease constitutes the legal, valid
and binding obligation of Borrower and, to the knowledge of Borrower, of each of
the other parties thereto, enforceable in accordance with its terms, subject
only to bankruptcy, insolvency, reorganization or other similar laws relating to
creditors’ rights generally, and equitable principles, and except as disclosed
in writing to Lender, no notice of any default by Borrower which remains uncured
has been sent by any tenant under any such Lease, other than defaults which do
not have, and are not reasonably expected to have, a Material Adverse Effect on
the Mortgaged Property subject to the Lease.
 
(h)           No Lease Options.  All premises demised to tenants under Leases
are occupied by such tenants as tenants only.  No Lease contains any option or
right to purchase, right of first refusal or any other similar provisions.  No
option or right to purchase, right of first refusal, purchase contract or
similar right exists with respect to any Mortgaged Property.
 
(i)           Insurance.  Borrower has delivered to Lender true and correct
certified copies of all Insurance Policies currently in effect as of the date of
this Agreement with respect to the Mortgaged Property which it owns.  Each such
Insurance Policy complies in all material respects with the requirements set
forth in the Loan Documents.
 
(j)           Tax Parcels.  Each Mortgaged Property is on one (1) or more
separate tax parcels, and each such parcel (or parcels) is (or are) separate and
apart from any other property.
 
(k)           Encroachments.  Except as disclosed on the Survey with respect to
each Mortgaged Property, none of the improvements located on any Mortgaged
Property encroaches upon the property of any other Person or upon any easement
encumbering the Mortgaged Property, nor lies outside of the boundaries and
building restriction lines of such Mortgaged Property and no improvement located
on property adjoining such Mortgaged Property lies within the boundaries of or
in any way encroaches upon such Mortgaged Property.
 
64

--------------------------------------------------------------------------------


 
(l)           Independent Unit.  Except for Permitted Liens and as disclosed on
Exhibit BB to this Agreement, or as disclosed in a Title Insurance Policy or
Survey for the Mortgaged Property, each Mortgaged Property is an independent
unit which does not rely on any drainage, sewer, access, parking, structural or
other facilities located on any Property not included either in such Mortgaged
Property or on public or utility easements for the (i) fulfillment of any
zoning, building code or other requirement of any Governmental Authority that
has jurisdiction over such Mortgaged Property, (ii) structural support, or (iii)
the fulfillment of the requirements of any Lease or other agreement affecting
such Mortgaged Property.  Borrower, directly or indirectly, has the right to use
all amenities, easements, public or private utilities, parking, access routes or
other items necessary or currently used for the operation of each Mortgaged
Property.  All public utilities are installed and operating at each Mortgaged
Property and all billed installation and connection charges have been paid in
full.  Each Mortgaged Property is either (A) contiguous to or (B) benefits from
an irrevocable unsubordinated easement permitting access from such Mortgaged
Property to a physically open, dedicated public street, and has all necessary
permits for ingress and egress and is adequately serviced by public water, sewer
systems and utilities.  No building or other improvement not located on a
Mortgaged Property relies on any part of the Mortgaged Property to fulfill any
zoning requirements, building code or other requirement of any Governmental
Authority that has jurisdiction over the Mortgaged Property, for structural
support or to furnish to such building or improvement any essential building
systems or utilities.
 
(m)           Condition of the Mortgaged Properties.  Except as disclosed in any
third party report delivered to Lender prior to the date on which Borrower’s
Mortgaged Property is added to the Collateral Pool, or otherwise disclosed in
writing by Borrower to Lender prior to such date, each Mortgaged Property is in
good condition, order and repair, there exist no structural or other material
defects in such Mortgaged Property (whether patent or, to the best knowledge of
Borrower, latent or otherwise) and Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in such
Mortgaged Property, or any part of it, which would adversely affect the
insurability of such Mortgaged Property or cause the imposition of extraordinary
premiums or charges for insurance or of any termination or threatened
termination of any policy of insurance or bond.  No claims have been made
against any contractor, architect or other party with respect to the condition
of any Mortgaged Property or the existence of any structural or other material
defect therein.  No Mortgaged Property has been materially damaged by casualty
which has not been fully repaired or for which insurance proceeds have not been
received or are not expected to be received except as previously disclosed in
writing to Lender.  There are no proceedings pending for partial or total
condemnation of any Mortgaged Property except as disclosed in writing to Lender.
 
Section 12.03.     Representations and Warranties of Lender.
 
Lender hereby represents and warrants to Borrower as follows:
 
(a)           Due Organization.  Lender is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.
 
(b)           Power and Authority.  Lender has the requisite power and authority
to execute and deliver this Agreement and to perform its obligations under this
Agreement.
 
65

--------------------------------------------------------------------------------


 
(c)           Due Authorization.  The execution and delivery by Lender of this
Agreement, and the consummation by it of the transactions contemplated thereby,
and the performance by it of its obligations thereunder, have been duly and
validly authorized by all necessary action and proceedings by it or on its
behalf.
 
ARTICLE 13
AFFIRMATIVE COVENANTS OF THE BORROWER
 
Borrower agrees and covenants with Lender that, at all times during the Term of
this Agreement:
 
Section 13.01.      Compliance with Agreements.
 
Borrower shall comply with all the terms and conditions of each Loan Document to
which it is a party or by which it is bound; provided, however, that Borrower’s
failure to comply with such terms and conditions shall not be an Event of
Default until the expiration of the applicable notice and cure periods, if any,
specified in the applicable Loan Document.
 
Section 13.02.      Maintenance of Existence.
 
Borrower shall maintain its existence and continue to be a limited partnership
or corporation, as the case may be, organized under the laws of the state of its
organization.  Borrower shall continue to be duly qualified to do business in
each jurisdiction in which such qualification is necessary to the conduct of its
business and where the failure to be so qualified would adversely affect the
validity of, the enforceability of, or the ability to perform, its obligations
under this Agreement or any other Loan Document.
 
Section 13.03.      Maintenance of REIT Status.
 
During the Term of this Agreement, the REIT shall qualify, and be taxed as, a
real estate investment trust under Subchapter M of the Internal Revenue Code,
and will not be engaged in any activities which would jeopardize such
qualification and tax treatment.
 
Section 13.04.      Financial Statements; Accountants’ Reports; Other
Information.
 
Borrower shall keep and maintain at all times complete and accurate books of
accounts and records in sufficient detail to correctly reflect (x) all of
Borrower’s financial transactions and assets and (y) the results of the
operation of each Mortgaged Property and copies of all written contracts, Leases
and other instruments which affect each Mortgaged Property (including all bills,
invoices and contracts for electrical service, gas service, water and sewer
service, waste management service, telephone service and management
services).  In addition, Borrower shall furnish, or cause to be furnished, to
Lender:
 
(a)           Annual Financial Statements.  As soon as available, and in any
event within ninety (90) days after the close of its fiscal year during the Term
of this Agreement, the audited balance sheet of the REIT and its Subsidiaries as
of the end of such fiscal year, the  audited statement of income, equity and
retained earnings of the REIT and its Subsidiaries for such fiscal year and the
audited statement of cash flows of the REIT and its Subsidiaries for such fiscal
year, all in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the prior fiscal year, prepared
in accordance with GAAP, consistently applied, and accompanied by a certificate
of the REIT’s independent certified public accountants to the effect that such
financial statements have been prepared in accordance with GAAP, consistently
applied, and that such financial statements fairly present the results of its
operations and financial condition for the periods and dates indicated, with
such certification to be free of exceptions and qualifications as to the scope
of the audit or as to the going concern nature of the business.
 
66

--------------------------------------------------------------------------------


 
(b)           Quarterly Financial Statements.  As soon as available, and in any
event within forty-five (45) days after each of the first three (3) fiscal
quarters of each fiscal year during the Term of this Agreement, the unaudited
balance sheet of the REIT and its Subsidiaries as of the end of such fiscal
quarter, the unaudited statement of income and retained earnings of the REIT and
its Subsidiaries and the unaudited statement of cash flows of the REIT and its
Subsidiaries for the portion of the fiscal year ended with the last day of such
quarter, all in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the previous fiscal year,
accompanied by a certificate of the Chief Financial Officer of the REIT to the
effect that such financial statements have been prepared in accordance with
GAAP, consistently applied, and that such financial statements fairly present
the results of its operations and financial condition for the periods and dates
indicated subject to year end adjustments in accordance with GAAP.
 
(c)           Quarterly Property Statements.  As soon as available, and in any
event within forty-five (45) days after each Calendar Quarter, a statement of
income and expenses of each Mortgaged Property accompanied by a certificate of
the Chief Financial Officer of the REIT to the effect that each such statement
of income and expenses fairly, accurately and completely presents the operations
of each such Mortgaged Property for the period indicated.
 
(d)           Annual Property Statements.  On an annual basis within forty-five
(45) days of the end of its fiscal year, an annual statement of income and
expenses of each Mortgaged Property accompanied by a certificate of the Chief
Financial Officer of the REIT to the effect that each such statement of income
and expenses fairly, accurately and completely presents the operations of each
such Mortgaged Property for the period indicated.
 
(e)           Updated Rent Rolls.  Upon Lender’s request (but not more
frequently than quarterly), a current Rent Roll for each Mortgaged Property,
showing the name of each tenant, and for each tenant, the space occupied, the
lease expiration date, the rent payable, the rent paid and any other information
requested by Lender and accompanied by a certificate of the Chief Financial
Officer of the REIT to the effect that each such Rent Roll fairly, accurately
and completely presents the information required therein.
 
(f)           Security Deposit Information.  Upon Lender’s request, an
accounting of all security deposits held in connection with any Lease of any
part of any Mortgaged Property, including the name and identification number of
the accounts in which such security deposits are held, the name and address of
the financial institutions in which such security deposits are held and the name
and telephone number of the person to contact at such financial institution,
along with any authority or release necessary for Lender to access information
regarding such accounts.
 
67

--------------------------------------------------------------------------------


 
(g)           Security Law Reporting Information.  So long as the REIT is a
reporting company under the Securities and Exchange Act of 1934, promptly upon
becoming available, (i) copies of all financial statements, reports and proxy
statements sent or made available generally by Borrower, or any of its
Affiliates, to their respective security holders, (ii) all regular and periodic
reports and all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or a similar form) and prospectuses, if any,
filed by Borrower, or any of its Affiliates, with the Securities and Exchange
Commission or other Governmental Authorities, and (iii) all statements made
available generally by Borrower, or any of their Affiliates, to the public
concerning material developments in the business of the REIT or other party.
 
(h)           Accountants’ Reports.  Promptly upon receipt thereof, copies of
any reports or management letters submitted to Borrower by its independent
certified public accountants in connection with the examination of its financial
statements made by such accountants (except for reports otherwise provided
pursuant to subsection (a) above); provided, however, that Borrower shall only
be required to deliver such reports and management letters to the extent that
they relate to Borrower or any Mortgaged Property.
 
(i)           Annual Budgets.  Promptly, and in any event within sixty (60) days
after the start of its fiscal year, an annual budget for each Mortgaged Property
for such fiscal year, setting forth an estimate of all of the costs and
expenses, including capital expenses, of maintaining and operating each
Mortgaged Property.
 
(j)           REIT Plans and Projections.  If prepared by the REIT, within
ninety (90) days after the beginning of each fiscal year, copies of (i) the
REIT’s business plan for the current and the succeeding two (2) fiscal years,
(ii) the REIT’s annual budget (including capital expenditure budgets) and
projections for each Mortgaged Property; and (iii) the REIT’s financial
projections for the current and the succeeding two (2) fiscal years, as prepared
by the REIT’s Chief Financial Officer and in a format and with such detail as
Lender may require.
 
(k)           Strategic Plan.  Within ninety (90) days after the end of each
fiscal year of the REIT, the REIT shall deliver to Lender a written narrative
discussing the REIT’s publicly disclosed short and long range plans, including
its plans for operations, mergers, acquisitions and management, and accompanied
by supporting financial projections and schedules, certified by a member of
Senior Management as true, correct and complete (“Strategic Plan”)  If the
REIT’s or Borrower’s Strategic Plan materially changes, then such person shall
deliver to Lender the Strategic Plan as so changed.
 
(l)           Annual Rental and Sales Comparable Analysis.  Within thirty (30)
days after Lender’s request, a rental and sales comparable analysis of the local
real estate market in which each Mortgaged Property is located, in a form
approved by Lender.
 
(m)           Federal Tax Returns.  Upon request of Lender, the Federal Tax
Returns of the REIT.
 
68

--------------------------------------------------------------------------------


 
(n)           Other Reports.  Promptly upon receipt thereof, all schedules,
financial statements or other similar reports delivered by Borrower pursuant to
the Loan Documents or requested by Lender with respect to Borrower’s business
affairs or condition (financial or otherwise) or any of the Mortgaged
Properties.
 
(o)           Certification.  All certifications required to be delivered
pursuant to this Section 13.04 shall run directly to and be for the benefit of
Lender and Fannie Mae.
 
Section 13.05.      Certificate of Compliance.
 
Borrower shall deliver to Lender concurrently with the delivery of the financial
statements and/or reports required to be delivered pursuant to Section 13.04(a)
and Section 13.04(b) above a certificate signed by the Chief Financial Officer
of the REIT stating that, to the best knowledge of such individual following
reasonable inquiry, (a) setting forth in reasonable detail the calculations
required to establish whether Borrower was in compliance with the requirements
of Section 15.02 through Section 15.08 on the date of such financial statements,
and (b) stating that, to the best knowledge of such individual following
reasonable inquiry, no Event of Default or Potential Event of Default has
occurred, or if an Event of Default or Potential Event of Default has occurred,
specifying the nature thereof in reasonable detail and the action which Borrower
is taking or proposes to take with respect thereto.  Any certificate required by
this Section 13.05 shall run directly to and be for the benefit of Lender and
Fannie Mae.
 
Section 13.06.      Maintain Licenses.
 
Borrower shall procure and maintain in full force and effect all licenses,
Permits, charters and registrations which are material to the conduct of its
business and shall abide by and satisfy all terms and conditions of all such
licenses, Permits, charters and registrations.
 
Section 13.07.      Access to Records; Discussions With Officers and
Accountants.
 
To the extent permitted by law and in addition to the applicable requirements of
the Security Instruments, Borrower shall permit Lender:
 
(a)           to inspect, make copies and abstracts of, and have reviewed or
audited, such of Borrower’s books and records as may relate to the Obligations
or any Mortgaged Property;
 
(b)           to discuss Borrower’s affairs, finances and accounts with
Borrower’s officers, partners and employees;
 
(c)           to discuss the Mortgage Properties’ conditions, operations or
maintenance with the managers of such Mortgaged Properties and the officers and
employees of Borrower;
 
(d)           to discuss Borrower’s affairs, finances and accounts with its
independent public accountants; and
 
(e)           to receive any other information that Lender deems reasonably
necessary or relevant in connection with any Advance, any Loan Document or the
Obligations.
 
69

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, prior to an Event of Default or Potential Event
of Default and in the absence of an emergency, all inspections shall be
conducted at reasonable times during normal business hours upon reasonable
notice to Borrower.
 
Section 13.08.      Inform Lender of Material Events.
 
Borrower shall promptly inform Lender in writing of any of the following (and
shall deliver to Lender copies of any related written communications,
complaints, orders, judgments and other documents relating to the following) of
which Borrower has actual knowledge:
 
(a)           Defaults.  The occurrence of any Event of Default or any Potential
Event of Default under this Agreement or any other Loan Document;
 
(b)           Regulatory Proceedings.  The commencement of any rulemaking or
disciplinary proceeding or the promulgation of any proposed or final rule which
would have, or may reasonably be expected to have, a Material Adverse Effect;
 
(c)           Legal Proceedings.  The commencement or threat of, or amendment
to, any proceedings by or against Borrower in any Federal, state or local court
or before any Governmental Authority, or before any arbitrator, which, if
adversely determined, would have, or at the time of determination may reasonably
be expected to have, a Material Adverse Effect;
 
(d)           Bankruptcy Proceedings.  The commencement of any proceedings by or
against Borrower under any applicable bankruptcy, reorganization, liquidation,
insolvency or other similar law now or hereafter in effect or of any proceeding
in which a receiver, liquidator, trustee or other similar official is sought to
be appointed for it;
 
(e)           Regulatory Supervision or Penalty.  The receipt of notice from any
Governmental Authority having jurisdiction over Borrower that (i) Borrower is
being placed under regulatory supervision, (ii) any license, Permit, charter,
membership or registration material to the conduct of Borrower’s business or the
Mortgaged Properties is to be suspended or revoked or (iii) Borrower is to cease
and desist any practice, procedure or policy employed by Borrower, as the case
may be, in the conduct of its business, and such cessation would have, or may
reasonably be expected to have, a Material Adverse Effect;
 
(f)           Environmental Claim.  The receipt from any Governmental Authority
or other Person of any notice of violation, claim, demand, abatement, order or
other order or direction (conditional or otherwise) for any damage, including
personal injury (including sickness, disease or death), tangible or intangible
property damage, contribution, indemnity, indirect or consequential damages,
damage to the environment, pollution, contamination or other adverse effects on
the environment, removal, cleanup or remedial action or for fines, penalties or
restrictions, resulting from or based upon (i) the existence or occurrence, or
the alleged existence or occurrence, of a Hazardous Substance Activity or (ii)
the violation, or alleged violation, of any Hazardous Materials Laws in
connection with any Mortgaged Property or any of the other assets of Borrower;
 
70

--------------------------------------------------------------------------------


 
(g)           Material Adverse Effects.  The occurrence of any act, omission,
change or event which has a Material Adverse Effect, subsequent to the date of
the most recent audited financial statements of Borrower delivered to Lender
pursuant to Section 13.04;
 
(h)           Accounting Changes.  Any material change in Borrower’s accounting
policies or financial reporting practices;
 
(i)           Legal and Regulatory Status.  The occurrence of any act, omission,
change or event, including any Governmental Approval, the result of which is to
change or alter in any way the legal or regulatory status of Borrower; and
 
(j)           Default on Indebtedness.  The occurrence of any event that results
in or could result in (i) any imminent default, default or waiver of default in
respect of any Indebtedness having an unpaid principal balance of $1,000,000 or
more, (ii) the failure of Borrower to pay when due or within any applicable
grace period any Indebtedness of Borrower, or (iii) any Indebtedness of Borrower
becoming due and payable before its normal maturity by reason of a default or
event of default, however described, or any other event of default shall occur
and continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Indebtedness.
 
Section 13.09.     Intentionally Omitted.
 
Section 13.10.     Inspection.
 
Borrower shall permit any Person designated by Lender:  (a) to make entries upon
and inspections of the Mortgaged Properties; and (b) to otherwise verify,
examine and inspect the amount, quantity, quality, value and/or condition of, or
any other matter relating to, any Mortgaged Property; provided, however, that
prior to an Event of Default or Potential Event of Default and in the absence of
an emergency, all such entries, examinations and inspections shall be conducted
at reasonable times during normal business hours upon reasonable notice to
Borrower.
 
Section 13.11.     Compliance with Applicable Laws.
 
Borrower shall comply in all material respects with all Applicable Laws now or
hereafter affecting any Mortgaged Property or any part of any Mortgaged Property
or requiring any alterations, repairs or improvements to any Mortgaged
Property.  Borrower shall procure and continuously maintain in full force and
effect, and shall abide by and satisfy all material terms and conditions of all
Permits.
 
Section 13.12.     Warranty of Title.
 
Borrower shall warrant and defend (a) the title to each Mortgaged Property and
every part of each Mortgaged Property, subject only to Permitted Liens, and (b)
the validity and priority of the lien of the applicable Loan Documents, subject
only to Permitted Liens, in each case against the claims of all Persons
whatsoever.  Borrower shall reimburse Lender for any losses, costs, damages or
expenses (including reasonable attorneys’ fees and court costs) incurred by
Lender if an interest in any Mortgaged Property, other than with respect to a
Permitted Lien, is claimed by others.
 
71

--------------------------------------------------------------------------------


 
Section 13.13.     Defense of Actions.
 
Borrower shall appear in and defend any action or proceeding purporting to
affect the security for this Agreement or the rights or power of Lender
hereunder, and shall pay all costs and expenses, including the cost of evidence
of title and reasonable attorneys’ fees, in any such action or proceeding in
which Lender may appear.  If Borrower fails to perform any of the covenants or
agreements contained in this Agreement, or if any action or proceeding is
commenced that is not diligently defended by Borrower which affects in any
material respect Lender’s interest in any Mortgaged Property or any part
thereof, including eminent domain, code enforcement or proceedings of any nature
whatsoever under any Applicable Law, whether now existing or hereafter enacted
or amended, then Lender may, but without obligation to do so and without notice
to or demand upon Borrower and without releasing Borrower from any Obligation,
make such appearances, disburse such sums and take such action as Lender deems
necessary or appropriate to protect Lender’s interest, including disbursement of
attorney’s fees, entry upon such Mortgaged Property to make repairs or take
other action to protect the security of said Mortgaged Property, and payment,
purchase, contest or compromise of any encumbrance, charge or lien which in the
judgment of Lender appears to be prior or superior to the Loan Documents.  In
the event (a) that any Security Instrument is foreclosed in whole or in part or
that any Loan Document is put into the hands of an attorney for collection,
suit, action or foreclosure, or (b) of the foreclosure of any mortgage, deed to
secure debt, deed of trust or other security instrument prior to or subsequent
to any Security Instrument or any Loan Document in which proceeding Lender is
made a party or (c) of the bankruptcy of Borrower or an assignment by Borrower
for the benefit of their respective creditors, Borrower shall be chargeable with
and agrees to pay all reasonable costs of collection and defense, including
actual attorneys’ fees in connection therewith and in connection with any
appellate proceeding or post-judgment action involved therein, which shall be
due and payable together with all required service or use taxes.
 
Section 13.14.      Alterations to the Mortgaged Properties.
 
Except as otherwise provided in the Loan Documents, Borrower shall have the
right to undertake any alteration, improvement, demolition, removal or
construction (collectively, “Alterations”) to the Mortgaged Property which it
owns without the prior consent of Lender; provided, however, that in any case,
no such Alteration shall be made to any Mortgaged Property without the prior
written consent of Lender if (a) such Alteration could reasonably be expected to
adversely affect the value of such Mortgaged Property or its operation as a
multifamily housing facility in substantially the same manner in which it is
being operated on the date such property became Collateral, (b) the construction
of such Alteration could reasonably be expected to result in interference to the
occupancy of tenants of such Mortgaged Property such that tenants in occupancy
with respect to five percent (5%) or more of the Leases would be permitted to
terminate their Leases or to abate the payment of all or any portion of their
rent, or (c) such Alteration will be completed in more than twelve (12) months
from the date of commencement or in the last year of the Term of this
Agreement.  Notwithstanding the foregoing, Borrower must obtain Lender’s prior
written consent to construct Alterations with respect to the Mortgaged Property
costing in excess of, with respect to any Mortgaged Property, the number of
units in such Mortgaged Property multiplied by $2,000, but in any event, costs
in excess of $350,000 and Borrower must give prior written notice to Lender of
its intent to construct Alterations with respect to such Mortgaged Property
costing in excess of $150,000; provided, however, that the preceding
requirements shall not be applicable to Alterations made, conducted or
undertaken by Borrower as part of Borrower’s routine maintenance and repair of
the Mortgaged Properties as required by the Loan Documents.
 
72

--------------------------------------------------------------------------------


 
Section 13.15.      ERISA.
 
Borrower Party shall at all times remain in compliance in all material respects
with all applicable provisions of ERISA, similar requirements of the PBGC, and
the provisions set forth in Section 12.01(j) of this Agreement.
 
Section 13.16.      Loan Document Taxes.
 
If any tax, assessment or Imposition (other than a franchise tax or excise tax
imposed on or measured by, the net income or capital (including branch profits
tax) of Lender (or any transferee or assignee thereof, including a participation
holder)) (“Loan Document Taxes”) is levied, assessed or charged by the United
States, or any State in the United States, or any political subdivision or
taxing authority thereof or therein upon any of the Loan Documents or the
obligations secured thereby, the interest of Lender in the Mortgaged Properties,
or Lender by reason of or as holder of the Loan Documents, Borrower shall pay
all such Loan Document Taxes to, for, or on account of Lender (or provide funds
to Lender for such payment, as the case may be) as they become due and payable
and shall promptly furnish proof of such payment to Lender, as applicable.  In
the event of passage of any law or regulation permitting, authorizing or
requiring such Loan Document Taxes to be levied, assessed or charged, which law
or regulation in the opinion of counsel to Lender may prohibit Borrower from
paying the Loan Document Taxes to or for Lender, Borrower shall enter into such
further instruments as may be permitted by law to obligate Borrower to pay such
Loan Document Taxes.
 
Section 13.17.      Further Assurances.
 
Borrower, at the request of Lender, shall execute and deliver and, if necessary,
file or record such statements, documents, agreements, UCC financing and
continuation statements and such other instruments and take such further action
as Lender from time to time may request as reasonably necessary, desirable or
proper to carry out more effectively the purposes of this Agreement or any of
the other Loan Documents or to subject the Collateral to the lien and security
interests of the Loan Documents or to evidence, perfect or otherwise implement,
to assure the lien and security interests intended by the terms of the Loan
Documents or in order to exercise or enforce its rights under the Loan
Documents.
 
Section 13.18.      Monitoring Compliance.
 
Upon the request of Lender, from time to time, Borrower shall promptly provide
to Lender such documents, certificates and other information as may reasonably
be deemed necessary to enable Lender to perform its functions under the
Servicing Agreement.
 
73

--------------------------------------------------------------------------------


 
Section 13.19.      Leases.
 
Each unit in each Mortgaged Property will be leased pursuant to the form lease
delivered to, and acceptable to, Lender, with no material modifications to such
approved form lease, except as disclosed in writing to Lender.
 
Section 13.20.      Intentionally Omitted.
 
Section 13.21.      Transfer of Ownership Interests of Borrower.
 
(a)           Prohibition on Transfers.  Subject to paragraph (b) of this
Section 13.21, Borrower shall not cause or permit a Transfer or a Change of
Control.
 
(b)           Permitted Transfers.  Notwithstanding the provisions (a) of this
Section 13.21, the following Transfers by Borrower are permitted without the
consent of Lender:
 
(i)           A Transfer that occurs by inheritance, devise, or bequest or by
operation of law upon the death of a natural person who is an owner of a
Mortgaged Property or the owner of a direct or indirect ownership interest in
Borrower.
 
(ii)          The grant of a leasehold interest in individual dwelling units or
commercial spaces in accordance with the Security Instrument.
 
(iii)         A sale or other disposition of obsolete or worn out personal
property which is contemporaneously replaced by comparable personal property of
equal or greater value which is free and clear of liens, encumbrances and
security interests other than those created by the Loan Documents.
 
(iv)         The creation of a mechanic’s or materialmen’s lien or judgment lien
against a Mortgaged Property which is released of record or otherwise remedied
to Lender’s satisfaction within thirty (30) days of the date of creation.
 
(v)          The grant of an easement, if prior to the granting of the easement
Borrower causes to be submitted to Lender all information required by Lender to
evaluate the easement, and if Lender consents to such easement based upon
Lender’s determination that the easement will not materially affect the
operation of the Mortgaged Property or Lender’s interest in the Mortgaged
Property and Borrower pays to Lender, on demand, all reasonable costs and
expenses incurred by Lender in connection with reviewing Borrower’s
request.  Lender shall not unreasonably withhold its consent to or withhold its
agreement to subordinate the lien of a Security Instrument to (A) the grant of a
utility easement serving a Mortgaged Property to a publicly operated utility, or
(B) the grant of an easement related to expansion or widening of roadways,
provided that any such easement is in form and substance reasonably acceptable
to Lender and does not materially and adversely affect the access, use or
marketability of a Mortgaged Property.
 
74

--------------------------------------------------------------------------------


 
(vi)         The Transfer of shares of common stock, limited partnership
interests or other beneficial or ownership interest or other forms of securities
in the REIT or the OP, and the issuance of all varieties of convertible debt,
equity and other similar securities of the REIT or the OP, and the subsequent
Transfer of such securities; provided, however, that no Change in Control occurs
as a result of such Transfer, either upon such Transfer or upon the subsequent
conversion to equity or such convertible debt or other securities.
 
(vii)        The Transfer of limited partnership interests by the limited
partners of Borrower, including, without limitation, the conversion or exchange
of limited partnership interests in Borrower to shares of common stock or other
beneficial or ownership interests or other forms of securities in the REIT;
provided, however, that no Change in Control occurs as the result of such
Transfer.
 
(viii)       The issuance by Borrower of additional limited partnership units or
convertible debt, equity and other similar securities, and the subsequent
Transfer of such units or other securities; provided, however, that no Change in
Control occurs as the result of such Transfer, either upon such Transfer or upon
the subsequent conversion to equity of such convertible debt or other
securities.
 
(ix)         A merger with or acquisition of another entity by Borrower,
provided that (A) Borrower is the surviving entity after such merger or
acquisition, (B) no Change in Control occurs, and (C) such merger or acquisition
does not result in an Event of Default, as such terms are defined in this
Agreement.
 
(x)          A Transfer in connection with any substitution or release pursuant
to the terms and conditions of Article 7 of this Agreement.
 
(c)           Consent to Prohibited Transfers.  Lender may, in its sole and
absolute discretion, consent to a Transfer that would otherwise violate this
Section 13.21 if, prior to the Transfer, Borrower has satisfied each of the
following requirements:
 
(i)           the submission to Lender of all information required by Lender to
make the determination required by this Section 13.21(c);
 
(ii)          the absence of any Event of Default;
 
(iii)         the transferee meets all of the eligibility, credit, management
and other standards (including any standards with respect to previous
relationships between Lender and the transferee and the organization of the
transferee) customarily applied by Lender at the time of the proposed Transfer
to the approval of Borrower in connection with the origination or purchase of
similar mortgages, deeds of trust or deeds to secure debt on multifamily
properties;
 
(iv)        in the case of a Transfer of direct or indirect ownership interests
in Borrower, if transferor or any other person has obligations under any Loan
Documents, the execution by the transferee of one (1) or more individuals or
entities acceptable to Lender of an assumption agreement that is acceptable to
Lender and that, among other things, requires the transferee to perform all
obligations of transferor or such person set forth in such Loan Document, and
may require that the transferee comply with any provisions of this Instrument or
any other Loan Document which previously may have been waived by  Lender;
 
75

--------------------------------------------------------------------------------


 
(v)          The Transfer will not result in a significant modification under
Section 1001 of the Internal Revenue Code of any Advance that has been
securitized in a mortgage-backed security;
 
(vi)         Lender’s receipt of all of the following:
 
(A)         a transfer fee equal to one percent (1%) of the Commitment
immediately prior to the transfer.
 
(B)          In addition, Borrower shall be required to reimburse Lender for all
of Lender’s reasonable out-of-pocket costs (including reasonable attorneys’
fees) incurred in reviewing the Transfer request.
 
Section 13.22.      Change in Senior Management.
 
(a)           Borrower shall give Lender notice of any change in the identity of
Senior Management.
 
(b)           Within thirty (30) Business Days after receipt of Borrower’s
notice, Lender shall have the right to terminate this Agreement and the Credit
Facility by giving a notice of such termination to Borrower.  In such event,
this Agreement and the Credit Facility shall terminate with the same effect as
if Lender had approved a Credit Facility Termination Request (including
Borrower’s obligation, pursuant to Section 10.03(a), to pay in full all of the
Notes Outstanding on the Closing Date, including any other charges under the
Notes), except that, for these purposes, the Closing Date shall be the one
hundred eightieth (180th) day after the date on which Borrower first receives
Lender’s termination notice.
 
(c)           If Lender exercises its termination right pursuant to subsection
(b), Borrower shall have a period of one hundred twenty (120) days, commencing
with the date on which Borrower receives Lender’s termination notice, to request
that Lender rescind its termination notice. Borrower may include in its request
any undertakings which it is willing to make in order to obtain such a
rescission. Lender shall give Borrower notice of its acceptance or rejection of
Borrower’s request within thirty (30) Business Days after Borrower makes the
request.  If Lender accepts the request, Lender shall give Borrower a notice
that the termination notice shall be deemed rescinded and of no further force or
effect, and this Agreement and the Credit Facility shall continue in accordance
with, and subject to the terms, conditions and limitations contained in, this
Agreement.
 
Section 13.23.      Date-Down Endorsements.
 
At any time and from time to time, a Lender may obtain an endorsement to each
Title Insurance Policy containing a Revolving Credit Endorsement, amending the
effective date of the Title Insurance Policy to the date of the title search
performed in connection with the endorsement.  Borrower shall pay for the cost
and expenses incurred by Lender to the Title Company in obtaining such
endorsement, provided that, for each Title Insurance Policy, it shall not be
liable to pay for more than one such endorsement in any consecutive 12 month
period.
 
76

--------------------------------------------------------------------------------


 
Section 13.24.      [Intentionally Deleted].
 
Section 13.25.      Ownership of Mortgaged Properties.
 
Borrower shall be the sole owner of each of the Mortgaged Properties free and
clear of any Liens other than Permitted Liens.
 
ARTICLE 14
NEGATIVE COVENANTS OF THE BORROWER
 
Borrower, with respect to itself, agrees and covenants with Lender that, at all
times during the Term of this Agreement:
 
Section 14.01.      Other Activities.
 
Borrower shall not:
 
(a)           engage in any business or activity other than in connection with
(i) the Ownership, development, construction, management and operation of
Multifamily Residential Properties or other types of real property in which it
has expertise and (ii) activities related to the activities permitted in (i)
above;
 
(b)           amend its Organizational Documents in any material respect without
the prior written consent of Lender;
 
(c)           dissolve or liquidate in whole or in part;
 
(d)           except as otherwise provided in this Agreement, without the prior
written consent of Lender, merge or consolidate with any Person; or
 
(e)           use, or permit to be used, any Mortgaged Property for any uses or
purposes other than as a Multifamily Residential Property.
 
Section 14.02.      Value of Security.
 
Borrower shall not take any action which could reasonably be expected to have
any Material Adverse Effect.
 
Section 14.03.      Zoning.
 
Borrower shall not initiate or consent to any zoning reclassification of any
Mortgaged Property or seek any variance under any zoning ordinance or use or
permit the use of any Mortgaged Property in any manner that could result in the
use becoming a nonconforming use under any zoning ordinance or any other
applicable land use law, rule or regulation.
 
77

--------------------------------------------------------------------------------


 
Section 14.04.      Liens.
 
Borrower shall not create, incur, assume or suffer to exist any Lien on any
Mortgaged Property or any part of any Mortgaged Property, except the Permitted
Liens.
 
Section 14.05.      Sale.
 
Except in connection with a release of Collateral in accordance with Article 7,
Borrower shall not Transfer any Mortgaged Property or any part of any Mortgaged
Property without the prior written consent of Lender (which consent may be
granted or withheld in Lender’s discretion), or any interest in any Mortgaged
Property, other than to enter into Leases for units in a Mortgaged Property to
any tenant in the ordinary course of business.  For so long as the Mortgaged
Property commonly known as Southland Station, Phase II and located in Houston
County, Georgia is part of the Collateral Pool, Borrower shall not sell or
otherwise transfer any Ownership Interest in the entity owning all or any part
of the property commonly known as Southland Station, Phase I and located in
Houston County, Georgia (except for any Transfer permitted under this Agreement)
and any uncured default on any indebtedness secured by such Multifamily
Residential Property shall be a default under this Agreement.  For so long as
either of the Mortgaged Properties commonly known as Three Oaks I or Three Oaks
II each located in Valdosta, Georgia, is part of the Collateral Pool, Borrower
Party shall not sell or otherwise transfer all or any part of either such
Mortgaged Property (except for any Transfer permitted under this Agreement). For
so long as either of the Mortgaged Properties commonly known as Wildwood I or
Wildwood II each located in Thomasville, Georgia, is part of the Collateral
Pool, Borrower Party shall not sell or otherwise transfer all or any part of
either such Mortgaged Property (except for any Transfer permitted under this
Agreement).
 
Section 14.06.     Indebtedness.
 
Borrower shall not incur or be obligated at any time with respect to any
Indebtedness (other than Advances) in connection with any of the Mortgaged
Properties.
 
Section 14.07.     Principal Place of Business.
 
Borrower shall not change its principal place of business or the location of its
books and records, each as set forth in Section 12.01(a), without first giving
thirty (30) days’ prior written notice to Lender.
 
Section 14.08.     Frequency of Requests.
 
Borrower shall have the right, subject to the terms, conditions and limitations
of this Agreement, to make a Future Advance Request for a Variable Advance on
any day until the expiration of the Variable Facility Availability Period and to
make a Future Advance Request for a Fixed Facility Advance on any day until the
expiration of the Fixed Facility Availability Period.
 
78

--------------------------------------------------------------------------------


 
Section 14.09.     Change in Property Management.
 
Borrower shall not change the management agent for any Mortgaged Property except
to a management agent which Lender determines is qualified in accordance with
Lender’s Underwriting Requirements.
 
Section 14.10.     Condominiums.
 
Borrower shall not submit any Mortgaged Property to a condominium regime during
the Term of this Agreement.
 
Section 14.11.     Restrictions on Partnership Distributions.
 
Borrower shall not make any distributions of any nature or kind whatsoever to
the owners of its Ownership Interests as such if, at the time of such
distribution, a Potential Event of Default or an Event of Default has occurred
and remains uncured.
 
Section 14.12.     Lines of Business.
 
Borrower shall not be substantially involved in any businesses other than the
acquisition, ownership, development, construction, leasing, financing or
management, directly or through Affiliates, of Multifamily Residential
Properties, and the conduct of these businesses shall not violate the
Organizational Documents pursuant to which it is formed.
 
Section 14.13.     Limitation on Unimproved Real Property and New Construction.
 
Borrower shall not permit:
 
(a)           the value of its real property which is not improved (except real
property on which phases of a Mortgaged Property are contemplated to be
constructed) by one (1) or more buildings leased, or held out for lease, to
third parties (“Unimproved Real Property”) to exceed ten percent (10%) of the
value of all of its “Real Estate Assets” (as that term is defined in Section
856(c)(6)(B) of the Internal Revenue Code and the regulations thereunder); and
 
(b)           the sum of (i) the value of its Unimproved Real Property and (ii)
the value of its Real Estate Assets which are under construction or subject to
substantial rehabilitation to exceed twenty percent (20%) of the value of all of
its Real Estate Assets.
 
All of the foregoing values shall be reasonably determined by Lender.
 
Section 14.14.     Dividend Payout.
 
Borrower Party shall not make a dividend payment (including both common stock
dividends, unitholder distributions, and preferred stock dividends) which is
greater than ninety percent (90%) of Funds from Operations or that would
otherwise violate the United States federal tax laws governing the
qualifications of real estate investment trusts.  As used herein, “Funds from
Operations” shall mean consolidated net income of the REIT, including minority
interest (computed in accordance with GAAP), excluding gains (or losses) from
debt restructuring, sales of property, impairment charges, or charges related to
the adjustment to the value of assumed debt, plus real property depreciation and
goodwill amortization, before extraordinary or unusual items, and after
adjustments for unconsolidated partnerships and joint ventures.  Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
Funds from Operations on the same basis.  Upon written pre-approval of Lender,
exceptions may be made where the Board of Directors of the REIT determines, in
good faith, that a special dividend must be paid to avoid taxes due to excess
gains from the sale of Multifamily Residential Properties.  In determining
compliance with the dividend payout ratio set forth herein, the amount of
dividends paid and Funds from Operations shall be calculated on a trailing
twelve (12) month period.
 
79

--------------------------------------------------------------------------------


 
ARTICLE 15
FINANCIAL COVENANTS OF THE BORROWER
 
Borrower agrees and covenants with Lender that, at all times during the Term of
this Agreement:
 
Section 15.01.     Financial Definitions.
 
For all purposes of this Agreement, the following terms shall have the
respective meanings set forth below:
 
“Consolidated EBITDA” means, for any period, and without double counting any
item, the EBITDA for Borrower and its Subsidiaries for such period on a
consolidated basis.
 
“Consolidated EBITDA to Fixed Charges Ratio” means, for any period of
determination, the ratio (expressed as a percentage) of—
 
(a)           the excess of—
 
(i)           the Consolidated EBITDA for the period, less
 
(ii)          the Imputed Capital Expenditures for the period;
 
to
 
(b)           the Consolidated Fixed Charges for the period.
 
“Consolidated EBITDA to Interest Ratio” means, for any period of determination,
the ratio (expressed as a percentage) of—
 
(a)           the excess of—
 
(i)           the Consolidated EBITDA for the period, less
 
(ii)          the Imputed Capital Expenditures for the period;
 
to
 
80

--------------------------------------------------------------------------------


 
(b)           the Consolidated Interest Expense for the period.
 
“Consolidated Fixed Charges” means, for any period of determination, the sum of—
 
(a)           the Consolidated Interest Expense for the period;
 
(b)           the Consolidated Scheduled Amortization for the period; and
 
(c)           Preferred Distributions for the period.
 
“Consolidated Interest Expense” means, for any period of determination, and
without double counting any item, the sum of the Interest Expense for Borrower
and its Subsidiaries for such period on a consolidated basis.
 
“Consolidated Scheduled Amortization” means, for any period of determination,
and without double counting any item, the sum of the Scheduled Amortization (but
excluding balloon payments) for Borrower and its Subsidiaries for such period on
a consolidated basis.
 
“Consolidated Total Assets” means, for any Person, all assets of such Person and
its Subsidiaries determined on a consolidated basis in accordance with GAAP;
provided that all assets composed of real property shall be valued on an
undepreciated cost basis and the portion of any joint venture assets owned by
such Person shall be included in Consolidated Total Assets.  The assets of a
Person and its Subsidiaries shall be adjusted to reflect such Person’s allocable
share of such assets, for the relevant period or as of the date of
determination, taking into account (a) the relative proportion of each such item
derived from assets directly owned by such Person and from assets owned by its
Subsidiaries, and (b) such Person’s respective ownership interest in its
Subsidiaries.
 
“Consolidated Total Indebtedness” means, as of any date, and without double
counting any item, the Total Indebtedness for Borrower and its Subsidiaries as
of such date (including the Total Indebtedness of Borrower as of such date and
the portion of any indebtedness of any joint venture in which Borrower or any
Subsidiary thereof is a venturer attributable to Borrower or its Subsidiary).
 
“EBITDA” means, for any period, the sum determined in accordance with GAAP, of
the following, for any Person on a consolidated basis—
 
(a)          the net income (or net loss) of such Person during such Period, but
excluding gains and losses on the sale of fixed assets;
 
(b)          all amounts treated as expenses for depreciation, Interest Expense
and the amortization of intangibles of any kind to the extent included in the
determination of such net income (or loss); and
 
(c)          all accrued taxes on or measured by income to the extent included
in the determination of such net income (or loss);
 
81

--------------------------------------------------------------------------------


 
provided, however, that net income (or loss) shall be computed for these
purposes without giving effect to extraordinary losses, extraordinary or unusual
losses and impairment related to storm or earthquake, or extraordinary gains.
 
“Imputed Capital Expenditures” means, for any four (4) consecutive quarters, an
amount equal to the average number of apartment units owned by Borrower or its
Subsidiaries during such period multiplied by Three Hundred Dollars ($300.00)
per apartment unit, and for any period of less than four (4) consecutive
quarters, an appropriate proration of such figure.
 
“Interest Expense” means, for any period, the sum of—
 
 
(a)
gross interest expense for the period (including all commissions, discounts,
fees and other charges in connection with standby letters of credit and similar
instruments) for Borrower and its Subsidiaries; and

 
 
(b)
the portion of the up-front costs and expenses for Rate Contracts entered into
by Borrower and its Subsidiaries (to the extent not included in gross interest
expense) fairly allocated to such Rate Contracts as expenses for such period, as
determined in accordance with GAAP;

 
 
(c)
provided, that, all interest expense accrued by Borrower and its Subsidiaries
during such period, even if not payable on or before the Termination Date, shall
be included within “Interest Expense.”  Notwithstanding the foregoing, interest
accrued under any Intra-Company Debt shall not be included within “Interest
Expense” for any purposes hereof.

 
“Intra-Company Debt” means Indebtedness (whether book-entry or evidenced by a
term, demand or other note or other instrument) owed by Borrower or its
Subsidiaries to any Subsidiary, and incurred or assumed for the purpose of
capitalizing a Subsidiary of Borrower.
 
“Management Entity” means the REIT.
 
“Net Worth” means, as of any specified date, for any Person, the excess of the
Person’s assets over the Person’s liabilities, determined in accordance with
GAAP but excluding any adjustment for the fair value of swaps or caps, on a
consolidated basis, provided that all real property shall be valued on an
undepreciated basis.
 
“Pledged Cash” shall mean the amount held on deposit in the Pledgee Account.
 
“Preferred Distributions” means, for any period, the amount of any and all
distributions due and payable to the holders of any form of preferred stock
(whether perpetual, convertible or otherwise) or other ownership or beneficial
interest in the REIT or any of its Subsidiaries that entitles the holders
thereof to preferential payment or distribution priority with respect to
dividends, assets or other payments over the holders of any other stock or other
ownership or beneficial interest in such Person.
 
82

--------------------------------------------------------------------------------


 
“Rate Contracts” means interest rate and currency swap agreements, cap, floor
and collar agreements, interest rate insurance, currency spot and forward
contracts and other agreements or arrangements designed to provide protection
against fluctuations in interest or currency exchange rates.
 
“Restricted Cash” means the sum of Pledged Cash plus any cash pledged by
Borrower or its Subsidiaries to other lenders, as indicated in the line item for
“restricted cash” in Borrower’s balance sheet from time to time.
 
“Scheduled Amortization” means, with respect to any Person, the sum, as of any
date of determination, of the current portion (i.e., such portion as is
scheduled to be paid by the obligor thereof within twelve (12) months from the
date of determination) of all regularly scheduled amortization payments due on
such Person’s long-term fully amortizing mortgage Indebtedness (exclusive of
balloon payments).
 
“Stock” means all shares, options, warrants, interests, participations or other
equivalents (regardless of how designated) of or in a corporation or equivalent
entity, whether voting or nonvoting, including common stock, preferred stock,
perpetual preferred stock or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities and Exchange Act of
1934, and regulations promulgated thereunder).
 
“Total Indebtedness” means, as of any date of determination, and in respect of
any Person, all outstanding Indebtedness, and shall include, without limitation:
(a) such Person’s share of the Indebtedness of any partnership or joint venture
in which such Person directly or indirectly holds any interest; and (b) any
recourse or contingent obligations, directly or indirectly, of such Person with
respect to any Indebtedness of such partnership or joint venture in excess of
its proportionate share.  Notwithstanding the foregoing, (i) Intra-Company Debt,
and (ii) accounts payable to trade creditors for goods and services and current
operating liabilities (not the result of the borrowing of money) incurred in the
ordinary course of business in accordance with customary terms and paid within
the specified time, shall be excluded from the calculation of “Total
Indebtedness” but shall not otherwise be excluded as Indebtedness for any other
purpose hereof.
 
“Unconsolidated Partnership” means any partnership or joint venture (a) in which
Borrower or any Subsidiary of Borrower holds an interest which is not
consolidated in the financial statements of the REIT or (b) which is not a
Subsidiary.
 
“Wholly-Owned Subsidiary” means a Subsidiary of Borrower one hundred percent
(100%) of the Stock or other equity or other beneficial interests (in the case
of Persons other than corporations) is owned directly or indirectly by Borrower;
provided, however, that where such term is qualified with respect to a specific
Person (e.g., “Wholly-Owned Subsidiary of the REIT”) such terms means a
Subsidiary one hundred percent (100%) of the Stock or other equity or other
beneficial interests (in the case of Persons other than corporations) is owned
directly or indirectly by the specified Person.
 
83

--------------------------------------------------------------------------------


 
Section 15.02.     [Intentionally Deleted].
 
Section 15.03.     Compliance with Loan to Value Ratios.
 
Borrower shall at all times maintain the Aggregate Loan to Value Ratio so that
it is not greater than sixty-five percent (65%).  Notwithstanding the foregoing,
the parties hereby agree that if, as a result of any annual Valuation performed
pursuant to Section 5.04, the Aggregate Loan to Value Ratio exceeds sixty-five
percent (65%) but is not greater than seventy-two percent (72%), the Collateral
Pool shall be deemed in compliance with the Aggregate Loan to Value Ratio,
provided that (i) the Aggregate Debt Service Coverage Ratio for the Trailing 12
Month Period shall be equal to or greater than one hundred fifty percent (150%)
and (ii) Borrower shall pay an additional Variable Facility Fee and Fixed
Facility Fee of the number of basis points to be determined by Lender for so
long as the Collateral Pool exceeds sixty-five percent (65%) but is not greater
than seventy-two percent (72%).
 
Section 15.04.     [Intentionally Deleted].
 
Section 15.05.     Compliance with REIT’s Net Worth Test.
 
The REIT shall at all times maintain its Net Worth so that it is not less than
the highest Net Worth covenant required by any other financial institution where
the REIT maintains a bank line (whether secured or unsecured), but in no event
less than $550,000,000 plus sixty-five percent (65%) of proceeds (less all
reasonable and customary expenses and costs) of equity offerings, net of
redemptions, consummated by the REIT after August 22, 2002.
 
Section 15.06.     Compliance with REIT’s Total Indebtedness to Consolidated
Total Assets Ratio.
 
The REIT shall not permit the ratio of Consolidated Total Indebtedness to
Consolidated Total Assets to exceed sixty percent (60%) at any time.
 
Section 15.07.     Compliance with REIT’s Consolidated EBITDA to Interest Ratio.
 
The REIT shall not permit the Consolidated EBITDA to Interest Ratio computed for
any fiscal quarter to be less than two hundred percent (200%) for any period of
four (4) consecutive fiscal quarters (treated as a single accounting period).
 
Section 15.08.     Compliance with REIT’s Consolidated EBITDA to Fixed Charge
Ratio.
 
The REIT shall not permit the Consolidated EBITDA to Fixed Charges Ratio
computed for any fiscal quarter or year to be less than one hundred fifty
percent (150%) for any period of four (4) consecutive fiscal quarters (treated
as a single accounting period).
 
84

--------------------------------------------------------------------------------


 
ARTICLE 16
FEES
 
Section 16.01.     Standby Fee and Rate Preservation Fee.
 
Borrower shall pay the Standby Fee to Lender for the period from the date of
this Agreement to the end of the Term of this Agreement.  Unless Borrower
notifies Lender in writing by December 1, 2005 that it does not elect to pay the
Rate Preservation Fee, Borrower shall pay the Rate Preservation Fee to Lender
commencing on January 1, 2006.   If Borrower elects not to pay the Rate
Preservation Fee, such election shall be final.  Borrower may elect to no longer
pay the Rate Preservation Fee, which election shall be irrevocably terminated by
at least thirty (30) days’ written notice of such termination by Borrower to
Lender.  Each of the Standby Fee and the Rate Preservation Fee shall be payable
monthly, in arrears, on the first Business Day following the end of the month,
except that the Standby Fee and Rate Preservation Fee for the last month during
the Term of this Agreement shall be paid on the last day of the Term of this
Agreement.
 
Section 16.02.     Origination Fees.
 
(a)           Initial Origination Fee.  Borrower has paid to Lender an
origination fee (“Initial Origination Fee”) equal to the product obtained by
multiplying (i) the Commitment by (ii) sixty-five one hundredths percent
(0.65%).
 
(b)           Expansion Origination Fee.  Upon the closing of a Credit Facility
Expansion Request under Article 8, Borrower shall pay to Lender an origination
fee (“Expansion Origination Fee”) equal to the product obtained by multiplying
(i) the increase in the Commitment made on the Closing Date for the Credit
Facility Expansion Request, by (ii) sixty-five one hundredths percent
(0.65%).  Any Expansion Origination Fee shall be reduced by the amount of any
Collateral Addition Fee paid by Borrower in respect of any Additional Mortgaged
Properties added to the Collateral Pool in conjunction with such expansion.
Borrower shall pay the Expansion Origination Fee on or before the Closing Date
for the Credit Facility Expansion Request.
 
Section 16.03.     Due Diligence Fees.
 
(a)           Initial Due Diligence Fees.  Borrower has paid to Lender due
diligence fees (“Initial Due Diligence Fees”) with respect to the Initial
Mortgaged Properties.
 
(b)           Additional Due Diligence Fees for Additional and Substituted
Collateral.  Borrower shall pay to Lender additional reasonable due diligence
fees (the “Additional Collateral Due Diligence Fees”) with respect to each
Additional and Substituted Mortgaged Property in an amount not to exceed the sum
of $16,000.  Borrower shall pay Additional Collateral Due Diligence Fees for the
Additional or Substituted Mortgaged Property to Lender on the date on which it
submits the Collateral Addition or Substitution Request for the addition of the
Additional or Substituted Mortgaged Property to the Collateral Pool.
 
85

--------------------------------------------------------------------------------


 
Section 16.04.     Legal Fees and Expenses.
 
(a)           Initial Legal Fees.  Borrower shall pay, or reimburse Lender for,
all out-of-pocket legal fees and expenses incurred by Lender and by Fannie Mae
in connection with the preparation, review and negotiation of this Agreement and
any other Loan Documents executed on the date hereof.  Borrower has paid
Lender’s and Fannie Mae’s legal fees in connection with the Initial Mortgaged
Properties. On the date of this Agreement, Borrower shall pay all such legal
fees and expenses not previously paid or for which funds have not been
previously provided.
 
(b)           Fees and Expenses Associated with Requests.  Borrower shall pay,
or reimburse Lender for, all reasonable costs and expenses incurred by Lender,
including the out-of-pocket legal fees and expenses incurred by Lender in
connection with the preparation, review and negotiation of all documents,
instruments and certificates to be executed and delivered in connection with
each Request, the performance by Lender of any of its obligations with respect
to the Request, the satisfaction of all conditions precedent to Borrower’s
rights or Lender’s obligations with respect to the Request, and all transactions
related to any of the foregoing, including the cost of title insurance premiums
and applicable recordation and transfer taxes and charges and all other
reasonable costs and expenses in connection with a Request.  The obligations of
Borrower under this subsection (b) shall be absolute and unconditional,
regardless of whether the transaction requested in the Request actually
occurs.  Borrower shall pay such costs and expenses to Lender on the Closing
Date for the Request, or, as the case may be, after demand by Lender when Lender
determines that such Request will not close.
 
Section 16.05.     MBS-Related Costs.
 
Borrower shall pay to Lender, within thirty (30) days after demand, all
reasonable fees and expenses incurred by Lender or Fannie Mae in connection with
the issuance of any MBS backed by an Advance, including the fees charged by
Depository Trust Company and State Street Bank or any successor fiscal agent or
custodian.
 
Section 16.06.     Failure to Close any Request.
 
If Borrower makes a Request and fails to close on the Request for any reason
other than the default by Lender, then Borrower shall pay to Lender and Fannie
Mae all damages incurred by Lender and Fannie Mae in connection with the failure
to close.
 
Section 16.07.     Other Fees.
 
Borrower shall pay the following additional fees and payments, if and when
required pursuant to the terms of this Agreement:
 
(a)           The Collateral Addition Fee, pursuant to Section 6.03(b), in
connection with the addition of an Additional Mortgaged Property to the
Collateral Pool pursuant to Article 6;
 
86

--------------------------------------------------------------------------------


 
(b)           The Collateral Substitution Fee, pursuant to Section 7.04, in
connection with the addition of a Substituted Mortgaged Property to the
Collateral Pool pursuant to Article 7;
 
(c)           The Release Price, pursuant to Section 7.02(c), in connection with
the release of a Mortgaged Property from the Collateral Pool pursuant to Article
7;
 
(d)           The Release Fee, pursuant to Section 7.03(c), in connection with
the release of a Mortgaged Property from the Collateral Pool pursuant to Article
7;
 
(e)           The Variable Facility Termination Fee, pursuant to Section 9.03(b)
in connection with a complete or partial termination of the Variable Facility
pursuant to Article 9; and
 
(f)           The Variable Facility Termination Fee, pursuant to Section
10.03(b), in connection with the termination of the Credit Facility pursuant to
Article 10.
 
(g)          With respect to each applicable Credit Enhanced Hedge, Borrower
shall pay the Credit Enhancement Fee monthly, in arrears, on the first Business
Day following each end of the month during the Term of this Agreement until such
time that Fannie Mae no longer credit enhances such Hedge or until the Credit
Enhancement Fee is no longer due and payable, except that the Credit Enhancement
Fee for the last month during the Term of this Agreement shall be paid on the
last day of the Term of this Agreement.
 
ARTICLE 17
EVENTS OF DEFAULT
 
Section 17.01.     Events of Default.
 
Each of the following events shall constitute an “Event of Default” under this
Agreement, whatever the reason for such event and whether it shall be voluntary
or involuntary, or within or without the control of Borrower, or be effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule or regulation of any Governmental Authority:
 
(a)           the occurrence of a default under any Loan Document beyond the
cure period, if any, set forth therein; or
 
(b)           the failure by Borrower to pay when due any amount payable by
Borrower under any Note, any Mortgage, this Agreement or any other Loan
Document, including any fees, costs or expenses; or
 
(c)           the failure by Borrower to perform or observe any covenant set
forth in Article 13 or Article 14 within thirty (30) days after prior written
notice of such failure from Lender, provided that such period shall be extended
for up to thirty (30) additional days if Borrower, in the discretion of Lender,
is diligently pursuing a cure of such default within thirty (30) days after
receipt of notice from Lender; or
 
87

--------------------------------------------------------------------------------


 
(d)           any warranty, representation or other written statement made by or
on behalf of Borrower contained in this Agreement, any other Loan Document or in
any instrument furnished in compliance with or in reference to any of the
foregoing, is false or misleading in any material respect on any date when made
or deemed made; or
 
(e)           any other Indebtedness, including but not limited to Indebtedness
related to the Other Credit Agreement, in an aggregate amount of $1,000,000 of
either Borrower or assumed by either Borrower (i) is not paid when due nor
within any applicable grace period in any agreement or instrument relating to
such Indebtedness or (ii) becomes due and payable before its normal maturity by
reason of a default or event of default, however described, or any other event
of default shall occur and continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness; or
 
(f)           (i) Borrower shall (A) commence a voluntary case under the Federal
bankruptcy laws (as now or hereafter in effect), (B) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, debt adjustment, winding up or composition or
adjustment of debts, (C) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
such bankruptcy laws or other laws, (D) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of a
substantial part of its property, domestic or foreign, (E) admit in writing its
inability to pay, or generally not be paying, its debts as they become due, (F)
make a general assignment for the benefit of creditors, (G) assert that Borrower
has no liability or obligations under this Agreement or any other Loan Document
to which it is a party; or (H) take any action for the purpose of effecting any
of the foregoing; or (ii) a case or other proceeding shall be commenced against
Borrower in any court of competent jurisdiction seeking (A) relief under the
Federal bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
upon or composition or adjustment of debts, or (B) the appointment of a trustee,
receiver, custodian, liquidator or the like of Borrower, or of all or a
substantial part of the property, domestic or foreign, of Borrower and any such
case or proceeding shall continue undismissed or unstayed for a period of sixty
(60) consecutive calendar days, or any order granting the relief requested in
any such case or proceeding against Borrower (including an order for relief
under such Federal bankruptcy laws) shall be entered; or
 
(g)           if any provision of this Agreement or any other Loan Document or
the lien and security interest purported to be created hereunder or under any
Loan Document shall at any time for any reason cease to be valid and binding in
accordance with its terms on Borrower, or shall be declared to be null and void,
or the validity or enforceability hereof or thereof or the validity or priority
of the lien and security interest created hereunder or under any other Loan
Document shall be contested by Borrower seeking to establish the invalidity or
unenforceability hereof or thereof, or Borrower shall deny that it has any
further liability or obligation hereunder or thereunder; or
 
(h)           (i) the execution by Borrower of a chattel mortgage or other
security agreement on any materials, fixtures or articles used in the
construction or operation of the improvements located on any Mortgaged Property
or on articles of personal property located therein, or (ii) if any such
materials, fixtures or articles are purchased pursuant to any conditional sales
contract or other security agreement or otherwise so that the Ownership thereof
will not vest unconditionally in Borrower free from encumbrances, or (iii) if
Borrower does not furnish to Lender upon request the contracts, bills of sale,
statements, receipted vouchers and agreements, or any of them, under which
Borrower claims title to such materials, fixtures, or articles; or
 
88

--------------------------------------------------------------------------------


 
(i)           the failure by Borrower to comply with any requirement of any
Governmental Authority within thirty (30) days after written notice of such
requirement shall have been given to Borrower by such Governmental Authority;
provided that, if action is commenced and diligently pursued by Borrower within
such thirty (30) days, then Borrower shall have an additional thirty (30) days
to comply with such requirement; or
 
(j)           a dissolution or liquidation for any reason (whether voluntary or
involuntary) of Borrower; or
 
(k)           any judgment against either Borrower, any attachment or other levy
against any portion of either Borrower’s assets with respect to a claim or
claims in an amount in excess of $500,000 in the aggregate remains unpaid,
unstayed on appeal undischarged, unbonded, not fully insured or undismissed for
a period of sixty (60) days; or
 
(l)           the failure of Borrower to perform or observe any of the Financial
Covenants, which failure shall continue for a period of thirty (30) days after
the date on which Borrower receives a notice from Lender specifying the failure;
or
 
(m)           the failure of Borrower to maintain the Hedges required by Article
21 of this Agreement; or
 
(n)           the failure by Borrower to perform or observe any term, covenant,
condition or agreement hereunder, other than as set forth in subsections (a)
through (l) above, or in any other Loan Document, within thirty (30) days after
receipt of notice from Lender identifying such failure.
 
ARTICLE 18
REMEDIES
 
Section 18.01.     Remedies; Waivers.
 
Upon the occurrence of an Event of Default, Lender may do any one or more of the
following (without presentment, protest or notice of protest, all of which are
expressly waived by Borrower):
 
(a)           by written notice to Borrower, to be effective upon dispatch,
terminate the Commitment and declare the principal of, and interest on, the
Advances and all other sums owing by Borrower to Lender under any of the Loan
Documents forthwith due and payable, whereupon the Commitment will terminate and
the principal of, and interest on, the Advances and all other sums owing by
Borrower to Lender under any of the Loan Documents will become forthwith due and
payable.
 
89

--------------------------------------------------------------------------------


 
(b)           Lender shall have the right to pursue any other remedies available
to it under any of the Loan Documents.
 
(c)           Lender shall have the right to pursue all remedies available to it
at law or in equity, including obtaining specific performance and injunctive
relief.
 
Section 18.02.     Waivers; Rescission of Declaration.
 
Lender shall have the right, to be exercised in its complete discretion, to
waive any breach hereunder (including the occurrence of an Event of Default), by
a writing setting forth the terms, conditions, and extent of such waiver signed
by Lender and delivered to Borrower.  Unless such writing expressly provides to
the contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the waiver and not to any other similar event or
occurrence which occurs subsequent to the date of such waiver.  This provision
shall not be construed to permit the waiver of any condition to a Request
otherwise provided for herein.
 
Section 18.03.     Lender’s Right to Protect Collateral and Perform Covenants
and Other Obligations.
 
If Borrower fails to perform the covenants and agreements contained in this
Agreement or any of the other Loan Documents, then Lender at Lender’s option may
make such appearances, disburse such sums and take such action as Lender deems
necessary, in its sole discretion, to protect Lender’s interest, including (a)
disbursement of reasonable attorneys’ fees, (b) entry upon the Mortgaged
Property to make repairs and Replacements, (c) procurement of satisfactory
insurance as provided in paragraph 5 of the Security Instrument encumbering the
Mortgaged Property, and (d) if the Security Instrument is on a leasehold,
exercise of any option to renew or extend the ground lease on behalf of Borrower
and the curing of any default of Borrower in the terms and conditions of the
ground lease.  Any amounts disbursed by Lender pursuant to this Section 18.03,
with interest thereon, shall become additional indebtedness of Borrower secured
by the Loan Documents.  Unless Borrower and Lender agree to other terms of
payment, such amounts shall be immediately due and payable and shall bear
interest from the date of disbursement at the weighted average, as determined by
Lender, of the interest rates in effect from time to time for each Advance
unless collection from Borrower of interest at such rate would be contrary to
applicable law, in which event such amounts shall bear interest at the highest
rate which may be collected from Borrower under applicable law.  Nothing
contained in this Section 18.03 shall require Lender to incur any expense or
take any action hereunder.
 
Section 18.04.     No Remedy Exclusive.
 
Unless otherwise expressly provided, no remedy herein conferred upon or reserved
is intended to be exclusive of any other available remedy, but each remedy shall
be cumulative and shall be in addition to other remedies given under the Loan
Documents or existing at law or in equity.
 
Section 18.05.     No Waiver.
 
No delay or omission to exercise any right or power accruing under any Loan
Document upon the happening of any Event of Default or Potential Event of
Default shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right and power may be exercised from time to time
and as often as may be deemed expedient.
 
90

--------------------------------------------------------------------------------


 
Section 18.06.     No Notice.
 
In order to entitle Lender to exercise any remedy reserved to Lender in this
Article 18, it shall not be necessary to give any notice, other than such notice
as may be required under the applicable provisions of this Agreement or any of
the other Loan Documents.
 
Section 18.07.     [Intentionally Deleted]
 
ARTICLE 19
RIGHTS OF FANNIE MAE
 
Section 19.01.     Special Pool Purchase Contract.
 
Borrower acknowledges that Fannie Mae is entering into an agreement with Lender
(“Special Pool Purchase Contract”), pursuant to which, inter alia, (a) Lender
shall agree to assign all of its rights under this Agreement to Fannie Mae, (b)
Fannie Mae shall accept the assignment of the rights, (c) subject to the terms,
limitations and conditions set forth in the Special Pool Purchase Contract,
Fannie Mae shall agree to purchase a one hundred percent (100%) participation
interest in each Advance issued under this Agreement by issuing to Lender an
MBS, in the amount and for a term equal to the Advance purchased and backed by
an interest in the Fixed Facility Note or the Variable Facility Note, or
purchase the applicable Note for cash, as the case may be, and the Collateral
Pool securing the Notes, (d) Lender shall agree to assign to Fannie Mae all of
Lender’s interest in the Notes and Collateral Pool securing the Notes, and (e)
Lender shall agree to service the loans evidenced by the Notes.
 
Section 19.02.     Assignment of Rights.
 
Borrower acknowledges and consents to the assignment to Fannie Mae of all of the
rights of Lender under this Agreement and all other Loan Documents, including
the right and power to make all decisions on the part of Lender to be made under
this Agreement and the other Loan Documents, but Fannie Mae, by virtue of this
assignment, shall not be obligated to perform the obligations of Lender under
this Agreement or the other Loan Documents.
 
Section 19.03.     Release of Collateral.
 
Borrower hereby acknowledges that, after the assignment of Loan Documents
contemplated in Section 19.02, Lender shall not have the right or power to
effect a release of any Collateral pursuant to Article 7 or Article
10.  Borrower acknowledges that the Security Instruments provide for the release
of the Collateral under Article 7 and Article 10.  Accordingly, Borrower shall
not look to Lender for performance of any obligations set forth in Article 7 and
Article 10, but shall look solely to the party secured by the Collateral to be
released for such performance.  Lender represents and warrants to Borrower that
the party secured by the Collateral shall be subject to the release provisions
contained in Article 7 and Article 10 by virtue of the release provisions in
each Security Instrument.
 
91

--------------------------------------------------------------------------------


 
Section 19.04.     Replacement of Lender.
 
At the request of Fannie Mae, Borrower and Lender shall agree to the assumption
by another lender designated by Fannie Mae (which lender shall meet Fannie Mae’s
then current standards for lenders for credit facilities of the type and size of
the credit facility evidenced by this Agreement), of all of the obligations of
Lender under this Agreement and the other Loan Documents, and/or any related
servicing obligations, and, at Fannie Mae’s option, the concurrent release of
Lender from its obligations under this Agreement and the other Loan Documents,
and/or any related servicing obligations, and shall execute all releases,
modifications and other documents which Fannie Mae determines are necessary or
desirable to effect such assumption.
 
Section 19.05.     Fannie Mae and Lender Fees and Expenses.
 
Borrower agrees that any provision providing for the payment of fees, costs or
expenses incurred or charged by Lender pursuant to this Agreement shall be
deemed to provide for Borrower’s payment of all reasonable fees, costs and
expenses incurred or charged by Lender or Fannie Mae in connection with the
matter for which fees, costs or expenses are payable.
 
Section 19.06.     Third-Party Beneficiary.
 
Borrower hereby acknowledges and agrees that Fannie Mae is a third party
beneficiary of all of the representations, warranties and covenants made by any
Borrower to, and all rights under this Agreement conferred upon, Lender, and, by
virtue of its status as third-party beneficiary and/or assignee of Lender’s
rights under this Agreement, Fannie Mae shall have the right to enforce all of
the provisions of this Agreement against Borrower.
 
ARTICLE 20
INSURANCE, REAL ESTATE TAXES AND REPLACEMENT RESERVES
 
Section 20.01.     Insurance and Real Estate Taxes.
 
Borrower shall (unless waived by Lender) establish funds for taxes, insurance
premiums and certain other charges for each Mortgaged Property in accordance
with Section 7(a) of the Security Instrument for each Mortgaged Property.  The
requirement for any fund established pursuant to the preceding sentence may be
met, at Lender’s reasonable discretion, by the posting of a letter of credit in
form and substance reasonably satisfactory to Lender and meeting the
requirements of Fannie Mae.
 
Section 20.02.     Replacement Reserves.
 
Borrower shall execute a Replacement Reserve Agreement for the Mortgaged
Property which they own and shall (unless waived by Lender) make all deposits
for replacement reserves in accordance with the terms of the Replacement Reserve
Agreement.
 
92

--------------------------------------------------------------------------------


 
ARTICLE 21
INTEREST RATE PROTECTION
 
Section 21.01.     Interest Rate Protection. 
 
(a)           Hedge Requirement.  To protect against fluctuations in interest
rates, Borrower shall make arrangements for a Hedge to be in place and
maintained at all times with respect to the Hedge Requirement Amount.  The Hedge
for the Hedge Requirement Amount shall be in place for a period beginning on the
date of the first Variable Advance from the Hedge Requirement Amount and ending
not earlier than the date which is the fifth (5th) anniversary of the Initial
Closing Date (the “Initial Hedge Period”).
 
(b)           Subsequent Hedges.  Subject to the terms of Article 21, additional
Hedges (each a “Subsequent Hedge”) shall be required (i) upon the expiration of
the Hedge in place for the Initial Hedge Period and (ii) if and at such times as
a new Variable Advance is funded that is part of the Hedge Requirement Amount,
such Subsequent Hedge to be in effect for a period beginning on the day of the
expiration of the Hedge in place for the Initial Hedge Period or on the Closing
Date of the Future Advance Request, as the case may be, and ending on a date
acceptable to the Lender.  It is the intention of the parties that the Borrower
shall obtain, and shall maintain at all times during the term of this Agreement
so long as any Variable Advance is Outstanding with respect to the Hedge
Requirement Amount, a Hedge or Hedges in an aggregate notional principal amount
equal to the Variable Advances Outstanding that are part of the Hedge
Requirement Amount and covering the entire term of the Variable Facility
Commitment as set forth on the Summary of Credit Facility Structure and meeting
the conditions set forth in Section 21.02.
 
Section 21.02.     Hedge Terms. 
 
Each Hedge shall:
 
(a)           provide for a notional principal amount at all times equal to or
greater than the Variable Advances Outstanding that are part of the Hedge
Requirement Amount;
 
(b)           [intentionally deleted];
 
(c)           in the case of Swaps, provide for a notional interest rate
required to achieve a 1.40 Aggregate Debt Service Coverage Ratio for the
Trailing 12 Month Period based upon a thirty (30) year amortization period equal
to the Three-Month Libor Rate in effect from time to time (the “Swap Rate”);
 
(d)           in the case of Caps, provide for a notional interest rate not
greater than the lowest interest rate that would result in an Aggregate Debt
Service Coverage Ratio for the Trailing 12 Month Period for the Variable
Advances subject to the Cap of not less than 1.10 to 1 (the “Cap Interest
Rate”), provided that the Aggregate Debt Service Coverage Ratio for the Trailing
12 Month Period shall be calculated based on an interest rate equal to (i) the
then current Three-Month LIBOR Rate, plus (ii) the Variable Facility Fee, plus
(iii) 300 basis points, and including any amortization payments in respect of
such Loan;
 
93

--------------------------------------------------------------------------------


 
(e)           in the case of Swaps, require the counterparty to make interest
payments on the notional principal amount at a rate equal to the amount by which
Coupon Rate exceeds the Swap Rate;
 
(f)           in the case of Caps, require the counterparty to make interest
payments on the notional principal amount at a rate equal to the amount by which
the then applicable Coupon Rate exceeds the Cap Interest Rate;
 
(g)           [intentionally deleted]; and
 
(h)           be evidenced, governed  and secured on terms and conditions, and
pursuant to documentation (the “Hedge Documents”), in form and content
reasonably acceptable to Fannie Mae, and with a counterparty (a “Counterparty”)
approved by Fannie Mae.
 
Section 21.03.     Hedge Security Agreement; Delivery of Hedge Payments. 
 
Pursuant to a Hedge Security Agreement, Lender shall be granted an enforceable,
perfected, first priority lien on and security interest in each Hedge and
payments due under the Hedge (including scheduled and termination payments) in
order to secure Borrower’s obligations to Lender under this Agreement.  With
respect to each Hedge, the Hedge Security Agreement must be delivered by
Borrower to Lender no later than the effective date of the Hedge.
 
Section 21.04.     Termination. 
 
Borrower shall not terminate, transfer or consent to any transfer of any
existing Hedge without Lender’s prior written consent as long as Borrower is
required to maintain a Hedge pursuant to this Agreement; provided, however, that
if, and at such time as, there are no Variable Advances Outstanding that are
part of the Hedge Requirement Amount, Borrower shall have the right to terminate
the existing Hedge and the proceeds of any such termination shall be paid to
Borrower.
 
Section 21.05.     Performance Under Hedge Documents. 
 
Borrower agrees to comply fully with, and to otherwise perform when due, its
obligations under, all applicable Hedge Documents and all other agreements
evidencing, governing and/or securing any Hedge arrangement contemplated under
this Article 21.  Borrower shall not exercise, without Lender’s prior written
consent, which consent shall not be unreasonably withheld, and shall exercise,
at Lender’s direction, any rights or remedies under any Hedge Document,
including without limitation the right of termination.
 
Section 21.06.     Approved Swaps.
 
Notwithstanding any provisions herein to the contrary, the parties hereby
acknowledge that the Hedge Documents evidencing the LIBOR Swaps set forth on
Schedule II attached hereto have been approved by Fannie Mae as acceptable Swaps
under this Agreement (the “Approved Swaps”).  Borrower Parties agree to assign
to Lender all right, title and interest in all payments received (but not the
obligation for any payments due) under the Approved Swaps in a form acceptable
to Lender.   Lender’s approval of the documents evidencing an Approved Swap
shall pertain to those Hedge Documents in effect as of the date of such Lender
approval.  No amendments or modifications to the Hedge Documents of an Approved
Swap shall be permitted without Lender’s prior written consent. An Approved Swap
may no longer satisfy the Hedge requirements set forth in this Article 21 upon
the first to occur of:
 
94

--------------------------------------------------------------------------------


 
(a)           any Termination Event or any Event of Default (as each term is
defined in the documents evidencing the Approved Swap) under an Approved Swap,
including any “Cross Default” with respect to the swap provider, or
 
(b)           [Intentionally Deleted]
 
(c)           any modification or amendment to the Hedge Documents evidencing
the Approved Swap without prior written Lender consent.  Additional requirements
may be imposed by Lender upon review of the applicable Hedge Documents submitted
for review as Approved Swaps.
 
In the event that an Approved Swap is transferred by a Swap provider to another
Swap provider (by merger, transfer, assignment or otherwise), Borrower shall
notify Lender immediately upon receipt of knowledge of such transfer and Lender
hereby reserves the right to re-evaluate its approval of such Approved Swap.
 
Section 21.07.     Approved Caps.
 
Notwithstanding any provisions herein to the contrary, the parties hereby
acknowledge that the Hedge Documents evidencing the LIBOR Caps set forth on
Schedule III attached hereto have been approved by Fannie Mae as acceptable Caps
under this Agreement (the “Approved Caps”).  Borrower Parties agree to assign to
Lender all right, title and interest in all payments received (but not the
obligation for any payments due) under the Approved Caps in a form acceptable to
Lender.   Lender’s approval of the documents evidencing an Approved Cap shall
pertain to those Hedge Documents in effect as of the date of such Lender
approval.  No amendments or modifications to the Hedge Documents of an Approved
Cap shall be permitted without Lender’s prior written consent. An Approved
Cap may no longer satisfy the Hedge requirements set forth in this Article 21
upon the first to occur of:
 
(a)           any Termination Event or any Event of Default (as each term is
defined in the documents evidencing the Approved Cap) under an Approved Cap,
including any “Cross Default” with respect to the Cap provider, or
 
(b)           any modification or amendment to the Hedge Documents evidencing
the Approved Cap without prior written Lender consent.  Additional requirements
may be imposed by Lender upon review of the applicable Hedge Documents submitted
for review as Approved Caps.
 
In the event that an Approved Cap is transferred by a Cap provider to another
Cap provider (by merger, transfer, assignment or otherwise), Borrower shall
notify Lender immediately upon receipt of knowledge of such transfer and Lender
hereby reserves the right to re-evaluate its approval of such Approved Cap.
 
95

--------------------------------------------------------------------------------


 
ARTICLE 22
LIMITS ON PERSONAL LIABILITY
 
Section 22.01.     Personal Liability to Borrower.
 
(a)           Full Recourse.  Except as provided in Section 22.01(b), each
Borrower is and shall remain jointly and severally personally liable to Lender
for the payment and performance of all Obligations throughout the term of this
Agreement.
 
(b)           Termination of Personal
Liability.                                                                           The
provisions of Section 22.01(a) shall be null and void upon the written notice of
Borrower to Lender of its election to render such provisions null and void if
(i) the Aggregate Loan to Value Ratio is sixty percent (60%) or less, (ii) the
Aggregate Debt Service Ratio for the Trailing 12 Month Period is one hundred
forty-five percent (145%) or more, (iii) there has been a complete termination
of the Variable Facility, and (iv) the Mortgaged Properties are owned in fee
simple by Borrower that is a Single Purpose Entity.  Upon the termination of the
effectiveness of Section 22.01(a) the following additional provisions of this
Agreement shall be null and void and no longer applicable:
 
(A)           Section 8.01; and
 
(B)           Section 15.03 to the extent that a Default would result from the
failure of Borrower to be in compliance with such Section;
 
(c)           Exceptions to Limits on Personal Liability.  Upon termination of
personal liability of Borrower pursuant to paragraph (b) of this Section 22.01,
Borrower shall remain personally liable to Lender on a joint and several basis
for the repayment of a portion of the Advances and other amounts due under the
Loan Documents equal to any loss or damage suffered by Lender as a result of (i)
failure of Borrower to pay to Lender upon written demand after an Event of
Default all Rents to which Lender is entitled under Section 3(a) of the Security
Instrument encumbering the Mortgaged Property and the amount of all security
deposits collected by Borrower from tenants then in residence; (ii) failure of
Borrower to apply all insurance proceeds and condemnation proceeds as required
by the Security Instrument encumbering the Mortgaged Property; (iii) failure of
Borrower to comply in all material respects with Section 13.04 relating to the
delivery of books and records, statements, schedules and reports; (iv) fraud or
written material misrepresentation by Borrower or any officer, director,
partner, member or employee of Borrower in connection with the application for
or creation of the Obligations or any request for any action or consent by
Lender; (v) failure to apply Rents, first, to the payment of reasonable
operating expenses and then to amounts (“Debt Service Amounts”) payable under
the Loan Documents (except that Borrower will not be personally liable (A) to
the extent that Borrower lacks the legal right to direct the disbursement of
such sums because of a bankruptcy, receivership or similar judicial proceeding
or otherwise under the Loan Documents, or (B) with respect to Rents of a
Mortgaged Property that are distributed in any Calendar Quarter if Borrower has
paid all operating expenses and Debt Service Amounts for that Calendar Quarter);
or (vi) failure of Borrower to pay any and all documentary stamp taxes,
intangible taxes and other taxes, impositions, fees and charges due on or with
respect to the Note, the Indebtedness, this Instrument and/or any of the other
Loan Documents.
 
96

--------------------------------------------------------------------------------


 
(d)           Full Recourse After Termination of Personal Liability.  Upon
termination of personal liability of Borrower pursuant to paragraph (b) of this
Section 22.01, Borrower shall become personally liable to Lender for the payment
and performance of all Obligations upon the occurrence of any of the following
Events of Default: (i) Borrower’s acquisition of any property or operation of
any business not permitted by Section 33 of the Security Instrument; or (ii) a
Transfer that is an Event of Default under Section 21 of the Security
Instrument.
 
(e)           Permitted Transfer Not Release.  No Transfer by the REIT of its
Ownership Interests in Borrower shall release Borrower from liability under this
Article 22, this Agreement or any other Loan Document, unless Lender shall have
approved the Transfer and shall have expressly released Borrower in connection
with the Transfer.
 
(f)           Miscellaneous.  To the extent that Borrower has personal liability
under this Section 22.01, Lender may exercise its rights against Borrower
personally without regard to whether Lender has exercised any rights against the
Mortgaged Property or any other security, or pursued any rights against any
guarantor, or pursued any other rights available to Lender under the Loan
Documents or applicable law.  For purposes of this Article 22, the term
“Mortgaged Property” shall not include any funds that (i) have been applied by
Borrower as required or permitted by the Loan Documents prior to the occurrence
of an Event of Default, or (ii) are owned by Borrower and which Borrower was
unable to apply as required or permitted by the Loan Documents because of a
bankruptcy, receivership, or similar judicial proceeding.
 
ARTICLE 23
MISCELLANEOUS PROVISIONS
 
Section 23.01.     Counterparts.
 
To facilitate execution, this Agreement may be executed in any number of
counterparts.  It shall not be necessary that the signatures of, or on behalf
of, each party, or that the signatures of all persons required to bind any
party, appear on each counterpart, but it shall be sufficient that the signature
of, or on behalf of, each party, appear on one (1) or more counterparts.  All
counterparts shall collectively constitute a single agreement.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
the number of counterparts containing the respective signatures of, or on behalf
of, all of the parties hereto.
 
Section 23.02.     Amendments, Changes and Modifications.
 
This Agreement may be amended, changed, modified, altered or terminated only by
written instrument or written instruments signed by all of the parties hereto.
 
Section 23.03.     Payment of Costs, Fees and Expenses.
 
Borrower shall pay, on demand, all reasonable fees, costs, charges or expenses
(including the fees and expenses of attorneys, accountants and other experts)
incurred by Lender in connection with:
 
(a)           Any amendment, consent or waiver to this Agreement or any of the
Loan Documents (whether or not any such amendments, consents or waivers are
entered into).
 
97

--------------------------------------------------------------------------------


 
(b)           Defending or participating in any litigation arising from actions
by third parties and brought against or involving Lender with respect to (i) any
Mortgaged Property, (ii) any event, act, condition or circumstance in connection
with any Mortgaged Property or (iii) the relationship between Lender and
Borrower in connection with this Agreement or any of the transactions
contemplated by this Agreement.
 
(c)           The administration or enforcement of, or preservation of rights or
remedies under, this Agreement or any other Loan Documents or in connection with
the foreclosure upon, sale of or other disposition of any Collateral granted
pursuant to the Loan Documents.
 
(d)           The REIT’s Registration Statement, or similar disclosure
documents, including fees payable to any rating agencies, including the
reasonable fees and expenses of Lender’s attorneys and accountants.
 
Borrower shall also pay, on demand, any transfer taxes, documentary taxes,
assessments or charges made by any governmental authority by reason of the
execution, delivery, filing, recordation, performance or enforcement of any of
the Loan Documents or the Advances.  However, Borrower will not be obligated to
pay any franchise, excise, estate, inheritance, income, excess profits or
similar tax on Lender.  Any attorneys’ fees and expenses payable by Borrower
pursuant to this Section 23.03 shall be recoverable separately from and in
addition to any other amount included in such judgment, and such obligation is
intended to be severable from the other provisions of this Agreement and to
survive and not be merged into any such judgment.  Any amounts payable by
Borrower pursuant to this Section 23.03, with interest thereon if not paid when
due, shall become additional indebtedness of Borrower secured by the Loan
Documents.  Such amounts shall bear interest from the date such amounts are due
until paid in full at the weighted average, as determined by Lender, of the
interest rates in effect from time to time for each Advance unless collection
from Borrower of interest at such rate would be contrary to applicable law, in
which event such amounts shall bear interest at the highest rate which may be
collected from Borrower under applicable law.  The provisions of this Section
23.03 are cumulative with, and do not exclude the application and benefit to
Lender of, any provision of any other Loan Document relating to any of the
matters covered by this Section 23.03.
 
Section 23.04.     Payment Procedure.
 
All payments to be made to Lender pursuant to this Agreement or any of the Loan
Documents shall be made in lawful currency of the United States of America and
in immediately available funds by wire transfer to an account designated by
Lender before 1:00 p.m. (Eastern Standard Time) on the date when due.
 
Section 23.05.     Payments on Business Days.
 
In any case in which the date of payment to Lender or the expiration of any time
period hereunder occurs on a day which is not a Business Day, then such payment
or expiration of such time period need not occur on such date but may be made on
the next succeeding Business Day with the same force and effect as if made on
the day of maturity or expiration of such period, except that interest shall
continue to accrue for the period after such date to the next Business Day.
 
98

--------------------------------------------------------------------------------


 
Section 23.06.     Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial.
 
NOTWITHSTANDING ANYTHING IN THE NOTES, THE SECURITY DOCUMENTS OR ANY OF THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, EACH OF THE TERMS AND PROVISIONS, AND
RIGHTS AND OBLIGATIONS OF THE BORROWER UNDER THE NOTES, AND THE BORROWER UNDER
THE OTHER LOAN DOCUMENTS, SHALL BE GOVERNED BY, INTERPRETED, CONSTRUED AND
ENFORCED PURSUANT TO AND IN ACCORDANCE WITH THE LAWS OF THE DISTRICT OF COLUMBIA
(EXCLUDING THE LAW APPLICABLE TO CONFLICTS OR CHOICE OF LAW) EXCEPT TO THE
EXTENT OF PROCEDURAL AND SUBSTANTIVE MATTERS RELATING ONLY TO (a) THE CREATION,
PERFECTION AND FORECLOSURE OF LIENS AND SECURITY INTERESTS, AND ENFORCEMENT OF
THE RIGHTS AND REMEDIES, AGAINST THE MORTGAGED PROPERTIES, WHICH MATTERS SHALL
BE GOVERNED BY THE LAWS OF THE JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS
LOCATED, (b) THE PERFECTION, THE EFFECT OF PERFECTION AND NON-PERFECTION AND
FORECLOSURE OF SECURITY INTERESTS ON PERSONAL PROPERTY (OTHER THAN DEPOSIT
ACCOUNTS), WHICH MATTERS SHALL BE GOVERNED BY THE LAWS OF THE JURISDICTION
DETERMINED BY THE CHOICE OF LAW PROVISIONS OF THE DISTRICT OF COLUMBIA UNIFORM
COMMERCIAL CODE AND (c) THE PERFECTION, THE EFFECT OF PERFECTION AND
NON-PERFECTION AND FORECLOSURE OF DEPOSIT ACCOUNTS, WHICH MATTERS SHALL BE
GOVERNED BY THE LAWS OF THE JURISDICTION IN WHICH THE DEPOSIT ACCOUNT IS
LOCATED.  THE BORROWER AGREES THAT ANY CONTROVERSY ARISING UNDER OR IN RELATION
TO THE NOTES, THE SECURITY DOCUMENTS OR ANY OTHER LOAN DOCUMENT SHALL BE, EXCEPT
AS OTHERWISE PROVIDED HEREIN, LITIGATED IN THE DISTRICT OF COLUMBIA.  THE LOCAL
AND FEDERAL COURTS AND AUTHORITIES WITH JURISDICTION IN THE DISTRICT OF COLUMBIA
SHALL, EXCEPT AS OTHERWISE PROVIDED HEREIN, HAVE JURISDICTION OVER ALL
CONTROVERSIES WHICH MAY ARISE UNDER OR IN RELATION TO THE LOAN DOCUMENTS,
INCLUDING THOSE CONTROVERSIES RELATING TO THE EXECUTION, JURISDICTION, BREACH,
ENFORCEMENT OR COMPLIANCE WITH THE NOTES, THE SECURITY DOCUMENTS OR ANY OTHER
ISSUE ARISING UNDER, RELATING TO, OR IN CONNECTION WITH ANY OF THE LOAN
DOCUMENTS.  THE BORROWER IRREVOCABLY CONSENTS TO SERVICE, JURISDICTION, AND
VENUE OF SUCH COURTS FOR ANY LITIGATION ARISING FROM THE NOTES, THE SECURITY
DOCUMENTS OR ANY OF THE OTHER LOAN DOCUMENTS, AND WAIVES ANY OTHER VENUE TO
WHICH IT MIGHT BE ENTITLED BY VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR
OTHERWISE.  NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT THE LENDER FROM
BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST THE
BORROWER, AND AGAINST THE COLLATERAL IN ANY OTHER JURISDICTION.  INITIATING SUCH
SUIT, ACTION OR PROCEEDING OR TAKING SUCH ACTION IN ANY OTHER JURISDICTION SHALL
IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED HEREIN THAT THE LAWS
OF DISTRICT OF COLUMBIA SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF THE BORROWER
AND THE LENDER AS PROVIDED HEREIN OR THE SUBMISSION HEREIN BY THE BORROWER TO
PERSONAL JURISDICTION WITHIN THE DISTRICT OF COLUMBIA.  THE BORROWER (i)
COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING UNDER ANY OF THE LOAN DOCUMENTS TRIABLE BY A JURY AND (ii) WAIVES ANY
RIGHT TO TRIAL BY JURY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST. THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL WOULD OTHERWISE ACCRUE.  FURTHER,
THE BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF LENDER
(INCLUDING, BUT NOT LIMITED TO, LENDER’S COUNSEL) HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, TO BORROWER THAT LENDER WILL NOT SEEK TO ENFORCE THE PROVISIONS OF
THIS SECTION 23.06. THE FOREGOING PROVISIONS WERE KNOWINGLY, WILLINGLY AND
VOLUNTARILY AGREED TO BY THE BORROWER UPON CONSULTATION WITH INDEPENDENT LEGAL
COUNSEL SELECTED BY THE BORROWER’S FREE WILL.
 
99

--------------------------------------------------------------------------------


 
Section 23.07.     Severability.
 
In the event any provision of this Agreement or in any other Loan Document shall
be held invalid, illegal or unenforceable in any jurisdiction, such provision
will be severable from the remainder hereof as to such jurisdiction and the
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired in any jurisdiction.
 
Section 23.08.     Notices.
 
(a)           Manner of Giving Notice.  Each notice, direction, certificate or
other communication hereunder (in this Section 23.08 referred to collectively as
“notices” and singly as a “notice”) which any party is required or permitted to
give to the other party pursuant to this Agreement shall be in writing and shall
be deemed to have been duly and sufficiently given if:
 
(i)           personally delivered with proof of delivery thereof (any notice so
delivered shall be deemed to have been received at the time so delivered);
 
(ii)          sent by Federal Express (or other similar overnight courier)
designating morning delivery (any notice so delivered shall be deemed to have
been received on the Business Day it is delivered by the courier);
 
(iii)         sent by telecopier or facsimile machine which automatically
generates a transmission report that states the date and time of the
transmission, the length of the document transmitted, and the telephone number
of the recipient’s telecopier or facsimile machine (to be confirmed with a copy
thereof sent in accordance with paragraphs (i) or (ii) above within two (2)
Business Days) (any notice so delivered shall be deemed to have been received
(A) on the date of transmission, if so transmitted before 5:00 p.m. (local time
of the recipient) on a Business Day, or (B) on the next Business Day, if so
transmitted on or after 5:00 p.m. (local time of the recipient) on a Business
Day or if transmitted on a day other than a Business Day);
 
100

--------------------------------------------------------------------------------


 
(iv)            addressed to the parties as follows:
 

 
As to Borrower:
c/o Mid-America Apartment Communities, Inc.

6584 Polar Avenue
Suite 300
Memphis, Tennessee 38138
Attention:        Al Campbell, Chief Financial
   Officer
Telecopy No.:  (901) 682-6667



 
with a copy to:
Bass, Berry & Sims PLC

The Tower at Peabody Place
100 Peabody Place
Suite 900
Memphis, Tennessee  38103-3672
Attention:         John A. Stemmler, Esq.
Telecopy No.:  (901) 543-5999



 
As to Lender:
Prudential Multifamily Mortgage, Inc.

c/o Prudential Asset Resources
2100 Ross Avenue
Suite 2500
Dallas, Texas  75201
Attention:  Asset Management Department
Telecopy No.:   (214) 777-4556



 
with a copy to:
Prudential Multifamily Mortgage, Inc.

8401 Greensboro Drive
Suite 200
McLean, Virginia  22102
Attention: Laura Eckhardt
Telecopy No.: (703) 610-1422
 
 
and
Prudential Multifamily Mortgage, Inc.

Four Embarcadero Center
Suite 2700
San Francisco, California  94111
Attention:  Harry N. Mixon, Esq.
Telecopy No.:  (415) 956-2197



 
As to Fannie Mae:
Fannie Mae

3939 Wisconsin Avenue, N.W.
Washington, D.C.  20016-2899
Attention:        Vice President for
Multifamily Asset Management
Telecopy No.:  (202) 752-5016

 
101

--------------------------------------------------------------------------------

 


 
with a copy to:
Venable LLP

575 7th Street, N.W.
Washington, D.C.  20004
Attention:        Stephanie L. DeLong, Esq.
Telecopy No.: (202) 344-8300


(b)           Change of Notice Address.  Any party may, by notice given pursuant
to this Section 23.08, change the person or persons and/or address or addresses,
or designate an additional person or persons or an additional address or
addresses, for its notices, but notice of a change of address shall only be
effective upon receipt.  Each party agrees that it shall not refuse or reject
delivery of any notice given hereunder, that it shall acknowledge, in writing,
receipt of the same upon request by the other party and that any notice rejected
or refused by it shall be deemed for all purposes of this Agreement to have been
received by the rejecting party on the date so refused or rejected, as
conclusively established by the records of the U.S. Postal Service, the courier
service or facsimile.
 
Section 23.09.     Further Assurances and Corrective Instruments.
 
(a)           Further Assurances.  To the extent permitted by law, the parties
hereto agree that they shall, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such supplements
hereto and such further instruments as Lender or Borrower may request and as may
be required in the opinion of Lender or its counsel to effectuate the intention
of or facilitate the performance of this Agreement or any Loan Document.
 
(b)           Further Documentation.  Without limiting the generality of
subsection (a), in the event any further documentation or information is
required by Lender to correct patent mistakes in the Loan Documents, materials
relating to the Title Insurance Policies or the funding of the Advances,
Borrower shall provide, or cause to be provided to Lender, at their cost and
expense, such documentation or information.  Borrower shall execute and deliver
to Lender such documentation, including any amendments, corrections, deletions
or additions to the Notes, the Security Instruments or the other Loan Documents
as is reasonably required by Lender.
 
(c)           Compliance with Investor Requirements.  Without limiting the
generality of subsection (a), Borrower  shall do anything necessary to comply
with the reasonable requirements of Lender in order to enable Lender to sell the
MBS backed by an Advance.
 
Section 23.10.     Term of this Agreement.
 
This Agreement shall continue in effect until the Termination Date.
 
102

--------------------------------------------------------------------------------


 
Section 23.11.     Assignments; Third-Party Rights.
 
Borrower shall not assign this Agreement, or delegate any of its obligations
hereunder, without the prior written consent of Lender.  Lender may assign its
rights and obligations under this Agreement separately or together, without
Borrower’s consent, only to Fannie Mae, but may not delegate its obligations
under this Agreement unless required to do so pursuant to Section 19.04.  Upon
assignment to Fannie Mae, Fannie Mae shall be permitted to further assign its
rights and obligations under this Agreement without Borrower’s consent.  Fannie
Mae shall be permitted to hold, sell or securitize Advances made hereunder
without Borrower’s consent.
 
Section 23.12.     Headings.
 
Article and Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.
 
Section 23.13.     General Interpretive Principles.
 
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in Article 1, Section
15.01, Section 16.01 and elsewhere in this Agreement have the meanings assigned
to them in this Agreement and include the plural as well as the singular, and
the use of any gender herein shall be deemed to include the other genders; (ii)
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with GAAP; (iii) references herein to “Articles,” “Sections,”
“subsections,” “paragraphs” and other subdivisions without reference to a
document are to designated Articles, Sections, subsections, paragraphs and other
subdivisions of this Agreement; (iv) a reference to a subsection without further
reference to a Section is a reference to such subsection as contained in the
same Section in which the reference appears, and this rule shall also apply to
paragraphs and other subdivisions; (v) a reference to an Exhibit or a Schedule
without a further reference to the document to which the Exhibit or Schedule is
attached is a reference to an Exhibit or Schedule to this Agreement; (vi) the
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular provision; and (vii) the
word “including” means “including, but not limited to.”
 
Section 23.14.     Interpretation.
 
The parties hereto acknowledge that each party and their respective counsel have
participated in the drafting and revision of this Agreement and the Loan
Documents.  Accordingly, the parties agree that any rule of construction which
disfavors the drafting party shall not apply in the interpretation of this
Agreement and the Loan Documents or any amendment or supplement or exhibit
hereto or thereto.
 
Section 23.15.     Standards for Decisions, Etc.
 
Unless otherwise provided herein, if Lender’s approval is required for any
matter hereunder, such approval may be granted or withheld in Lender’s sole and
absolute discretion.  Unless otherwise provided herein, if Lender’s designation,
determination, selection, estimate, action or decision is required, permitted or
contemplated hereunder, such designation, determination, selection, estimate,
action or decision shall be made in Lender’s sole and absolute discretion.
 
103

--------------------------------------------------------------------------------


 
Section 23.16.     Decisions in Writing.
 
Any approval, designation, determination, selection, action or decision of
Lender or Borrower must be in writing to be effective.
 
Section 23.17.     Joint and Several Liability.
 
Each Borrower shall be jointly and severally liable for the payment and
performance of each obligation of Borrower arising under any of the Loan
Documents on a recourse basis, subject to the provisions of Section 22.01.
 
[Remainder of page intentionally left blank.]
 
104

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


BORROWER:
 
MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee corporation
   
By:
/s/Al Campbell
Name:  
Al Campbell
Title:
EVP, CFO



MID-AMERICA APARTMENTS, L.P.,
a Tennessee limited partnership
     
By:  
Mid-America Apartment Communities, Inc., a Tennessee corporation, its general
partner
       
By:
/s/Al Campbell
 
Name:  
Al Campbell
 
Title:
EVP, CFO

 
III-1

--------------------------------------------------------------------------------


 
LENDER:
 
PRUDENTIAL MULTIFAMILY MORTGAGE, INC., a Delaware corporation
   
By:
/s/Sharon D Callahan
Name:  
Sharon D. Callahan
Title:
Vice President


 
2

--------------------------------------------------------------------------------

 


FANNIE MAE:
 
FANNIE MAE, the body corporate duly organized under the Federal National
Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq.
   
By:
/s/Gerald P LaHale
Name:  
Gerald P. LaHale
Title:
Vice President


 
3

--------------------------------------------------------------------------------

 